

U.S. $3,500,000,000
FIVE YEAR REVOLVING CREDIT AGREEMENT
dated as of March 5, 2019
among
HALLIBURTON COMPANY
as Borrower,
THE ISSUING BANKS NAMED HEREIN
as Issuing Banks,
CITIBANK, N.A.
as Swingline Bank,
THE BANKS NAMED HEREIN
as Banks,
CITIBANK, N.A.
as Administrative Agent,
MIZUHO BANK, LTD.
and
DEUTSCHE BANK SECURITIES INC.
as Co-Syndication Agents,
and
HSBC SECURITIES (USA) INC.,
JPMORGAN CHASE BANK, N.A.,
BANK OF AMERICA, N.A.,
WELLS FARGO BANK, NATIONAL ASSOCIATION
and
TD SECURITIES (USA) LLC
as Co-Documentation Agents
          

CITIBANK, N.A.,
MIZUHO BANK, LTD.,
DEUTSCHE BANK SECURITIES INC.,
HSBC SECURITIES (USA) INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC
and
TD SECURITIES (USA) LLC
as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
     
Section 1.01
Certain Defined Terms
1
Section 1.02
Computation of Time Periods
18
Section 1.03
Accounting Terms; GAAP
18
Section 1.04
Miscellaneous
18
Section 1.05
Ratings
18
Section 1.06
Divisions
19
     
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
19
     
Section 2.01
The Revolving Credit Advances
19
Section 2.02
Making the Revolving Credit Advances
22
Section 2.03
Issuance of and Drawings and Reimbursement Under Letters of Credit
23
Section 2.04
Fees
26
Section 2.05
Reduction of Commitments
27
Section 2.06
Repayment of Advances; Required Cash Collateral
28
Section 2.07
Interest
30
Section 2.08
Additional Interest on Eurodollar Rate Advances
31
Section 2.09
Interest Rate Determination
31
Section 2.10
Optional Prepayments
 
Section 2.11
Payments and Computations
34
Section 2.12
Increased Costs and Capital Requirements
35
Section 2.13
Taxes
37
Section 2.14
Sharing of Payments, Etc.
40
Section 2.15
Illegality
41
Section 2.16
Conversion of Advances
42
Section 2.17
Replacement or Removal of Bank
42
Section 2.18
Evidence of Indebtedness
43
Section 2.19
[Reserved]
44
Section 2.20
Increase in the Aggregate Revolving Credit Commitments
44
Section 2.21
New Issuing Banks
45
Section 2.22
Extension of Commitments
45
Section 2.23
Change in Control
47
Section 2.24
Defaulting Bank Provisions
48
Section 2.25
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
49
 
ARTICLE III CONDITIONS OF LENDING
50
     
Section 3.01
Conditions Precedent to Effectiveness
50
Section 3.02
Conditions Precedent to each Advance, each Commitment Increase and each
Issuance, Renewal and Increase of each Letter of Credit
52
Section 3.03
Determinations Under Section 3.01
52
Section 3.04
Additional Defaulting Bank Requirements
53
     
ARTICLE IV REPRESENTATIONS AND WARRANTIES
53
     
Section 4.01
Representations and Warranties of the Borrower
53
     
ARTICLE V COVENANTS OF THE BORROWER
55
     
Section 5.01
Affirmative Covenants
55
Section 5.02
Negative Covenants
59
     
ARTICLE VI EVENTS OF DEFAULT
62
     
Section 6.01
Events of Default
62
Section 6.02
Actions in Respect of the Letters of Credit upon Default
64
     
ARTICLE VII THE AGENT
       
Section 7.01
Authorization and Action
65
Section 7.02
Agent’s Reliance, Etc.
65
Section 7.03
Exculpatory Provisions
66
Section 7.04
Delegation of Duties
67
Section 7.05
The Agent and its Affiliates
67
Section 7.06
Bank Credit Decision
67
Section 7.07
Indemnification
68
Section 7.08
Successor Agent
68
Section 7.09
Joint Lead Arrangers, Co‑Syndication Agents and Co‑Documentation Agents
69
Section 7.10
Defaulting Bank Provisions
69
 


   
ARTICLE VIII MISCELLANEOUS
69
     
Section 8.01
Amendments, Etc.
69
Section 8.02
Notices, Etc.
70
Section 8.03
No Waiver; Remedies
73
Section 8.04
Expenses; Compensation
74
Section 8.05
Right of Set-Off
76
Section 8.06
Limitation and Adjustment of Interest
 
Section 8.07
Binding Effect
77
Section 8.08
Assignments and Participations
78
Section 8.09
No Liability of Issuing Banks
80
Section 8.10
Execution in Counterparts
81
Section 8.11
Judgment
81
Section 8.12
Governing Law
82
Section 8.13
Jurisdiction; Damages
82
Section 8.14
Confidentiality
82
Section 8.15
Patriot Act Notice
83
Section 8.16
Waiver of Jury Trial
83
Section 8.17
No Advisory or Fiduciary Responsibility
83
 


     
ANNEX
 
Annex A
           
SCHEDULES
 
 
Schedule I
-
Commitments
 
Schedule 1.01(a)
-
Existing Letters of Credit
 
Schedule 5.02(a)
-
Certain Existing Indebtedness
                   
EXHIBITS
 
 
Exhibit A-1
-
Form of Revolving Note
 
Exhibit A-2
-
Form of Swingline Note
 
Exhibit B-1
-
Form of Notice of Revolving Credit Borrowing
 
Exhibit B-2
-
Form of Notice of Issuance and Application for Letter of Credit
 
Exhibit B-3
-
Form of Notice of Swingline Advance
 
Exhibit C-1
-
Form of Opinion of Bruce A. Metzinger
 
Exhibit C-2
-
Form of Opinion of Counsel to the Borrower
 
Exhibit D
-
Form of Assignment and Acceptance
 








--------------------------------------------------------------------------------

FIVE YEAR REVOLVING CREDIT AGREEMENT
DATED AS OF MARCH 5, 2019
Halliburton Company, a Delaware corporation (the “Borrower”), the lenders party
hereto and Citibank, N.A. (“Citi”), as Agent hereunder, agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
Section 1.01          Certain Defined Terms.  As used in this Agreement, the
terms “Borrower” and “Citi” shall have the meanings set forth above and the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
“Additional Amount” has the meaning specified in Section 2.13(a).
“Additional Change in Control Commitment Bank” has the meaning specified in
Section 2.23(e).
“Additional Commitment Bank” has the meaning specified in Section 2.22(c).
“Advance” means a Revolving Credit Advance under Section 2.01(a), a Letter of
Credit Advance under Section 2.03 or a Swingline Advance under Section 2.01(c)
and refers to a Base Rate Advance or a Eurodollar Rate Advance.
“Affected Bank” has the meaning specified in Section 2.15.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.  For purposes of this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise, and “controlled” has
a meaning analogous thereto.
“Agent” or “Administrative Agent” means Citi solely in its capacity as Agent
pursuant to Article VII and any successor in such capacity pursuant to
Section 7.08.
“Agent Parties” has the meaning specified in Section 8.02(c).
“Agent’s Account” means the account of the Agent maintained by the Agent with
Citi at its office at 1615 Brett Road OPS III, New Castle, Delaware  19720,
Account No. 36852248, Attention:  Halliburton Account Officer, or such other
account as the Agent shall specify in writing to the Banks.
“Agreement” means this Five Year Revolving Credit Agreement dated as of March
5, 2019 among the Borrower, the Banks and the Agent, as amended from time to
time in accordance with the terms hereof.



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act of 2010 and any other similar anti-corruption laws of
the European Union or any jurisdiction where the Borrower or any of its
Subsidiaries is physically located, organized or resident.
“Applicable Commitment Fee Rate” has the meaning specified in Annex A.
“Applicable Lending Office” means, with respect to each Bank, (a) in the case of
a Base Rate Advance, such Bank’s Domestic Lending Office, and (b) in the case of
a Eurodollar Rate Advance, such Bank’s Eurodollar Lending Office.
“Applicable Margin” has the meaning specified in Annex A.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Bank and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit D or any other form approved by the Agent.
“Assuming Lender” has the meaning specified in Section 2.20(d).
“Assumption Agreement” has the meaning specified in Section 2.20(d).
“Available Amount” of any Letter of Credit means, at any time, the Dollar
Equivalent of (a) the maximum amount available to be drawn under such Letter of
Credit at such time (assuming compliance at such time with all conditions to
drawing) less (b) with respect to any Letter of Credit that has been cash
collateralized as a result of an Exercising Bank or a Non-Extending Bank, the
amount of such cash collateral.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bank Insolvency Event” means that (i) a Bank or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (ii) a Bank or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Bank or its Parent Company
or (iii) a Bank or its Parent Company is the subject of a Bail-in Action, or
such Bank or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment;
provided that a Bank Insolvency Event shall not exist solely as the result of
the acquisition or maintenance of an ownership interest in a Bank or its Parent
Company by a governmental authority or an instrumentality thereof so long as
such ownership interest does not result in or provide such Bank with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Bank (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Bank.


2

--------------------------------------------------------------------------------

“Banks” means the Issuing Banks, the Swingline Bank and the other banks and
other financial institutions party hereto from time to time as lenders,
including each Eligible Assignee that becomes a party hereto pursuant to
Section 8.08(a), (b) and (d).
“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time which rate per annum shall at all times be equal
to the highest of:
(a)          the rate of interest announced publicly by the Agent in New York,
New York, from time to time, as its base rate;
(b)          the sum of ½ of one percent per annum plus the Federal Funds Rate
in effect from time to time; and
(c)          the sum of one percent per annum plus the Eurodollar Rate for a one
month Interest Period commencing on such day (or if such day is not a Business
Day, the immediately preceding Business Day).
“Base Rate Advance” means an Advance which bears interest as provided in
Section 2.07(a).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, in a substantially
similar form and substance to the form of Certification Regarding Beneficial
Owners of Legal Entity Customers published jointly, in May 2018, by the Loan
Syndications and Trading Association and the Securities Industry and Financial
Markets Association.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrowing” means a borrowing consisting of Advances of the same Type made on
the same day by the Banks pursuant to Section 2.01 and, if such Advances are
Eurodollar Rate Advances, having Interest Periods of the same duration.
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advance, on which dealings in Dollar deposits are carried
on in the London interbank market.
“Cash Collateral Account” means the cash collateral deposit account, Account
No. 30597952, with Citi, as securities intermediary and depository bank, at its
office at One Penns Way, 2nd Floor, New Castle, Delaware  19720, in the name of
the Borrower but under the sole control and dominion of the Agent and subject to
the terms of this Agreement.
“Change in Control” means that any Person or group of Persons (within the
meaning of Section 13 or Section 14 of the Securities Exchange Act of 1934, as
amended) shall have acquired, directly or indirectly, beneficial ownership (with
the meaning of Rule 13d-3 promulgated by the SEC under said Act) of 50% or more
of the outstanding shares of equity securities of the Borrower at the time
entitled to vote for election of directors (or equivalent governing body) of the
Borrower.


3

--------------------------------------------------------------------------------

“Co-Documentation Agents” means each of HSBC Securities (USA) Inc., JPMorgan
Chase Bank, N.A., Bank of America, N.A., Wells Fargo Bank, National Association
and TD Securities (USA) LLC, solely in its capacity as co-documentation agent
under this Agreement.
“Co-Syndication Agents” means each of Mizuho Bank, Ltd. and Deutsche Bank
Securities Inc., solely in its capacity as co-syndication agent under this
Agreement.
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code, and the regulations promulgated and rulings issued thereunder,
in each case as now or hereafter in effect, and any reference to any statutory
provision shall be deemed to be a reference to any successor provision or
provisions.
“Commercial Letter of Credit” means a letter of credit qualifying as a
“commercial letter of credit” under 12 C.F.R. Part 3, Appendix A,
Section 3(b)(3)(i) or any successor U.S. Comptroller of the Currency regulation.
“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
“Commitment Date” has the meaning specified in Section 2.20(b).
“Commitment Fee” has the meaning specified in Section 2.04(a).
“Commitment Increase” has the meaning specified in Section 2.20(a).
“Communications” has the meaning specified in Section 8.02(c).
“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its consolidated subsidiaries calculated on a consolidated
basis as of such time (excluding treasury stock), determined in accordance with
GAAP.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.09, 2.15 or 2.16.
“Deemed Public Information” has the meaning specified in Section 8.02(c).
“Default” means any event or condition which with notice or lapse of time or
both would, unless cured or waived, become an Event of Default.
“Defaulting Bank” means, subject to Section 2.24(c), (i) any Bank that has
failed for two or more Business Days to comply with its obligations under this
Agreement to make an Advance, make a payment to an Issuing Bank in respect of a
Letter of Credit Advance, make a payment to the Swingline Bank in respect of a
Swingline Advance or make any other payment due hereunder (each, a “funding
obligation”), unless such Bank has notified the Agent and the Borrower in
writing that such failure is the result of such Bank’s good faith determination
that one or more conditions precedent to funding has not been satisfied (which
conditions precedent, together with the applicable default, if any, will be
specifically identified in such writing), (ii) any Bank that has notified the
Agent, the Borrower, an Issuing Bank or the Swingline Bank in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
hereunder, unless such writing or statement states that such position is based
on such Bank’s good faith determination that one or more conditions precedent to
funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing or
public statement), (iii) any Bank that has, for three or more Business Days
after written request of the Agent or the Borrower, failed to confirm in writing
to the Agent and the Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Bank will cease to be a Defaulting
Bank pursuant to this clause (iii) upon the Agent’s and the Borrower’s receipt
of such written confirmation), or (iv) any Bank with respect to which a Bank
Insolvency Event has occurred and is continuing with respect to such Bank or its
Parent Company (provided, in each case, that neither the reallocation of funding
obligations provided for in Section 2.24(a) as a result of a Bank being a
Defaulting Bank nor the performance by Non-Defaulting Banks of such reallocated
funding obligations will by themselves cause the relevant Defaulting Bank to
become a Non-Defaulting Bank).  Any determination by the Agent that a Bank is a
Defaulting Bank under any of clauses (i) through (iv) above will be conclusive
and binding absent manifest error, and such Bank will be deemed to be a
Defaulting Bank (subject to Section 2.24(c)) upon notification of such
determination by the Agent to the Borrower, the Issuing Banks, the Swingline
Bank and the Banks.



4

--------------------------------------------------------------------------------

“Defaulting Bank Exposure” means the sum of such Defaulting Bank’s Pro Rata
Share of (a) the aggregate Available Amount of all Letters of Credit outstanding
at such time, (b) the aggregate principal amount of all Letter of Credit
Advances made by the Issuing Banks pursuant to Section 2.03(c) and outstanding
at such time and (c) the aggregate principal amount of all Swingline Advances
made by the Swingline Bank pursuant to Section 2.01(c) and outstanding at such
time.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction that broadly
prohibits trade or investment with that country or territory (as of the date of
this Agreement, Crimea, Cuba, Iran, North Korea and Syria).
“Dollar Equivalent” means, on any date, (a) in relation to an amount denominated
in a currency other than Dollars, the equivalent in Dollars determined by using
the quoted spot rate at which Citi’s principal office in London offers to
exchange Dollars for such currency in London prior to 4:00 P.M. (London time) on
such date and (b) in relation to an amount denominated in Dollars, such amount.
“Dollars” and “$” mean lawful money of the United States of America.
“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” as on file with the Agent or in
the Assignment and Acceptance pursuant to which it became a Bank, or such other
office of such Bank as such Bank may from time to time specify to the Borrower
and the Agent.


5

--------------------------------------------------------------------------------

“Early Maturity Date” has the meaning specified in Section 2.23(a).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means, with the consent of the Agent, the Issuing Banks and
the Swingline Bank (which consents shall not be unreasonably withheld or
delayed) and, so long as no Event of Default under Section 6.01(a) or 6.01(e)
shall have occurred and be continuing, the Borrower (which consent shall not be
unreasonably withheld or delayed) (a) any Bank, (b) any Affiliate of any Bank
and (c) any other Person not covered by clause (a) or (b) of this definition;
provided, however, that no assignment shall be made to (i) the Borrower or any
Affiliate of the Borrower, (ii) to any Defaulting Bank, any Potential Defaulting
Bank or any of their respective Subsidiaries, or any Person who, upon becoming a
Bank hereunder, would constitute any of the foregoing Persons described in this
clause (ii), or (iii) to a natural person; and provided further that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within five (5) Business
Days after having received notice thereof.
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder, in each case as now or hereafter in effect, and any reference to any
statutory provision shall be deemed to be a reference to any successor provision
or provisions.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414(a) or (b) of the Code, and, for
purposes of Section 412 of the Code, Section 414(m) of the Code.
“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
applicable regulation, or (ii) the requirements of subsection (1) of
Section 4043(b) of ERISA (without regard to subsection (2) of such Section) are
met with respect to a contributing sponsor, as defined in Section 4001(a)(13) of
ERISA, of a Plan, and an event described in paragraph (9), (10), (11), (12) or
(13) of Section 4043(c) of ERISA is reasonably expected to occur with respect to
such Plan within the following 30 days; (b) the application for a minimum
funding waiver with respect to a Plan; (c) the provision by the administrator of
any Plan of a notice of intent to terminate such Plan pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Borrower or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (f) the conditions for the imposition of a lien under Section 303(k) of
ERISA (or Section 302(f) of ERISA, for plan years beginning prior to 2007) shall
have been met with respect to any Plan; or (g) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.


6

--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board, as in effect from time to time.
“Eurodollar Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Eurodollar Lending Office” as on file with the Agent or
in the Assignment and Acceptance pursuant to which it became a Bank (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Bank as such Bank may from time to time specify to the Borrower and the
Agent.
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the London Interbank
Offered Rate or a comparable or successor rate which rate is approved by the
Agent, determined by reference to the ICE Benchmark Administration (“ICE”) (or
the successor thereto) (“LIBOR”) appearing at Reuters Reference LIBOR01 page (or
on any successor thereto or substitute therefor provided by Reuters, providing
rate quotations comparable to those currently provided on such page, as
determined by the Agent from time to time, for purposes of providing quotations
of interest rates applicable to Dollar deposits in the London interbank market)
at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period as the rate for Dollar deposits for a period equal to such
Interest Period (provided that, if for any reason the rate specified above in
this definition does not so appear at Reuters Reference LIBOR01 page (or any
successor thereto or substitute therefor provided by Reuters) as the rate for
Dollar deposits, the term “Eurodollar Rate” shall mean, for any Interest Period
for all Eurodollar Rate Advances comprising part of the same Borrowing, an
interest rate per annum (rounded upward to the nearest whole multiple of 1/100
of 1% per annum, if such rate per annum is not such a multiple) equal to the
rate per annum as published by such other commercially available source
providing such quotations as may be designated by the Agent from time to time in
its reasonable discretion and that has been nominated by ICE or its successor as
an authorized information vendor for the purpose of displaying such rates at
11:00 A.M. (London time) two (2) Business Days before the first day of such
Interest Period for a period equal to such Interest Period).  Notwithstanding
the foregoing, if the Eurodollar Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.


7

--------------------------------------------------------------------------------

“Eurodollar Rate Advance” means an Advance which bears interest as provided in
Section 2.07(b).
“Eurodollar Rate Reserve Percentage” of any Bank for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing means the reserve
percentage applicable during such Interest Period (or if more than one such
percentage shall be so applicable, the daily average of such percentages for
those days in such Interest Period during which any such percentage shall be so
applicable) under regulations issued from time to time by the Federal Reserve
Board for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Bank with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Taxes” has the meaning specified in Section 2.13(a).
“Exercising Bank” has the meaning specified in Section 2.23(b).
“Existing Agreement” means the Five Year Revolving Credit Agreement dated as of
July 21, 2015 among the Borrower, the lenders party thereto and Citi, as agent,
as amended or otherwise modified through the date hereof.
“Existing Letters of Credit” means the letters of credit issued under the
Existing Agreement and set forth on Schedule 1.01(a).
“Extending Banks” has the meaning specified in Section 2.22(a).
“Extension Request Notice” has the meaning specified in Section 2.22(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreements.


8

--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal for such day to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day on such transactions received by
the Agent from three Federal funds brokers of recognized standing selected by
it.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereof.
“Financial Statements” means the consolidated balance sheet and other financial
statements of the Borrower and its consolidated subsidiaries dated December 31,
2018 included in the Borrower’s Form 10-K filed with the SEC for the fiscal year
ended December 31, 2018.
“Foreign Currency” means any lawful currency (other than Dollars) that is freely
transferable and convertible into Dollars.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Increase Date” has the meaning specified in Section 2.20(a).
“Increasing Lender” has the meaning specified in Section 2.20(b).
“Indebtedness” means, for any Person, (a) its liabilities for borrowed money or
the deferred purchase price of property or services (other than current accounts
and salaries payable or accrued in the ordinary course of business),
(b) obligations of such Person for borrowed money evidenced by bonds,
debentures, notes or other similar instruments, (c) all Indebtedness of others
the payment, purchase or other acquisition or obligation of which such Person
has assumed, or the payment, purchase or other acquisition or obligation of
which such Person has otherwise become directly or contingently liable for and
(d) subject to Section 1.03, leases of such Person required to be capitalized by
such Person, each determined in accordance with GAAP, provided that for the
avoidance of doubt, Indebtedness shall not include obligations under letter of
credit reimbursement agreements so long as letters of credit issued thereunder
remain undrawn.
“Indemnified Costs” has the meaning specified in Section 7.07.
“Indemnified Person” has the meaning specified in Section 8.04(c).
“Initial Extension of Credit” means the earlier to occur of the initial
Revolving Credit Borrowing and the initial issuance of a Letter of Credit
hereunder.


9

--------------------------------------------------------------------------------

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below.  The duration
of each such Interest Period shall be one, two, three or six months (or such
other period as the Borrower and each of the Banks may agree to), in each case
as the Borrower may, upon notice received by the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period (or, as to any Interest Period, at such other time as the
Borrower and the Banks may agree to for such Interest Period), select; provided,
however, that:
(i)
Interest Periods commencing on the same date for Advances comprising part of the
same Borrowing shall be of the same duration;

(ii)
whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

(iii)
any Interest Period which begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month in which it would have ended if there were a numerically
corresponding day in such calendar month; and

(iv)
the Borrower may not select an Interest Period for any Advance if the last day
of such Interest Period would be later than the date on which the Advances are
then payable in full or if any Event of Default under Section 6.01(a) or
Section 6.01(e) shall have occurred and be continuing at the time of selection.

“Issuing Bank” means (a) each of Citi, Mizuho Bank, Ltd., Deutsche Bank AG New
York Branch, HSBC Bank USA, N.A., Bank of America, N.A., JPMorgan Chase Bank,
N.A., Wells Fargo Bank, National Association and The Toronto-Dominion Bank, New
York Branch and any of their respective Affiliates, in their capacities as
initial issuing banks, (b) any Eligible Assignee to which a Letter of Credit
Commitment has been assigned pursuant to Section 8.08(f) so long as each such
Eligible Assignee expressly agrees to perform in accordance with their terms all
the obligations that by the terms of this Agreement are required to be performed
by it as an Issuing Bank and notifies the Agent of its Applicable Lending Office
and the amount of its Letter of Credit Commitment (which information shall be
recorded by the Agent in the Register), and (c) each New Issuing Bank, in each
case for so long as such initial Issuing Bank, Eligible Assignee or New Issuing
Bank, as the case may be, shall have a Letter of Credit Commitment.
“Joint Lead Arrangers” means Citi, Mizuho Bank, Ltd., Deutsche Bank Securities
Inc., HSBC Securities (USA) Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), JPMorgan Chase Bank, N.A., Wells Fargo Securities, LLC and TD
Securities (USA) LLC.


10

--------------------------------------------------------------------------------

“Joint Venture Debt” has the meaning specified in Section 5.02(a)(vii).
“JV Subsidiary” means each Subsidiary of the Borrower (a) that, at any time,
directly holds an Equity Interest in any joint venture that is not a Subsidiary
of the Borrower and (b) that has no other material assets.
“L/C Related Documents” has the meaning specified in Section 2.06(b)(ii)(A).
“Letter of Credit” has the meaning specified in Section 2.01(b).
“Letter of Credit Advance” means an Advance made by any Issuing Bank or any Bank
pursuant to Section 2.03(c).
“Letter of Credit Commitment” of any Issuing Bank means, at any time, the amount
set forth opposite such Issuing Bank’s name on Schedule I under the heading
“Letter of Credit Commitments” or as set forth in the New Issuing Bank Agreement
for such Issuing Bank or as reflected for such Issuing Bank in the relevant
Assignment and Acceptance to which it is a party, as such amount may be
terminated, reduced or increased pursuant to Section 2.05, Section 2.23,
Section 6.01 or Section 8.08 or increased pursuant to agreement between the
Borrower and such Issuing Bank with notice to the Agent.
“LIBOR Successor Rate” has the meaning specified in Section 2.09(g).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, as agreed
between the Administrative Agent and the Borrower, to reflect the adoption of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent in consultation with the Borrower determines
that adoption of any portion of such market practice is not administratively
feasible or that no market practice for the administration of such LIBOR
Successor Rate exists, in such other manner of administration as the
Administrative Agent determines with the consent of the Borrower).  For the
avoidance of doubt, any amendment effectuating any LIBOR Successor Rate
Conforming Changes shall be subject to the Borrower’s approval.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor, a
statutory deemed trust and any easement, right of way or other encumbrance on
title to real property; provided, however, that for the avoidance of doubt, the
interest of a Person as owner or lessor under charters or leases of property and
the rights of setoff of banks shall not constitute a “Lien” on or in respect of
the relevant property.


11

--------------------------------------------------------------------------------

“Loan Documents” means this Agreement and the Notes.
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries, taken as a whole, (b) the rights and remedies of
the Agent or any Bank under any Loan Document or (c) the ability of the Borrower
to perform its Obligations under any Loan Document to which it is or is to be a
party.
“Moody’s” means Moody’s Investors Service, Inc. or any successor to its debt
ratings business.
“Multiemployer Plan” means any multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, which is maintained by (or to which there is an
obligation to contribute of) the Borrower or any ERISA Affiliate.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
“New Issuing Bank” means any Person that becomes an Issuing Bank pursuant to
Section 2.21.
“New Issuing Bank Agreement” means an agreement between the Borrower and a
Person that becomes a New Issuing Bank pursuant to such agreement in accordance
with Section 2.21.
“Non-Defaulting Bank” means, at any time, a Bank that is not a Defaulting Bank
or a Potential Defaulting Bank.
“Non-Extending Bank” has the meaning specified in Section 2.22(a).
“Note” means a Revolving Note or a Swingline Note.
“Notice” has the meaning specified in Section 8.02(d).
“Notice of Issuance and Application for Letter of Credit” has the meaning
specified in Section 2.03(a).
“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).
“Notice of Swingline Advance” has the meaning specified in Section 2.01(c)(ii).
“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(e). 
Without limiting the generality of the foregoing, the Obligations of the
Borrower under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by the Borrower under
any Loan Document and (b) the obligation of the Borrower to reimburse any amount
in respect of any of the foregoing that any Bank, in its sole discretion, may
elect to pay or advance on behalf of the Borrower.


12

--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to the Agent or any Bank, Taxes
imposed as a result of a present or former connection between the Agent or such
Bank and the jurisdiction imposing such Tax (other than connections arising from
the Agent or such Bank having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).
“Other Taxes” has the meaning specified in Section 2.13(b).
“Parent Company” means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Bank.
“Participant” has the meaning specified in Section 8.08(e).
“Participant Register” has the meaning specified in Section 8.08(e).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Performance Letter of Credit” means a letter of credit qualifying as a
“performance-based standby letter of credit” under 12 C.F.R. Part 3, Appendix A,
Section 3(b)(2)(i) or any successor U.S. Comptroller of the Currency regulation.
“Permitted Non-Recourse Indebtedness” means Indebtedness and other obligations
of the Borrower or any Subsidiary incurred in connection with the acquisition,
lease, repair, improvement, construction, development or operation by the
Borrower or such Subsidiary of any Property with respect to which:
(a)          the documents evidencing such Indebtedness or other obligations
provide that holders of such Indebtedness shall have recourse solely to the type
of Property described in Section 5.02(a)(iii) securing such Indebtedness, and
neither the Borrower nor any Subsidiary (i)
13

--------------------------------------------------------------------------------


provides any direct or indirect credit support, including any undertaking,
agreement or instrument that would constitute Indebtedness or (ii) is otherwise
directly or indirectly liable for such Indebtedness, other than (A) recourse to
any Project Finance Subsidiary generally and recourse to the Property of, and
Equity Interests in, such Project Finance Subsidiary, including the income, cash
flow or other proceeds deriving from such Property to secure such Indebtedness
or other obligations, and (B) recourse to the debtor and indirectly to any
Affiliate of the debtor, under any form of assurance, undertaking or support,
which recourse is limited to a claim for a breach of an obligation (other than a
payment obligation or an obligation to comply or to procure compliance by
another Person with any financial ratios or other tests of financial condition),
fraud, misappropriation of funds or willful misconduct by the Person against
which such recourse is available; and
(b)          no default with respect to such Indebtedness or obligations would
cause, or permit (after notice or passage of time or otherwise), according to
the terms thereof, any holder (or any representative of such holder) of any
other Indebtedness of the Borrower or such Subsidiary to declare a default on
such Indebtedness or cause the payment, repurchase, redemption, defeasance or
other acquisition or retirement for value thereof to be accelerated or payable
prior to any scheduled principal payment, scheduled sinking fund or scheduled
maturity.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof or any trustee, receiver, custodian or similar
official.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Platform” has the meaning specified in Section 8.02(c).
“Potential Defaulting Bank” means, at any time, (a) any Bank that has notified,
or whose Parent Company or a financial institution affiliate thereof has
notified, the Agent, the Borrower, an Issuing Bank or the Swingline Bank in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations under other loan agreements or credit agreements generally,
unless such writing or statement states that such position is based on such
Bank’s good faith determination that one or more conditions precedent to funding
cannot be satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing or public
statement), or (b) any Bank that has, or whose Parent Company has, a
non-investment grade rating from Moody’s or S&P or another nationally recognized
rating agency.  Any determination by the Agent that a Bank is a Potential
Defaulting Bank under any of clauses (a) and (b) above will be conclusive and
binding absent manifest error, and such Bank will be deemed a Potential
Defaulting Bank (subject to Section 2.24(c)) upon notification of such
determination by the Agent to the Borrower, the Issuing Banks, the Swingline
Bank and the Banks.
“Primary Currency” has the meaning specified in Section 8.11(c).
“Pro Rata Share” of any amount means, with respect to any Bank at any time, such
amount times a fraction the numerator of which is the amount of such Bank’s
Revolving Credit Commitment at such time (or, if such Bank’s Revolving Credit
Commitment shall have been terminated pursuant to Section 2.05 or 6.01, such
Bank’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the Revolving Credit Facility at
such time (or, if the Revolving Credit Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, the Revolving Credit Facility as in effect
immediately prior to such termination).


14

--------------------------------------------------------------------------------

“Proceeding” has the meaning specified in Section 8.04(c).
“Project Finance Subsidiary” means a Subsidiary that is a special-purpose entity
created solely to (a) construct, lease repair, improve, acquire, develop or
operate any asset or project that will be or is financed solely with Project
Financing for such asset or project and related equity investments in, loans to,
or capital contributions in, such Subsidiary that are not prohibited hereby
and/or (b) own an interest in any such asset or project or another Project
Finance Subsidiary.
“Project Financing” means Indebtedness and other obligations that (a) are
incurred by a Project Finance Subsidiary and (b) constitute Permitted
Non-Recourse Indebtedness and/or Indebtedness to finance working capital
requirements of a Project Finance Subsidiary and related obligations.
“Projections” has the meaning specified in Section 4.01(i).
“Property” or “asset” (in each case, whether or not capitalized) means any
interest in any kind of property or asset, whether real, personal or mixed, or
tangible or intangible.
“Public Bank” has the meaning specified in Section 8.02(c).
“Rating Agencies” means S&P and Moody’s.
“Register” has the meaning specified in Section 8.08(c).
“Regulation U” means Regulation U of the Federal Reserve Board, as the same is
from time to time in effect, and all official rulings and interpretations
thereunder or thereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Required Banks” means, subject to Section 8.01(b), at any time Banks owed or
holding at least a majority in interest of the sum of (a) the aggregate
principal amount of the Advances outstanding at such time (with Letter of Credit
Advances held by an Issuing Bank and Swingline Advances held by the Swingline
Bank being deemed held by each Bank in accordance with such Bank’s Pro Rata
Share); (b) the Available Amount of all Letters of Credit outstanding at such
time (calculated by reference to each Bank’s Pro Rata Share) and (c) the
aggregate Unused Revolving Credit Commitments at such time.


15

--------------------------------------------------------------------------------

“Responsible Officer” means each of the chairman and chief executive officer,
the president, the chief financial officer, the treasurer, the secretary or any
vice president (whether or not further described by other terms, such as, for
example, senior vice president or vice president-operations) of the Borrower or,
if any such office is vacant, any Person performing any of the functions of such
office.
“Revolving Credit Advance” means an Advance by a Bank to the Borrower pursuant
to Section 2.01(a) and refers to a Base Rate Advance or a Eurodollar Rate
Advance (each of which shall be a “Type” of Revolving Credit Advance).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Banks.
“Revolving Credit Commitment” means, with respect to any Bank at any time, the
amount set forth opposite such Bank’s name on Schedule I hereto under the
caption “Revolving Credit Commitments” or, if such Bank has entered into one or
more Assignment and Acceptances, set forth for such Bank in the Register
maintained by the Agent pursuant to Section 8.08(c) as such Bank’s “Revolving
Credit Commitment”, as such amount may be reduced, increased or terminated at or
prior to such time pursuant to Section 2.05, Section 2.17, Section 2.20,
Section 2.22, Section 2.23 or Section 6.01.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Banks’ Revolving Credit Commitments at such time.
“Revolving Note” means a promissory note of the Borrower payable to the order of
any Bank, in substantially the form of Exhibit A-1 hereto, evidencing the
aggregate indebtedness of the Borrower to such Bank resulting from the Advances
owing to such Bank.
“S&P” means Standard & Poor’s Financial Services LLC, a division of The
McGraw-Hill Companies, Inc. on the date hereof, or any successor to its debt
ratings business.
“Sanction” means any sanction imposed, administered or enforced by the United
States Government (including without limitation, OFAC), the United Nations
Security Council, the European Union or Her Majesty’s Treasury.
“Scheduled Unavailability Date” has the meaning specified in
Section 2.09(g)(ii).
“SEC” means the Securities and Exchange Commission or any successor thereto.
“Securitization Transaction” means any transfer by the Borrower or any
Subsidiary of accounts receivable or interests therein (including, without
limitation, all collateral securing such accounts receivable, all contracts and
guarantees or other obligations in respect of such accounts receivable, the
proceeds of such accounts receivable and other assets which are customarily
transferred, or in respect of which security interests are customarily granted,
in connection with asset securitizations involving accounts receivable), or
grant of a security interest therein, (a) to a trust, in part, directly or
indirectly, by the incurrence or issuance by the transferee or any successor
transferee of Indebtedness or securities that are to receive payments from, or
that represent interests in, the cash flow derived from such accounts receivable
or interests, or (b) directly to one or more investors or other purchasers.
16

--------------------------------------------------------------------------------

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“Stated Termination Date” means, for any Bank, the earlier of (i) March 5, 2024
or such later day, if any, as may be in effect for such Bank pursuant to
Section 2.22 and (ii) if such Bank becomes an Exercising Bank, the Early
Maturity Date applicable pursuant to Section 2.23.
“Subsidiary” of any Person means any corporation (including a business trust),
partnership, joint stock company, limited liability company, trust,
unincorporated association, joint venture or other entity of which more than 50%
of the outstanding capital stock, securities or other ownership interests having
ordinary voting power to elect directors of such corporation or, in the case of
any other entity, others performing similar functions (irrespective of whether
or not at the time capital stock, securities or other ownership interests of any
other class or classes of such corporation or such other entity shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person or by one or more other Subsidiaries of such
Person.  Unless the context otherwise requires, references herein to
“Subsidiary” or “Subsidiaries” are to a Subsidiary or Subsidiaries of the
Borrower.
“Swingline Advance” means an Advance by the Swingline Bank to the Borrower
pursuant to Section 2.01(c).
“Swingline Bank” means Citi.
“Swingline Note” means a promissory note of the Borrower payable to the order of
the Swingline Bank, in substantially the form of Exhibit A-2 hereto, evidencing
the aggregate indebtedness of the Borrower to the Swingline Bank resulting from
the Swingline Advances owing to the Swingline Bank.
“Swingline Sublimit” means $100,000,000.
“Taxes” has the meaning specified in Section 2.13(a).
“Termination Date” means, for any Bank, the Stated Termination Date for such
Bank or the earlier date of termination in whole of the Revolving Credit
Commitments pursuant to Section 2.05 or Section 6.01.
“Trust Indenture Act” has the meaning specified in Section 7.05.
“Type” has the meaning specified in the definition of Revolving Credit Advance.


17

--------------------------------------------------------------------------------

“Unused Revolving Credit Commitment” means, with respect to any Bank at any
time, (a) such Bank’s Revolving Credit Commitment at such time minus (b) without
duplication, the sum of (i) the aggregate principal amount of all Revolving
Credit Advances and Letter of Credit Advances made by such Bank (other than
Letter of Credit Advances made by such Bank in its capacity as an Issuing Bank)
and outstanding at such time plus (ii) such Bank’s Pro Rata Share of (A) the
aggregate Available Amount of all Letters of Credit outstanding at such time,
(B) the aggregate principal amount of all Letter of Credit Advances made by the
Issuing Banks pursuant to Section 2.03(c) and outstanding at such time and
(C) the aggregate principal amount of all Swingline Advances made by the
Swingline Bank pursuant to Section 2.01(c) and outstanding at such time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02          Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
Section 1.03          Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Agent that the Borrower requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Agent notifies the Borrower that the Required Banks request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith; provided further that any lease that would not be
considered a capital lease pursuant to GAAP prior to the effectiveness of
Accounting Standards Codification 842 (whether or not such lease was in effect
on such date) shall be treated as an operating lease for all purposes under this
Agreement and shall not be deemed to constitute a capitalized lease or
Indebtedness hereunder.
Section 1.04          Miscellaneous.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Article, Section, Annex, Schedule and Exhibit references are to
Articles and Sections of and Annexes, Schedules and Exhibits to this Agreement,
unless otherwise specified.  The term “including” shall mean “including, without
limitation”.
Section 1.05          Ratings.  A rating, whether public or private, by S&P or
Moody’s shall be deemed to be in effect on the date of announcement or
publication by S&P or Moody’s, as the case may be, of such rating or, in the
absence of such announcement or publication, on the effective date of such
rating and will remain in effect until the announcement or publication of,


18

--------------------------------------------------------------------------------

or (in the absence of such announcement or publication) the effective date of,
any change in such rating.  In the event the standards for any rating by Moody’s
or S&P are revised, or such rating is designated differently (such as by
changing letter designations to numerical designations), then the references
herein to such rating shall be deemed to refer to the revised or redesignated
rating for which the standards are closest to, but not lower than, the standards
at the date hereof for the rating which has been revised or redesignated, all as
determined by the Required Banks in good faith.  Long-term debt supported by a
letter of credit, guaranty or other similar credit enhancement mechanism shall
not be considered as senior unsecured long-term debt.  If either Moody’s or S&P
has at any time more than one rating applicable to senior unsecured long-term
debt of any Person, the lowest such rating shall be applicable for purposes
hereof.  For example, if Moody’s rates some senior unsecured long-term debt of
the Borrower Baal and other such debt of the Borrower Baa2, the senior unsecured
long-term debt of the Borrower shall be deemed to be rated Baa2 by Moody’s.
Section 1.06          Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES
Section 2.01          The Revolving Credit Advances.   (a) Each Bank severally
agrees, on the terms and conditions hereinafter set forth, to make Revolving
Credit Advances in Dollars to the Borrower from time to time on any Business Day
during the period from the Effective Date until the Termination Date for such
Bank in an aggregate amount not to exceed such Bank’s Unused Revolving Credit
Commitment at such time; provided that no Revolving Credit Advance shall be
required to be made, except as a part of a Revolving Credit Borrowing that is in
an aggregate amount not less than $10,000,000 in the case of Eurodollar Rate
Advances and $5,000,000 in the case of Base Rate Advances and in an integral
multiple of $1,000,000, and each Revolving Credit Borrowing shall consist of
Revolving Credit Advances of the same Type made on the same day by the Banks
according to their Pro Rata Shares.  Within the limits of each Bank’s Unused
Revolving Credit Commitment in effect from time to time, the Borrower may
borrow, prepay pursuant to Section 2.10 and reborrow under this Section 2.01. 
The Borrower agrees to give a Notice of Revolving Credit Borrowing in accordance
with Section 2.02(a) as to each Revolving Credit Advance.
(b)          Letters of Credit.  The Issuing Banks, the Banks and the Borrower
agree that effective as of the Effective Date, the Existing Letters of Credit
shall be deemed to have been issued and maintained under, and to be governed by
the terms and conditions of, this Agreement.  Each Issuing Bank agrees, on the
terms and conditions hereinafter set forth, to issue letters of credit
(collectively, the “Letters of Credit”, and each a “Letter of Credit”) for the
account of the Borrower (such issuance, and any funding of a draw thereunder, to
be made by the


19

--------------------------------------------------------------------------------

Issuing Banks in reliance on the agreements of the other Banks pursuant to
Section 2.03) from time to time on any Business Day during the period from the
Effective Date until the earlier of (y) the Termination Date for all the Banks
and (z) five (5) Business Days prior to the latest Stated Termination Date for
any Bank in an aggregate Available Amount (i) for all Letters of Credit issued
by the Issuing Banks not to exceed at any time the aggregate Letter of Credit
Commitments at such time minus all Letter of Credit Advances outstanding at such
time, (ii) for all Letters of Credit issued by any Issuing Bank, not to exceed
at any time the Letter of Credit Commitment of such Issuing Bank at such time
minus all Letter of Credit Advances owed to such Issuing Bank outstanding at
such time (or such greater amount as such Issuing Bank shall approve), and
(iii) for each such Letter of Credit not to exceed an amount equal to the Unused
Revolving Credit Commitments of the Banks at such time; provided, however, that
no Issuing Bank shall be required to issue a Letter of Credit if any Bank is a
Defaulting Bank or Potential Defaulting Bank unless the Borrower has deposited
cash collateral to the extent required under Section 2.06(c)(ii).  If the Stated
Termination Date for all Banks is not the same and the aggregate Available
Amount of the Letters of Credit that have an expiration date later than the
Stated Termination Date for any Non-Extending Bank will exceed the Unused
Revolving Credit Commitments as of such Stated Termination Date, then the
Borrower shall grant a first priority perfected security interest in, and
deliver to (A) each Issuing Bank that is an Extending Bank, for such Issuing
Bank’s sole benefit, an amount in Dollars and in same day funds equal to each
applicable Non-Extending Bank’s Pro Rata Share of all outstanding Letters of
Credit issued by such Issuing Bank, to be held as cash collateral by such
Issuing Bank under the sole control and dominion of such Issuing Bank and
subject to the terms of this Agreement and (B) any Issuing Bank that is a
Non-Extending Bank, for such Issuing Bank’s sole benefit, an amount in Dollars
and in same days funds equal to the Available Amount of all outstanding Letters
of Credit issued by such Issuing Bank (but without duplication of amounts, if
any, delivered in respect of such Letters of Credit pursuant to
Section 2.01(b)(iii)(A)), to be held as cash collateral by such Issuing Bank
under the sole control and dominion of such Issuing Bank and subject to the
terms of this Agreement.  Within the limits referred to above, the Borrower may
request the issuance of Letters of Credit under this Section 2.01(b), repay any
Letter of Credit Advances resulting from drawings thereunder and request the
issuance of additional Letters of Credit under this Section 2.01(b).
(c)          Swingline Advances.


20

--------------------------------------------------------------------------------

(i)
Subject to the terms and conditions set forth herein, the Swingline Bank, in
reliance on the agreements of the other Banks pursuant to Section 2.01(c)(iii),
shall, on the terms and conditions hereinafter set forth, make Swingline
Advances in Dollars to the Borrower from time to time on any Business Day during
the period from the Effective Date until the Termination Date for the Swingline
Bank in an aggregate amount not to exceed the lesser of (i) the Swingline
Sublimit and (ii) for each such Swingline Advance, the Unused Revolving Credit
Commitments of the Banks at such time; provided that the Swingline Bank shall
not be required to make a Swingline Advance to refinance an outstanding
Swingline Advance; and provided further that the Swingline Bank shall not be
required to make Swingline Advances if any Bank is a Defaulting Bank or
Potential Defaulting Bank unless the Borrower has deposited cash collateral to
the extent required under Section 2.06(c)(ii).  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay pursuant to Section 2.10 and reborrow under this Section 2.01(c). 
Immediately upon the making of a Swingline Advance, each Bank shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swingline Bank a risk participation in such Swingline Advance in an amount equal
to such Bank’s Pro Rata Share of such Swingline Advance.

(ii)
Each Swingline Advance shall be made on notice in substantially the form of
Exhibit B-3 (a “Notice of Swingline Advance”), given not later than 3:00 P.M.
(New York City time), on the day of a proposed Swingline Advance, by the
Borrower to the Agent, which shall give the Swingline Bank prompt notice thereof
by facsimile or other electronic communication (e-mail).  Each Notice of
Swingline Advance shall be consistent with the requirements of this
Section 2.01(c) and shall be by facsimile or other electronic communication
(e-mail) (or by telephone notice promptly confirmed by a written, fax or
electronic communication (e-mail)), specifying therein the requested (A) date of
such Swingline Advance and (B) amount of such Swingline Advance.  The Swingline
Bank shall, before 4:00 P.M. (New York City time) on the date of such Swingline
Advance, make available, in same day funds, such Swingline Advance to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Bank; provided that the Swingline Bank shall not make any
Swingline Advances if the applicable conditions set forth in Article III have
not been fulfilled.  Each Swingline Advance shall be a Base Rate Advance at all
times.  Each Swingline Advance shall be in a minimum amount of $1,000,000 and in
an integral multiple of $1,000,000.

(iii)
Upon written demand by the Swingline Bank with an outstanding Swingline Advance,
with a copy of such demand to the Agent, each Bank shall make a Base Rate
Advance in an amount equal to such Bank’s Pro Rata Share of such outstanding
Swingline Advance as of the date of such demand (and the Agent may apply cash
collateral available with respect to any Defaulting Bank’s ratable share).  Such
request shall be made in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Advances, but subject to the amount of the Unused Revolving
Credit Commitments and the conditions set forth in Section 3.02.  Each Bank
shall on (A) the Business Day on which demand therefor is made by the Swingline
Bank, provided that notice of such demand is given not later than 11:00 A.M.
(New York City time) on such Business Day, or (B) the first Business Day next
succeeding such demand if notice of such demand is given after such time, make
available to the Agent for the account of the Swingline Bank, in same day funds,
such Bank’s Pro Rata Share of such Swingline Advance.  Promptly after receipt
thereof, the Agent shall transfer such funds to the Swingline Bank.

(iv)
If for any reason any Swingline Advance cannot be refinanced by such a Revolving
Credit Borrowing, the request for Base Rate Advances made by the Swingline Bank
as set forth herein shall be deemed to be a request by the Swingline Bank that
each of the Banks, and each of the Banks absolutely and unconditionally agrees
to, fund its risk participation in such Swingline Advance by purchasing from the
Swingline Bank, and the Swingline Bank shall sell and assign to each such Bank,
such Bank’s Pro Rata Share of such outstanding Swingline Advance as of the date
of such purchase, by making available for the account of its Applicable Lending
Office to the Agent for the account of the Swingline Bank, by deposit to the
Agent’s Account, in same day funds, an amount equal to the portion of the
outstanding principal amount of such Swingline Advance to be purchased by such
Bank.  Promptly after receipt thereof, the Agent shall transfer such funds to
the Swingline Bank.  The Borrower hereby agrees to each such sale and
assignment.  Upon any such assignment by the Swingline Bank to any Bank of a
portion of a Swingline Advance, the Swingline Bank represents and warrants to
such Bank that such Swingline Bank is the legal and beneficial owner of such
interest being assigned by it, free and clear of any Liens, but makes no other
representation or warranty and assumes no responsibility with respect to such
Swingline Advance, the Loan Documents or the Borrower.  Each Bank acknowledges
and agrees that its obligation to acquire participations in Swingline Advances
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Revolving Credit Commitments; and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  The purchase of
participations in a Swingline Advance pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

(v)
If and to the extent that any Bank shall not have so made its Pro Rata Share of
the amount of such Swingline Advance available to the Agent for the account of
the Swingline Bank pursuant to this Section 2.01(c), such Bank agrees to pay to
the Agent for the account of the Swingline Bank forthwith on demand its Pro Rata
Share of such amount together with interest thereon, for each day from the date
of demand by the Swingline Bank until the date such Bank pays its Pro Rata Share
of such amount to the Agent, at the Federal Funds Rate for its account or the
account of the Swingline Bank, as applicable.  If such Bank shall pay to the
Agent its Pro Rata Share of such amount for the account of the Swingline Bank on
any Business Day, such amount so paid in respect of principal shall constitute a
Revolving Credit Advance or funded participation made by such Bank on such
Business Day for purposes of this Agreement, and the outstanding principal
amount of the Swingline Advance made by the Swingline Bank shall be reduced on
such Business Day by such amount so paid in respect of principal.

(vi)
The failure of any Bank to pay its Pro Rata Share of any Swingline Advance to be
made by it on the date specified in Section 2.01(c) shall not relieve any other
Bank of its obligation hereunder to pay its Pro Rata Share of any Swingline
Advance on such date, but no Bank shall be responsible for the failure of any
other Bank to pay its Pro Rata Share of any Swingline Advance to be made by such
other Bank on such date.



21

--------------------------------------------------------------------------------

Section 2.02          Making the Revolving Credit Advances.   (a) Each Revolving
Credit Borrowing shall be made on notice in substantially the form of
Exhibit B-1 (a “Notice of Revolving Credit Borrowing”), given not later than
11:00 A.M. (New York City time) (i) on the date of a proposed Revolving Credit
Borrowing comprised of Base Rate Advances and (ii) on the third Business Day
prior to the date of a proposed Revolving Credit Borrowing comprised of
Eurodollar Rate Advances, by the Borrower to the Agent, which shall give to each
Bank prompt notice thereof by facsimile or other electronic communication
(e-mail). 


22

--------------------------------------------------------------------------------

Each Notice of Revolving Credit Borrowing shall be consistent with the
requirements of Section 2.01(a) and shall be by facsimile or other electronic
communication (e-mail) (or by telephone notice promptly confirmed by a written,
fax or electronic communication (e-mail)), specifying therein the requested
(i) date of such Revolving Credit Borrowing, (ii) Type of Revolving Credit
Advances comprising such Revolving Credit Borrowing, (iii) aggregate amount of
such Revolving Credit Borrowing, and (iv) if such Revolving Credit Borrowing is
to be comprised of Eurodollar Rate Advances, the initial Interest Period for
each such Revolving Credit Advance.  Each Bank shall, before 2:00 P.M. (New York
City time) on the date of such Revolving Credit Borrowing, make available for
the account of its Applicable Lending Office to the Agent at its address
referred to in Section 8.02, in same day funds, such Bank’s Pro Rata Share of
such Revolving Credit Borrowing.  After the Agent’s receipt of such funds, the
Agent will make such funds available to the Borrower at the Agent’s aforesaid
address; provided that the Agent shall not be required to make such funds
available if the applicable conditions set forth in Article III have not been
fulfilled.
(b)          Notwithstanding any other provision in this Agreement, at no time
shall there be more than ten (10) Revolving Credit Borrowings outstanding;
provided that for purposes of the limitation set forth in this sentence, all
Revolving Credit Borrowings consisting of Base Rate Advances shall constitute a
single Revolving Credit Borrowing.
(c)          Each Notice of Revolving Credit Borrowing shall be irrevocable and
binding on the Borrower.  In the case of any Revolving Credit Borrowing that the
related Notice of Revolving Credit Borrowing specifies is to be comprised of
Eurodollar Rate Advances, the Borrower shall indemnify each Bank against any
loss, cost or expense incurred by such Bank as a result of any failure to
fulfill on or before the date specified in such Notice of Revolving Credit
Borrowing for such Revolving Credit Borrowing the applicable conditions set
forth in Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Bank to fund the
Revolving Credit Advance to be made by such Bank as part of such Revolving
Credit Borrowing when such Revolving Credit Advance, as a result of such
failure, is not made on such date.
(d)          Unless the Agent shall have received notice from a Bank prior to
the time of any Revolving Credit Borrowing that such Bank will not make
available to the Agent such Bank’s Pro Rata Share of such Revolving Credit
Borrowing, the Agent may assume that such Bank has made such Pro Rata Share
available to the Agent on the date of such Revolving Credit Borrowing in
accordance with Section 2.02(a) and the Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount. 
If and to the extent that such Bank shall not have so made its Pro Rata Share
available to the Agent, such Bank and the Borrower severally agree to repay to
the Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Agent, at (i) in the case
of the Borrower, the interest rate applicable at the time to Revolving Credit
Advances comprising such Revolving Credit Borrowing and (ii) in the case of such
Bank, the Federal Funds Rate.  If such Bank shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s
Revolving Credit Advance as part of such Revolving Credit Borrowing as of the
date of such Revolving Credit Borrowing for all purposes.


23

--------------------------------------------------------------------------------

(e)          The failure of any Bank to make the Revolving Credit Advance to be
made by it as part of any Revolving Credit Borrowing shall not relieve any other
Bank of its obligation, if any, hereunder to make its Revolving Credit Advance
on the date of such Revolving Credit Borrowing, but no Bank shall be responsible
for the failure of any other Bank to make the Revolving Credit Advance to be
made by such other Bank on the date of any Revolving Credit Borrowing.
Section 2.03          Issuance of and Drawings and Reimbursement Under Letters
of Credit.   (a) Request for Issuance.  Each Letter of Credit shall be issued
upon notice and application, given not later than 11:00 A.M. (New York City
time) on the third Business Day (or a later day, if acceptable to the relevant
Issuing Bank in its sole discretion) prior to the date of the proposed issuance
of such Letter of Credit, by the Borrower to any Issuing Bank, which shall give
to the Agent prompt notice thereof by facsimile or other electronic
communication (e-mail) (or by telephone notice promptly confirmed by a written,
fax or electronic communication (e-mail)).  Each such notice of issuance of a
Letter of Credit (a “Notice of Issuance and Application for Letter of Credit”)
shall be consistent with the requirements of Section 2.01(b) and shall be by
telephone, confirmed immediately in writing or by facsimile or other electronic
communication (e-mail), in substantially the form of Exhibit B-2, specifying
therein the requested (A) date of such issuance (which shall be a Business Day),
(B) Available Amount of such Letter of Credit, (C) expiration date of such
Letter of Credit, (D) name and address of the beneficiary of such Letter of
Credit, (E) form of such Letter of Credit and (F) currency of such Letter of
Credit, if other than Dollars.  If the requested form of such Letter of Credit
is acceptable to such Issuing Bank in its sole discretion, such Issuing Bank
will make such Letter of Credit available to the Borrower at its office referred
to in Section 8.02 or as otherwise agreed with the Borrower in connection with
such issuance; provided that no Issuing Bank shall be obligated to issue any
Letter of Credit in any currency other than Dollars, but each Issuing Bank shall
be permitted to issue any Letter of Credit in any Foreign Currency in its sole
discretion if requested by the Borrower; provided further that no Issuing Bank
shall be obligated to issue any Letter of Credit that is not consistent with the
requirements of Section 2.01(b); provided further that no Issuing Bank shall be
required to issue any Letter of Credit if the applicable conditions set forth in
Article III have not been fulfilled. Notwithstanding the foregoing, no Issuing
Bank shall issue any Letter of Credit after it has received a notice from the
Agent or the Required Banks that a Default or Event of Default has occurred and
is continuing, until it receives a subsequent notice from the Agent or the
Required Banks that such Default or Event of Default has been cured or waived.
(b)          Letter of Credit Reports.  Each Issuing Bank shall furnish (A) to
the Agent on the first Business Day of each week a written report summarizing
issuance and expiration dates of Letters of Credit issued by such Issuing Bank
during the previous week and drawings during such week under all Letters of
Credit issued by such Issuing Bank, (B) to the Agent on the first Business Day
of each month a written report summarizing issuance and expiration dates of
Letters of Credit issued by such Issuing Bank during the preceding month and
drawings during such month under all Letters of Credit issued by such Issuing
Bank and (C) to the Agent on the first Business Day of each calendar quarter a
written report setting forth the average daily aggregate Available Amount during
the preceding calendar quarter of all Letters of Credit issued by such Issuing
Bank.  The Agent shall promptly deliver each such report to the Banks by the
means provided for delivery of Communications pursuant to Section 8.02.


24

--------------------------------------------------------------------------------

(c)          Drawing and Reimbursement.  Upon receipt of any notice of drawing
under any Letter of Credit, the applicable Issuing Bank shall notify the
Borrower and the Agent thereof.  If such drawing is paid, the applicable Issuing
Bank shall apply cash collateral provided for this purpose with respect to any
Defaulting Bank’s, Exercising Bank’s or Non-Extending Bank’s ratable share so
long as the requirements of Section 2.06(c)(ii) shall continue to be satisfied
and the Borrower shall either reimburse the Issuing Bank in an amount equal to
the remaining amount of such drawing or the Issuing Bank may make a Letter of
Credit Advance, which shall be a Base Rate Advance, in the Dollar Equivalent
amount of such draft (or such lesser amount after giving effect to any payments
or application of cash collateral referred to above).  Upon written demand by
any Issuing Bank with an outstanding Letter of Credit Advance, with a copy of
such demand to the Agent, each Bank absolutely and unconditionally agrees to
purchase from such Issuing Bank, and such Issuing Bank shall sell and assign to
such Bank, such Bank’s Pro Rata Share of such outstanding Letter of Credit
Advance as of the date of such purchase, by making available for the account of
its Applicable Lending Office to the Agent for the account of such Issuing Bank,
by deposit to the Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Letter of Credit Advance to
be purchased by such Bank.  Promptly after receipt thereof, the Agent shall
transfer such funds to such Issuing Bank.  The Borrower hereby agrees to each
such sale and assignment.  Each Bank agrees to so purchase its Pro Rata Share of
an outstanding Letter of Credit Advance, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate
Advances, on (i) the Business Day on which demand therefor is made by the
Issuing Bank which made such Advance, provided that notice of such demand is
given not later than 11:00 A.M. (New York City time) on such Business Day, or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time, but subject to the amount of the Unused Revolving
Credit Commitments and the conditions set forth in Section 3.02.  If any
Borrowing cannot be made because the conditions set forth in Section 3.02 cannot
be satisfied or for any other reason, each Bank’s payment to the Agent for the
account of such Issuing Bank pursuant to this Section 2.03(c) shall be deemed a
Letter of Credit Advance from such Bank in satisfaction of its participation
obligation under this Section 2.03.  Upon any such assignment by an Issuing Bank
to any Bank of a portion of a Letter of Credit Advance, such Issuing Bank
represents and warrants to such other Bank that such Issuing Bank is the legal
and beneficial owner of such interest being assigned by it, free and clear of
any Liens, but makes no other representation or warranty and assumes no
responsibility with respect to such Letter of Credit Advance, the Loan Documents
or the Borrower.  If and to the extent that any Bank shall not have so made its
Pro Rata Share of the amount of such Letter of Credit Advance available to the
Agent, such Bank agrees to pay to the Agent forthwith on demand its Pro Rata
Share of such amount together with interest thereon, for each day from the date
of demand by such Issuing Bank until the date such Bank pays its Pro Rata Share
of such amount to the Agent, at the Federal Funds Rate for its account or the
account of Issuing Bank, as applicable.  If such Bank shall pay to the Agent its
Pro Rata Share of such amount for the account of such Issuing Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Base Rate Advance under the Revolving Credit Facility or a Letter of Credit
Advance, as the case may be, made by such Bank on such Business Day for purposes
of this Agreement, and the outstanding principal amount of the Letter of Credit
Advance made by such Issuing Bank shall be reduced on such Business Day by such
amount so paid in respect of principal. 


25

--------------------------------------------------------------------------------

Each Bank acknowledges and agrees that its obligation to make Base Rate Advance
or Letter of Credit Advance, as the case may be, pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Revolving Credit Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  The making of Letter of Credit Advances by the Banks
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
(d)          Failure to Make Letter of Credit Advances.  The failure of any Bank
to make the Letter of Credit Advance to be made by it on the date specified in
Section 2.03(c) shall not relieve any other Bank of its obligation hereunder to
make its Letter of Credit Advance on such date, but no Bank shall be responsible
for the failure of any other Bank to make the Letter of Credit Advance to be
made by such other Bank on such date.
(e)          Expiration Date. Each Letter of Credit shall have an expiration
date not later than the earlier of (i) one year after the date of the issuance
of such Letter of Credit and (ii) the date that is three months after the latest
Stated Termination Date; provided that 91 days prior to the latest Stated
Termination Date the Borrower shall grant a first priority perfected security
interest in, and deliver to each applicable Issuing Bank, for such Issuing
Bank’s sole benefit, an amount in Dollars and in same days funds equal to 105%
of the Available Amount of all outstanding Letters of Credit issued by such
Issuing Bank that have an expiration date later than the latest Stated
Termination Date, to be held as cash collateral by such Issuing Bank under the
sole control and dominion of such Issuing Bank and subject to the terms of this
Agreement, which amount (or the appropriate portion thereof) shall be released
within three (3) Business Days after notice from the Borrower to the Agent that
a Letter of Credit that has an expiration date later than the latest Stated
Termination Date has been terminated or cancelled or has expired or that there
otherwise exists excess cash collateral.  Notwithstanding anything herein to the
contrary, provided that the Borrower has cash collateralized 105% of the
Available Amount of all outstanding Letters of Credit with an expiration date
after the latest Stated Termination Date in accordance with this
Section 2.03(e), each Bank’s participation in the Letters of Credit shall be
released as of the latest Stated Termination Date; provided to the extent that
any cash collateral by or on behalf of the Borrower is made to an Issuing Bank
and such cash collateral or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
bankruptcy law or otherwise, then (i) to the extent of such recovery, each
Bank’s participation or part thereof shall be revived and continued in full
force and effect as if such cash collateralization had not occurred, and
(ii) each Bank severally agrees to pay to the applicable Issuing Bank upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by such Issuing Bank, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Banks and the
Issuing Banks under the preceding sentence of this clause (e) shall survive the
payment in full of the Obligations and the termination of this Agreement.
Section 2.04          Fees.   Commitment Fees.  (a) The Borrower agrees to pay
to the Agent for the account of each Bank a commitment fee through the
Termination Date for such Bank on the amount of (i) such Bank’s Revolving Credit
Commitment at such time minus (ii) without duplication, the sum of (A) the
aggregate principal amount of all Revolving Credit Advances and


26

--------------------------------------------------------------------------------

Letter of Credit Advances made by such Bank (other than Letter of Credit
Advances made by such Bank in its capacity as an Issuing Bank) and outstanding
at such time plus (B)  such Bank’s Pro Rata Share of (x) the aggregate Available
Amount of all Letters of Credit outstanding at such time, (y) the aggregate
principal amount of all Letter of Credit Advances made by the Issuing Banks
pursuant to Section 2.03(c) and outstanding at such time and (z) cash collateral
deposited with respect to any Exercising Bank’s or Non-Extending Bank’s ratable
share, (1) from the date of this Agreement in the case of each Bank listed on
the signature pages hereof or (2) from the effective date specified in the
Assignment and Acceptance pursuant to which it became a Bank, payable quarterly
in arrears (within three (3) Business Days after receipt from the Agent of an
invoice therefor) for each period ending on the last day of each March, June,
September and December hereafter, commencing March 31, 2019, and on the
Termination Date for each Bank, at a rate per annum equal to the Applicable
Commitment Fee Rate in effect from time to time (the “Commitment Fee”).
(b)          Letter of Credit Fees, Etc.   (i) The Borrower shall pay to the
Agent for the account of each Bank (including, without duplication, the
applicable Issuing Bank) a commission, payable in arrears quarterly (within
three Business Days after receipt from the Agent of an invoice therefor) for
each period ending on the last day of each March, June, September and December,
commencing March 31, 2019 until the applicable expiration date for such Letter
of Credit and, if applicable, on the Termination Date for each Bank, on such
Bank’s Pro Rata Share of the average daily aggregate Available Amount during
such quarter of all Letters of Credit then outstanding at a rate equal to the
Applicable Margin on Eurodollar Rate Advances in effect from time to time;
provided, however, that with respect to Performance Letters of Credit and
Commercial Letters of Credit such commission shall be equal to 50% of such
Applicable Margin from time to time.
(ii)
The Borrower shall pay to each Issuing Bank, for its own account, (A) an
issuance fee for each Letter of Credit issued by such Issuing Bank in an amount
as the Borrower and such Issuing Bank shall agree and (B) such other
commissions, fronting fees, transfer fees and other fees and charges in
connection with the issuance or administration of each Letter of Credit as the
Borrower and such Issuing Bank shall agree (within three Business Days after
receipt from the Issuing Bank of an invoice therefor).

(c)          Other Fees.  The Borrower agrees to pay to the Agent, the Joint
Lead Arrangers, and the Banks such other fees as may be separately agreed to in
writing.
(d)          Defaulting Bank Adjustments.  Anything herein to the contrary
notwithstanding, during such period as a Bank is a Defaulting Bank, such
Defaulting Bank will not be entitled to any fees accruing during such period
pursuant to Section 2.04(a) and Section 2.04(b) (without prejudice to the rights
of the Non-Defaulting Banks in respect of such fees), provided that (i) to the
extent that all or a portion of the Defaulting Bank Exposure of such Defaulting
Bank is reallocated to the Non-Defaulting Banks pursuant to Section 2.24(a),
such fees that would have accrued for the benefit of such Defaulting Bank will
instead accrue for the benefit of and be payable to such Non-Defaulting Banks,
pro rata in accordance with their respective Revolving Credit Commitments, and
(ii) to the extent that all or any portion of such Defaulting Bank Exposure
cannot be so reallocated, such fees will instead accrue for the benefit of and
be payable to the Issuing Banks and the Swingline Bank, as applicable (and the
pro rata payment provisions of Section 2.14 will automatically be deemed
adjusted to reflect the provisions of this Section).


27

--------------------------------------------------------------------------------

Section 2.05          Reduction of Commitments.  The Borrower shall have the
right, upon at least three (3) Business Days’ notice to the Agent, to terminate
in whole or reduce ratably in part the Unused Revolving Credit Commitments;
provided that each partial reduction shall be in the minimum aggregate amount of
$10,000,000 and in an integral multiple of $5,000,000; provided further that no
such termination or reduction shall be made pursuant to this Section 2.05,
unless after giving effect thereto, the Revolving Credit Facility equals or
exceeds the aggregate Letter of Credit Commitments of the Issuing Banks.  The
Borrower shall have the right, upon at least three (3) Business Days’ notice to
the Agent and an Issuing Bank to terminate in whole or reduce the Letter of
Credit Commitment of such Issuing Bank; provided that each partial reduction
shall be in the minimum amount of $10,000,000 and in an integral multiple of
$5,000,000; provided further that no termination or reduction of the Letter of
Credit Commitment of any Issuing Bank shall be made pursuant to this
Section 2.05, unless after giving effect thereto, the Letter of Credit
Commitment of such Issuing Bank equals or exceeds the sum of the Available
Amount of all outstanding Letters of Credit issued by such Issuing Bank plus the
principal amount of all outstanding Letter of Credit Advances relating to any
Letter of Credit issued by such Issuing Bank plus cash collateral deposited with
such Issuing Bank with respect to any Exercising Bank or Non-Extending Bank.  A
notice of termination of the Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, and such notice may be revoked by the Borrower (by notice to the
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of any of the Commitments shall be
permanent.
Section 2.06          Repayment of Advances; Required Cash Collateral. 
 Revolving Credit Advances.  (a) The Borrower shall repay the principal amount
of each Revolving Credit Advance owing to each Bank on the Termination Date for
such Bank or on such earlier date as may be applicable pursuant hereto.
(b)          Letter of Credit Advances.   (i) The Borrower shall repay to the
Agent for the account of each Issuing Bank and each other Bank that has made a
Letter of Credit Advance on the earlier of the third Business Day following the
date on which such Letter of Credit Advance is made and the earliest Termination
Date then in effect for any Bank the outstanding principal amount of each Letter
of Credit Advance made by each of them.
(ii)
The Obligations of the Borrower under this Agreement and any other agreement or
instrument, in each case relating to any Letter of Credit, shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement and such other agreement or instrument under all
circumstances, including, without limitation, the following circumstances (it
being understood that any such payment by the Borrower is without prejudice to,
and does not constitute a waiver of, any rights the Borrower might have or might
acquire against any Issuing Bank as a result of the payment by any Issuing Bank
of any draft or the reimbursement by the Borrower thereof):

(A)
any lack of validity or enforceability of any Loan Document, any Letter of
Credit, any Notice of Issuance and Application for Letter of Credit or any other
agreement or instrument relating thereto (all of the foregoing being,
collectively, the “L/C Related Documents”);

(B)
any change in the time, manner or place of payment of, or in any other term of,
all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(C)
the existence of any claim, set-off, defense or other right that the Borrower
may have at any time against any beneficiary or any transferee of a Letter of
Credit (or any Persons for which any such beneficiary or any such transferee may
be acting), any Issuing Bank or any other Person, whether in connection with the
transactions contemplated by the L/C Related Documents or any unrelated
transaction;

(D)
any statement or any other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(E)
payment by any Issuing Bank under a Letter of Credit against presentation of a
draft or certificate that does not strictly comply with the terms of such Letter
of Credit;

(F)
any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any guarantee, for all or
any of the Obligations of the Borrower in respect of the L/C Related Documents;
or

(G)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including, without limitation, any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
a guarantor.



28

--------------------------------------------------------------------------------

(c)          Required Payment and Cash Collateral.
(i)
If on any date the sum of the aggregate Available Amount of all Letters of
Credit outstanding on such date plus the aggregate principal amount of Revolving
Credit Advances, Letter of Credit Advances and Swingline Advances outstanding on
such date exceeds the Revolving Credit Facility on such date, the Borrower
shall, within three (3) Business Days thereafter, (A) prepay Swingline Advances,
Letter of Credit Advances and Revolving Credit Advances in an aggregate
principal amount sufficient to reduce the sum of the Available Amount of all
Letters of Credit outstanding on such date plus the aggregate principal amount
of Revolving Credit Advances, Letter of Credit Advances and Swingline Advances
outstanding on such date to be less than or equal to the Revolving Credit
Facility on such date or (B) if no Revolving Credit Advances, Letter of Credit
Advances or Swingline Advances are outstanding at such time or prepayment
pursuant to clause (A) of this sentence does not result in the sum of the
Available Amount of all Letters of Credit outstanding on such date plus the
aggregate principal amount of Revolving Credit Advances, Letter of Credit
Advances and Swingline Advances outstanding on such date being less than or
equal to the Revolving Credit Facility on such date, pay to the Agent in same
day funds at the Agent’s office, for deposit in the Cash Collateral Account, an
amount equal to such excess less the principal amount of Advances so prepaid,
which amount shall be released within three (3) Business Days after notice from
the Borrower to the Agent that the sum of the aggregate Available Amount of all
Letters of Credit plus the aggregate principal amount of Revolving Credit
Advances, Letter of Credit Advances and Swingline Advances outstanding no longer
exceeds the Revolving Credit Facility.  If on any date the Available Amount of
all Letters of Credit outstanding on such date issued by any Issuing Bank plus
the aggregate principal amount of all Letter of Credit Advances outstanding on
such date relating to any Letter of Credit issued by such Issuing Bank plus the
cash collateral deposited with such Issuing Bank with respect to any Exercising
Bank or Non-Extending Bank exceeds the Letter of Credit Commitment of such
Issuing Bank on such date, the Borrower shall, within three (3) Business Days
thereafter, pay to the Agent in same day funds at the Agent’s office, for
deposit in the Cash Collateral Account, an amount equal to such excess which
amount shall be released within three (3) Business Days after notice from the
Borrower to the Agent that the sum of the Available Amount of all Letters of
Credit issued by such Issuing Bank plus the aggregate principal amount of all
Letter of Credit Advances outstanding made by such Issuing Bank plus the cash
collateral deposited with such Issuing Bank with respect to any Exercising Bank
or Non-Extending Bank no longer exceeds the Letter of Credit Commitment of such
Issuing Bank.

(ii)
If any Bank becomes, and during the period it remains, a Defaulting Bank or a
Potential Defaulting Bank, if any Letter of Credit or Swingline Advance is at
the time outstanding, any Issuing Bank and the Swingline Bank, as the case may
be, may (except, in the case of a Defaulting Bank, to the extent the Commitments
have been fully reallocated pursuant to Section 2.24(a)), by notice to the
Borrower and such Defaulting Bank or Potential Defaulting Bank through the
Agent, require the Borrower to pay to the Agent in same day funds at the Agent’s
office, for deposit in the Cash Collateral Account, an amount equal to the
obligations of the Borrower to the Issuing Banks and the Swingline Bank in
respect of such Letters of Credit or Swingline Advances in amount at least equal
to 100% of the aggregate amount of the unreallocated obligations (contingent or
otherwise) of such Defaulting Bank or such Potential Defaulting Bank to be
applied pro rata in respect thereof, or to make other arrangements satisfactory
to the Agent, and to the Issuing Banks and the Swingline Bank, as the case may
be, in their sole discretion to protect them against the risk of non-payment by
such Defaulting Bank or Potential Defaulting Bank.

29

--------------------------------------------------------------------------------

(d)          Swingline Advances.  The Borrower shall repay the outstanding
principal amount of each Swingline Advance to the Agent for the account of the
Swingline Bank on the earlier of the third Business Day following the date on
which such Swingline Advance is made and the earliest Termination Date then in
effect for the Swingline Bank.


30

--------------------------------------------------------------------------------

Section 2.07          Interest.  The Borrower shall pay interest on the unpaid
principal amount of each Advance from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:
(a)          During such periods as a Revolving Credit Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of the Base Rate in
effect from time to time plus the Applicable Margin in effect from time to time,
payable quarterly in arrears on the last day of each March, June, September and
December and on the date such Base Rate Advance shall be Converted or paid in
full; provided that any amount of principal of a Base Rate Advance which is not
paid when due (whether at stated maturity, by acceleration or otherwise) shall
bear interest, payable on demand, from the date on which such amount is due
until such amount is paid in full, at a rate per annum equal at all times to the
sum of the rate otherwise payable thereon plus 2%.
(b)          During such periods as a Revolving Credit Advance is a Eurodollar
Rate Advance, a rate per annum equal at all times during each Interest Period
for such Advance to the sum of the Eurodollar Rate for such Interest Period plus
the Applicable Margin in effect from time to time, payable on the last day of
such Interest Period and, if such Interest Period has a duration of more than
three months, on each day that occurs during such Interest Period every three
months from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full; provided that any
amount of principal of a Eurodollar Rate Advance which is not paid when due
(whether at stated maturity, by acceleration or otherwise) shall bear interest,
payable on demand, (i) from the date on which such amount is due until the end
of the Interest Period for such Eurodollar Rate Advance, at a rate per annum
equal at all times to the sum of the Eurodollar Rate for such Interest Period
plus the Applicable Margin in effect from time to time plus 2%, and (ii) from
the end of such Interest Period until such amount is paid in full, at a rate per
annum equal at all times to the sum of the rate of interest in effect from time
to time for Base Rate Advances plus 2%.
(c)          With respect to each Swingline Advance, a rate per annum equal at
all times to the sum of the Base Rate in effect from time to time plus the
Applicable Margin in effect from time to time, payable quarterly in arrears on
the last day of each March, June, September and December and on the date such
Swingline Advance shall be paid in full; provided that any amount of principal
of a Swingline Advance which is not paid when due (whether at stated maturity,
by acceleration or otherwise) shall bear interest, payable on demand, from the
date on which such amount is due until such amount is paid in full, at a rate
per annum equal at all times to the sum of the rate otherwise payable thereon
plus 2%.
(d)          Upon the occurrence and during the continuance of an Event of
Default under Section 6.01(a) or Section 6.01(e), the Borrower shall pay simple
interest, to the fullest extent permitted by law, on the amount of any interest,
fee or other amount (other than principal of Advances which is covered by
Sections 2.07(a), 2.07(b) and 2.07(c)) payable hereunder that is not paid when
due, from the date such amount shall be due until such amount shall be paid in
full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to the sum of the rate of
interest in effect from time to time for Base Rate Advances plus 2% per annum.


31

--------------------------------------------------------------------------------

Section 2.08          Additional Interest on Eurodollar Rate Advances.  The
Borrower shall pay to each Bank, so long as such Bank shall be required under
regulations of the Federal Reserve Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurodollar Rate
Advance of such Bank, from the date of such Advance until such principal amount
is paid in full, at an interest rate per annum equal at all times to the
remainder obtained by subtracting (a) the Eurodollar Rate for the Interest
Period then in effect for such Eurodollar Rate Advance from (b) the rate
obtained by dividing such Eurodollar Rate by a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage of such Bank for such Interest Period. 
Such additional interest shall be determined by such Bank and notified to the
Borrower through the Agent.  Payments under this Section 2.08 shall be made
within 15 days from the date such Bank makes written demand therefor (or, if
later, on the date on which interest is payable on the relevant Eurodollar Rate
Advance).
Section 2.09          Interest Rate Determination.   (a) The Agent shall give
prompt notice to the Borrower and the Banks of the applicable interest rate
determined by the Agent for purposes of Section 2.07(b).
(b)          If the Agent is unable to determine the Eurodollar Rate for any
Eurodollar Rate Advances:
(i)
the Agent shall forthwith notify the Borrower and the Banks that the interest
rate cannot be determined for such Eurodollar Rate Advances,

(ii)
such Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and

(iii)
the obligation of the Banks to make Eurodollar Rate Advances or to Convert
Revolving Credit Advances into Eurodollar Rate Advances shall be suspended until
the Agent shall notify the Borrower and the Banks that the circumstances causing
such suspension no longer exist.

(c)          If, due to a major disruption in the interbank funding market with
respect to any Eurodollar Rate Advances, the Required Banks notify the Agent
that the Eurodollar Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Banks of making, funding or
maintaining their respective Eurodollar Rate Advances for such Interest Period,
the Agent shall forthwith so notify the Borrower and the Banks, whereupon
(i)
each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance, and

(ii)
the obligation of the Banks to make, or to Convert Advances into, Eurodollar
Rate Advances shall be suspended until the Agent shall notify the Borrower and
the Banks that the circumstances causing such suspension no longer exist.

(d)          If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Banks and such Revolving Credit
Advances will automatically, on the last day of the then existing Interest
Period therefor, Convert into Base Rate Advances (or if such Advances are then
Base Rate Advances, will continue as Base Rate Advances).


32

--------------------------------------------------------------------------------

(e)          On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances, and on and after such date the
right of the Borrower to Convert such Advances into Eurodollar Rate Advances
shall terminate.
(f)          Upon the occurrence and during the continuance of any Event of
Default under Section 6.01(a) or Section 6.01(e), (i) each Eurodollar Rate
Advance will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance and (ii) the obligation of the Banks
to make or continue, or to Convert Advances into, Eurodollar Rate Advances shall
be suspended.
(g)          Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines in good faith
(which determination shall be conclusive absent manifest error), or the Borrower
or the Required Banks notify the Administrative Agent (with, in the case of the
Required Banks, a copy to the Borrower) that the Borrower or the Required Banks,
as applicable have determined, that:
(i)            adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
Eurodollar Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary;
(ii)           the supervisor for the administrator of the Eurodollar Rate or a
governmental authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR or the
Eurodollar Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”); or
(iii)          syndicated loans in the U.S. market denominated in Dollars being
executed at the time, or that include language similar to that contained in this
Section 2.09(g), are being generally executed or amended, as applicable, to
incorporate or adopt, as applicable, a new benchmark interest rate to replace
LIBOR,
then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace the Eurodollar Rate with an
alternate benchmark rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein), giving due consideration to any
evolving or then existing convention for similar credit facilities in the U.S.
market denominated in Dollars for such alternative benchmarks (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming


33

--------------------------------------------------------------------------------

Changes and, notwithstanding anything to the contrary in Section 8.01, any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Banks and the Borrower unless, prior to such time, Banks
comprising the Required Banks have delivered to the Administrative Agent notice
that such Required Banks do not accept such amendment. 
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the obligation of the Banks to make or maintain
Eurodollar Rate Advances shall be suspended, (to the extent of the affected
Eurodollar Rate Advances or Interest Periods).  Upon receipt of such notice, the
Borrower may revoke any pending request for a Eurodollar Rate Advance of,
conversion to or continuation of Eurodollar Rate Advances (to the extent of the
affected Eurodollar Rate Advances or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Advances in the amount specified therein.
Section 2.10          Optional Prepayments.  The Borrower may, upon notice given
to the Agent before 11:00 A.M. (New York City time) on the first Business Day
prior to the date of prepayment in the case of Base Rate Advances or upon at
least three (3) Business Days’ notice to the Agent in the case of Eurodollar
Rate Advances, in each case stating the proposed date (which shall be a Business
Day) and aggregate principal amount of the prepayment, and if such notice is
given the Borrower shall, prepay the outstanding principal amounts of the
Revolving Credit Advances comprising part of the same Borrowing in whole or
ratably in part, together with accrued interest to the date of such prepayment
on the principal amount prepaid; provided, however, that (x) each partial
prepayment shall be in an aggregate principal amount not less than $10,000,000
in the case of Eurodollar Rate Advances and $5,000,000 in the case of Base Rate
Advances and in integral multiples of $1,000,000, and after giving effect
thereto no Borrowing then outstanding shall have a principal amount of less than
$5,000,000; and (y) in the case of any such prepayment of a Eurodollar Rate
Advance, the Borrower shall be obligated to reimburse the Banks in respect
thereof pursuant to Section 8.04(b).  The Borrower may, upon notice given to the
Swingline Bank before 1:00 P.M. (New York City time) on the date of prepayment
stating the proposed date (which shall be a Business Day) and aggregate
principal amount of the prepayment, and if such notice is given the Borrower
shall, prepay the outstanding principal amounts of the Swingline Advances in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that each partial
prepayment shall be in an aggregate principal amount not less than $1,000,000
and in integral multiples of $1,000,000.  If a notice of prepayment is given
pursuant to this Section 2.10 in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.05, such notice of
prepayment may be revoked (and no prepayment shall be required pursuant thereto)
if such notice of termination is revoked in accordance with Section 2.05.
Section 2.11          Payments and Computations.   (a) All payments to be made
by the Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff.  The Borrower shall make each
payment hereunder and under the Notes not later than 11:00 A.M. (New York City
time) on the day when due in Dollars to the Agent (except that payments under
Section 2.08 shall be paid directly to the Bank entitled thereto) at 1615 Brett
Road OPS III, New Castle, Delaware 19720, in same day funds.  The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal,


34

--------------------------------------------------------------------------------

interest, Commitment Fees or Letter of Credit fees ratably (except amounts
payable pursuant to Section 2.12, Section 2.13 or Section 2.17 and except that
(i) any Bank may receive less than its Pro Rata Share of interest to the extent
Section 8.06 is applicable to it, (ii) if the Stated Termination Date for all
Banks is not the same, then principal payments due pursuant to Section 2.06(a)
in respect of the Stated Termination Date for any Bank (but not in respect of
payments due before the relevant Stated Termination Date as contemplated by
Section 2.06(a)) shall be distributed ratably among all Banks having that same
Stated Termination Date (and not to those Banks with a Stated Termination Date
occurring later), and (iii) if, in respect of any Change in Control, not all
Banks are Exercising Banks, then payments due from the Borrower pursuant to
Section 2.23 shall be distributed ratably among all such Exercising Banks (and
not to those Banks that are not Exercising Banks)) to the Banks for the account
of their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Bank to such Bank for the account of
its Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.  Upon its acceptance of an Assignment and Acceptance
and recording of the information contained therein in the Register pursuant to
Section 8.08(c), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Bank assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.  At the time of each payment of any principal of or interest
on any Borrowing to the Agent, the Borrower shall notify the Agent of the
Borrowing to which such payment shall apply.  In the absence of such notice the
Agent may specify the Borrowing to which such payment shall apply.
(b)          All computations of interest based on the Base Rate (except during
such times as the Base Rate is determined pursuant to clause (b) or clause (c)
of the definition thereof), of Commitment Fees and of Letter of Credit fees
shall be made by the Agent on the basis of a year of 365 or 366 days, as the
case may be, and all computations of interest based on the Eurodollar Rate, the
Federal Funds Rate or, during such times as the Base Rate is determined pursuant
to clause (b) or clause (c) of the definition thereof, the Base Rate shall be
made by the Agent, and all computations of interest pursuant to Section 2.08
shall be made by a Bank, on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable.  Each
determination by the Agent (or in the case of Section 2.08, by a Bank) of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.
(c)          Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, Commitment Fees and Letter
of Credit fees, as the case may be; provided, however, if such extension would
cause payment of interest on or principal of Eurodollar Rate Advances to be made
in the next following calendar month, such payment shall be made on the next
preceding Business Day.
(d)          Unless the Agent shall have received notice from the Borrower prior
to the date on which any payment is due to the Banks hereunder that the Borrower
will not make such payment in full, the Agent may assume that the Borrower has
made such payment in full to the


35

--------------------------------------------------------------------------------

Agent on such date and the Agent may, in reliance upon such assumption, cause to
be distributed to each Bank on such due date an amount equal to the amount then
due such Bank.  If and to the extent that the Borrower shall not have so made
such payment in full to the Agent, each Bank shall repay to the Agent forthwith
on demand such amount distributed to such Bank together with interest thereon,
for each day from the date such amount is distributed to such Bank until the
date such Bank repays such amount to the Agent, at the Federal Funds Rate.
Section 2.12          Increased Costs and Capital Requirements.   (a) If, due to
either (i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements included in the Eurodollar Rate
Reserve Percentage) in or in the interpretation of any law or regulation by any
governmental authority charged with the interpretation or administration thereof
after the date of this Agreement or (ii) the compliance with any guideline or
request from any central bank or other governmental authority that would be
complied with generally by similarly situated banks acting reasonably (whether
or not having the force of law and for the avoidance of doubt, including any
changes resulting from requests, rules, guidelines or directives concerning
capital adequacy or liquidity issued after the date hereof in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or promulgated
after the date hereof by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III) made or issued after the date of this Agreement, there shall be any
increase in the cost to any Bank of agreeing to make or making, funding or
maintaining any Eurodollar Rate Advance or of agreeing to issue or of issuing or
maintaining or participating in Letters of Credit or of agreeing to make or of
making or maintaining Letter of Credit Advances (excluding, for purposes of this
Section 2.12, any such increased costs resulting from (x) Taxes or Other Taxes
(as to which Section 2.13 shall govern) and (y) changes in the rate of, or the
imposition of, any Excluded Tax) or any reduction in the amount of any sum
receivable by such Bank hereunder (whether of principal, interest or any other
amount), in each case, by an amount deemed by such Bank to be material, then the
Borrower shall from time to time, within 15 days after demand by such Bank (with
a copy of such demand to the Agent), pay to the Agent for the account of such
Bank additional amounts sufficient to compensate such Bank for such increased
cost or such reduction suffered, as the case may be; provided, however, that the
Borrower shall not be required to pay to such Bank any portion of such
additional amounts that are incurred more than 90 days prior to any such demand
(except that, if the event giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof).
(b)          If following the introduction of or any change in any applicable
law or regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law, and for the
avoidance of doubt, including any changes resulting from requests, rules,
guidelines or directives concerning capital adequacy or liquidity issued after
the date hereof in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act or promulgated after the date hereof by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III) made or issued after the date
of this Agreement any Bank determines that compliance by such Bank with any such
law or regulation or guideline or request regarding capital adequacy or
liquidity requirements has or would have the effect of reducing the rate of
return on such Bank’s capital or the capital of any Person controlling such Bank
as a consequence of such Bank’s commitment to lend or to issue or participate in
Letters of Credit hereunder or


36

--------------------------------------------------------------------------------

the issuance or maintenance of or participation in Letters of Credit to a level
below that which such Bank or such Person could have achieved but for such
introduction or change in law, regulation, guideline or request (taking into
consideration such Bank’s or such Person’s policies and the policies of such
Bank or such Person with respect to capital adequacy) by an amount deemed by
such Bank to be material, then, within 15 days after demand by such Bank (with a
copy of such demand to the Agent), the Borrower shall pay to the Agent for the
account of such Bank, from time to time as specified by such Bank, such
additional amounts sufficient to compensate such Bank or such Person for any
such reduction suffered; provided, however, that the Borrower shall not be
required to pay to such Bank any portion of such additional amounts that are
incurred more than 90 days prior to any such demand (except that, if the event
giving rise to such reductions is retroactive, then the 90-day period referred
to above shall be extended to include the period of retroactive effect thereof).
(c)          Each Bank shall make reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to select a
jurisdiction for its Applicable Lending Office or change the jurisdiction of its
Applicable Lending Office, as the case may be, so as to avoid the imposition of
any increased costs under this Section 2.12 or to eliminate the amount of any
such increased cost which may thereafter accrue; provided that no such selection
or change of the jurisdiction for its Applicable Lending Office shall be made
if, in the reasonable judgment of such Bank, such selection or change would be
materially disadvantageous to such Bank.
(d)          A certificate of a Bank setting forth in reasonable detail the
amounts necessary to compensate such Bank as specified in clause (a) or (b) of
this Section 2.12 shall be submitted to the Borrower and the Agent by such Bank
and shall be conclusive and binding for all purposes, absent manifest error. 
Notwithstanding the foregoing, no Bank shall be entitled to seek compensation
pursuant to this Section 2.12 unless the certificate referred to in the
preceding sentence shall (i) state that it is the general practice of such Bank
at the time to seek compensation under similar circumstances from other
similarly situated borrowers (to the extent such Bank has the right under such
similar credit facilities to do so) and (ii) set forth in reasonable detail the
manner in which such amount or amounts were determined.
(e)          For purposes of this Agreement and to the extent permitted by
applicable laws, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives in connection therewith
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, are, in each case, deemed to
have gone into effect and been adopted after the date of this Agreement.
Section 2.13          Taxes.   (a) Any and all payments by the Borrower
hereunder or under the Notes shall be made, in accordance with Section 2.11,
free and clear of and without deduction or withholding for any and all present
or future taxes, levies, imposts, deductions, charges and withholdings, and all
liabilities with respect thereto, excluding, in the case of each Bank and the
Agent, (i) taxes imposed on its overall net income (including branch profits),
and franchise taxes imposed on or measured by net income, in each case, (A)
imposed by the jurisdiction under the laws of which



37

--------------------------------------------------------------------------------

 such Bank or the Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Bank, taxes imposed on its overall
net income (including branch profits), and franchise taxes imposed on or
measured by net income, by the jurisdiction of such Bank’s Applicable Lending
Office or principal executive office or any political subdivision thereof or (B)
that are Other Connection Taxes, (ii) any U.S. Federal withholding taxes
resulting from any law in effect on the date a Bank becomes a party to this
Agreement (or designates a new Applicable Lending Office), except to the extent
that such Bank (or its assignor, if any) was entitled, at the time of
designation of a new Applicable Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding taxes
pursuant to this Section 2.13(a), (iii) any withholding tax resulting from a
Bank’s failure to comply with Section 2.13(f), (iv) any U.S. Federal withholding
Taxes imposed under FATCA, and (v) taxes imposed as a result of a present or
former connection between the recipient and the taxing jurisdiction or any
political subdivision thereof (other than a connection arising solely from such
recipient entering into, delivering, performing its obligations under,
enforcing, or receiving payments hereunder) (subsections (i) through
(v) referred to as the “Excluded Taxes” and all other taxes, levies, imposts,
deductions, charges, withholdings and liabilities other than the Excluded Taxes
being hereinafter referred to as “Taxes”), except as may otherwise be required
by law.  If the Borrower shall be required by law to deduct or withhold any
Taxes from or in respect of any sum payable hereunder or under any Note to any
Bank or the Agent, (i) the sum payable shall be increased by such amount (an
“Additional Amount”) as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.13) or withholdings such Bank or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.  Any such payment by the
Borrower shall be made in the name of the relevant Bank or the Agent (as the
case may be).
(b)          In addition, the Borrower agrees to timely pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies which arise from any payment made hereunder or under the Notes
or from the execution, delivery or registration of, performing under, or
otherwise with respect to, this Agreement or any of the Notes, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.17) (hereinafter referred
to as “Other Taxes”).
(c)          The Borrower will indemnify each Bank and the Agent for the full
amount of Taxes and Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.13) imposed on or paid by such Bank or the Agent (as the case may be)
or required to be withheld or deducted from a payment to such Bank or the Agent
and, in each case, any liability (including penalties, interest and reasonable
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted.  Payments under any
indemnification provided for in this Section 2.13(c) shall be made within
30 days from the date such Bank or the Agent (as the case may be) makes written
demand therefor describing such Taxes or Other Taxes in reasonable detail.


38

--------------------------------------------------------------------------------

(d)          If the Agent or a Bank reasonably determines that it has finally
and irrevocably received a refund in respect of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower, or with respect to which the
Borrower has paid Additional Amounts, pursuant to this Section 2.13, it shall
within 30 days from the date of such receipt pay over such refund to the
Borrower (but only to the extent such refund is attributable, as reasonably
determined by the Agent or such Bank, to such indemnity payments made, or
Additional Amounts paid, by the Borrower under this Section 2.13 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Agent or Bank and without interest (other than
interest paid by the relevant taxation authority with respect to such refund);
provided, however, that the Borrower, upon the request of the Agent or such
Bank, agrees to repay the amount paid over to the Borrower (plus penalties,
interest or other charges, if any, imposed by the relevant taxation authority in
respect of such repayment) to the Agent or such Bank in the event the Agent or
such Bank is required to repay such refund to the applicable taxation
authority.  Notwithstanding anything to the contrary in this Section 2.13(d), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.13(d) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  Nothing contained in this Section 2.13(d) shall interfere
with the right of the Agent or any Bank to arrange its tax affairs in whatever
manner it determines appropriate or oblige the Agent or any Bank to claim any
tax credit or tax refund or to disclose any information relating to its tax
affairs or any computations in respect thereof or require the Agent or any Bank
to do anything that would prejudice its ability to benefit from any other tax
relief to which it may be entitled.
(e)          Within 30 days after the date of any payment of Taxes, the Borrower
will furnish to the Agent, at its address referred to in Section 8.02, the
original or a certified copy of a receipt evidencing payment thereof (or other
evidence of payment reasonably satisfactory to the Agent).
(f)          Each Bank (i) on or prior to the date of the Initial Extension of
Credit in the case of each Bank listed on the signature pages hereof, (ii) on
the date of the Assignment and Acceptance pursuant to which it becomes a Bank,
(iii) on or before the date, if any, it changes its Applicable Lending Office,
and (iv) from time to time thereafter if reasonably requested in writing by the
Borrower or the Agent or promptly upon the obsolescence or invalidity of any
form previously delivered by such Bank (but only so long as such Bank remains
lawfully able to do so), shall provide the Agent and the Borrower with (A) in
the case of a Bank organized under the laws of the United States, a State
thereof or the District of Columbia (in such number of copies reasonably
requested by the Agent and the Borrower), Internal Revenue Service Forms W-9
certifying that such Bank is exempt from U.S. Federal backup withholding tax and
(B) in the case of a Bank organized under the laws of a jurisdiction outside the
United States, a State thereof or the District of Columbia, two original
Internal Revenue Service Forms W-8BEN or W-8ECI (or, in the case of a Bank that
is entitled to claim exemption from withholding of United States Federal income
tax under Section 871(h) or 881(c) of the Code, (1) a certificate representing
that such Bank is not a “bank” for purposes of Section 881(c) of the Code, is
not a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Code) of the Borrower and is not a controlled foreign corporation related to the
Borrower (within the meaning


39

--------------------------------------------------------------------------------

of Section 864(d)(4) of the Code) and (2) Internal Revenue Service Form W-8BEN),
as appropriate, or any successor or other form prescribed by the Internal
Revenue Service, properly completed and duly executed by such Bank, certifying
that such Bank is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or the Notes (or, in the
case of a Bank providing the certificate described in clause (1), certifying
that such Bank is a foreign corporation, partnership, estate or trust).  If the
forms provided by a Bank at the time such Bank first becomes a party to this
Agreement indicate or require a United States interest withholding tax rate in
excess of zero, withholding tax at such rate shall be considered excluded from
Taxes for purposes of this Section 2.13 unless and until such Bank provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms; provided, however, that if, at the effective date of the
Assignment and Acceptance pursuant to which a Bank becomes a party to this
Agreement (or the date, if any, a Bank changes its Applicable Lending Office),
the Bank assignor (or such Bank) was entitled to payments under subsection (a)
of this Section 2.13 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes, subject to the provisions of this
subsection (f)) United States withholding tax, if any, applicable with respect
to the Bank assignor (or such Bank) on such date.  For purposes of this
Section 2.13(f), the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Code.
(g)          For any period with respect to which the Agent, a Bank or an
Issuing Bank has failed to provide the Borrower with the appropriate form
described in Section 2.13(f) (other than if such failure is due to a change in
law, or in the interpretation or application thereof by any governmental
authority charged with the interpretation or application thereof, occurring
after the date on which a form originally was required to be provided or if such
form otherwise is not required), such Bank shall not be entitled to
indemnification or payment of an Additional Amount under Sections 2.13(a) or
2.13(c) with respect to Taxes imposed by the United States to the extent such
United States Taxes exceed the United States Taxes that would have been imposed
had such form been provided; provided, however, that should a Bank become
subject to Taxes because of its failure to deliver a form required hereunder,
the Borrower shall take such steps as such Bank shall reasonably request to
assist such Bank to recover such Taxes.
(h)          Any Bank claiming any indemnity payment or Additional Amounts
payable pursuant to this Section 2.13 shall use commercially reasonable efforts
(consistent with its generally applicable internal policy and legal and
regulatory restrictions) to file any certificate or document reasonably
requested in writing by the Borrower or to designate a different Applicable
Lending Office following the reasonable request in writing of the Borrower if
the making of such a filing or change would avoid the need for or reduce the
amount of any such indemnity payment or Additional Amounts that may thereafter
accrue and would not, in the sole determination of such Bank, require the
disclosure of information that such Bank reasonably considers confidential, or
be otherwise materially disadvantageous to such Bank.
(i)          If a payment made to the Agent, any Bank or any Issuing Bank under
this Agreement would be subject to U.S. Federal withholding tax imposed by FATCA
if the Agent, such Bank or such Issuiig Bank fails to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), the Agent,


40

--------------------------------------------------------------------------------

such Bank or such Issuing Bank shall deliver to the Borrower or the Agent, at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Agent as may be necessary for the Borrower or the Agent to comply with its
obligations under FATCA, to determine that the Agent, such Bank or such Issuing
Bank has complied with its obligations under FATCA or to determine the amount to
deduct and withhold from any such payments.  Solely for purposes of this
Section 2.13(i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
Section 2.14          Sharing of Payments, Etc. If any Bank shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the principal of or interest on the
Advances owing to it (except amounts payable pursuant to Sections 2.08, 2.12,
2.13, 2.17 or 8.08 and except that (i) any Bank may receive less than its Pro
Rata Share of interest to the extent Section 8.06 is applicable to it, (ii) if
the Stated Termination Date for all Banks is not the same, then principal
payments due pursuant to Section 2.06(a) in respect of the Stated Termination
Date for any Bank (but not in respect of payments due before the relevant Stated
Termination Date as contemplated by Section 2.06(a)) shall be distributed
ratably among all Banks having that same Stated Termination Date (and not to
those Banks with a Stated Termination Date occurring later), and (iii) if, in
respect of any Change in Control, not all Banks are Exercising Banks, then
payments due from the Borrower pursuant to Section 2.23 shall be distributed
ratably among all such Exercising Banks (and not to those Banks that are not
Exercising Banks)) in excess of its Pro Rata Share of payments on account of the
principal of or interest on the Advances obtained by all the Banks, such Bank
shall forthwith purchase from the other Banks such participations in the
Advances owing to them as shall be necessary to cause such purchasing Bank to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Bank, such purchase from each Bank shall be rescinded and such Bank
shall repay to the purchasing Bank the purchase price to the extent of such
Bank’s ratable share (according to the proportion of (A) the amount of the
participation purchased from such Bank as a result of such excess payment to
(B) the total amount of such excess payment) of such recovery together with an
amount equal to such Bank’s ratable share (according to the proportion of
(A) the amount of such Bank’s required repayment to (B) the total amount so
recovered from the purchasing Bank) of any interest or other amount paid or
payable by the purchasing Bank in respect of the total amount so recovered.  The
Borrower agrees that any Bank so purchasing a participation from another Bank
pursuant to this Section 2.14 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Bank were the direct creditor of the
Borrower in the amount of such participation.
Section 2.15          Illegality.  Notwithstanding any other provision of this
Agreement, if any Bank (“Affected Bank”) shall notify the Borrower and the Agent
that the introduction of or any change in any law or regulation after the date
of this Agreement makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for the Affected Bank, or its Eurodollar
Lending Office, to perform its obligations hereunder to make Eurodollar Rate
Advances or to fund or maintain Eurodollar Rate Advances hereunder, (a) the
obligation of the Affected Bank to make, or to


41

--------------------------------------------------------------------------------

Convert Advances into, Eurodollar Rate Advances shall forthwith be suspended
(and any request by the Borrower for a Borrowing comprised of Eurodollar Rate
Advances shall, as to each Affected Bank, be deemed a request for a Base Rate
Advance to be made on the same day as the Eurodollar Rate Advances of the Banks
that are not Affected Banks and such Base Rate Advance shall be considered as
part of such Borrowing) until the Affected Bank shall notify the Borrower, the
other Banks and the Agent that the circumstances causing such suspension no
longer exist and (b) on the last day of the then applicable Interest Period (or
such earlier date required by law as specified in such notice from such Affected
Bank to the Agent and the Borrower), all Eurodollar Rate Advances of such
Affected Bank shall be deemed to be Converted to Base Rate Advances (but will
otherwise continue to be considered as a part of the respective Borrowings that
they were a part of prior to such Conversion); provided, however, that, before
making any such demand, such Bank agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Eurodollar Lending Office if the making of such a designation would
allow such Bank or its Eurodollar Lending Office to continue to perform its
obligations to make Eurodollar Rate Advances or to continue to fund or maintain
Eurodollar Rate Advances and would not, in the judgment of such Bank, be
otherwise materially disadvantageous to such Bank.  In the event any Bank shall
notify the Agent of the occurrence of any circumstance contemplated under this
Section 2.15, all payments and prepayments of principal that would otherwise
have been applied to repay the Eurodollar Rate Advances that would have been
made by such Bank or the Converted Eurodollar Rate Advances shall instead be
applied to repay the Base Rate Advances made by such Bank in lieu of such
Eurodollar Rate Advances or resulting from the Conversion of such Eurodollar
Rate Advances and shall be made at the time that payments on the Eurodollar Rate
Advances of the Banks that are not Affected Banks are made.  Each Bank that has
delivered a notice of illegality pursuant to this Section 2.15 above agrees that
it will notify the Borrower as soon as practicable if the conditions giving rise
to the illegality cease to exist.
Section 2.16          Conversion of Advances.  The Borrower may on any Business
Day, upon notice given to the Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.02(b), 2.09 and 2.15, Convert all
Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that (a) any Conversion of any Eurodollar Rate Advances
into Base Rate Advances shall be made on, and only on, the last day of an
Interest Period for such Eurodollar Rate Advances, except as provided in
Section 2.15, (b) Advances comprising a Borrowing may not be Converted into
Eurodollar Rate Advances if the outstanding principal amount of such Borrowing
is less than $10,000,000 or if any Event of Default under Section 6.01(a) or
Section 6.01(e) shall have occurred and be continuing on the date the related
notice of Conversion would otherwise be given pursuant to this Section 2.16 and
(c) a Swingline Advance may not be Converted into Eurodollar Rate Advances. 
Each such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Advances to be Converted and
(iii) if such Conversion is into Eurodollar Rate Advances, the duration of the
initial Interest Period for each such Advance.  Each notice of Conversion shall
be irrevocable and binding on the Borrower.  If any Event of Default under
Section 6.01(a) or Section 6.01(e) shall have occurred and be continuing on the
third Business Day prior to the last day of any Interest Period for any
Eurodollar Rate Advances, the Borrower agrees to Convert all such Advances into
Base Rate Advances on the last day of such Interest Period.
42

--------------------------------------------------------------------------------

Section 2.17          Replacement or Removal of Bank.  In the event that any
Bank shall claim payment of any increased costs pursuant to Section 2.12 or the
Borrower is required to pay any Additional Amounts, Taxes or Other Taxes to or
on account of any Bank pursuant to Section 2.13, or any Bank exercises its
rights under Section 2.15, or if any Bank fails to execute and deliver a
consent, amendment or waiver to this Agreement requested by the Borrower by the
date specified by the Borrower (or gives the Borrower written notice prior to
such date of its intention not to do so) and such consent, amendment or waiver
requires the consent of such Bank and the Required Banks have granted their
consent, or any Bank is a Defaulting Bank or a Potential Defaulting Bank, the
Borrower shall have the right to (a) replace such Bank with an Eligible Assignee
in accordance with Section 8.08(a), (b) and (d) (including execution of an
appropriate Assignment and Acceptance); provided that such Eligible Assignee
(i) shall unconditionally offer in writing (with a copy to the Agent) to
purchase on a date therein specified all of such Bank’s rights hereunder and
interest in the Advances owing to such Bank and the Note held by such Bank
without recourse at the principal amount of such Note plus interest, Commitment
Fees and Letter of Credit fees accrued thereon to the date of such purchase and
(ii) shall execute and deliver to the Agent an Assignment and Acceptance, as
assignee, pursuant to which such Eligible Assignee becomes a party hereto with a
Revolving Credit Commitment equal to that of the Bank being replaced (plus, if
such Eligible Assignee is already a Bank, the amount of its Revolving Credit
Commitment prior to such replacement), provided further, that no Bank or other
Person shall have any obligation to increase its Commitment or otherwise to
replace, in whole or in part, any Bank or (b) if no Default or Event of Default
then exists, remove such Bank without replacing it by (i) giving notice to such
Bank and the Agent of such removal and (ii) simultaneously with such notice
paying to the Agent for the account of such Bank all principal owed to such
Bank, all accrued interest, Commitment Fees and Letter of Credit fees owed to
such Bank, all requested costs accruing to the date of removal which the
Borrower is obligated to pay to such Bank under Section 8.04 and all other
amounts owed by the Borrower to such Bank under this Agreement; provided that if
the Bank being replaced or removed pursuant to this sentence is an Issuing Bank,
the Borrower shall take such steps (which may include delivery of cash
collateral) requested by such Issuing Bank to fully protect such Issuing Bank
from any loss, cost, expense or liability related to or in connection with any
Letter of Credit issued by such Issuing Bank.  Upon satisfaction of the
requirements for replacement set forth in the first sentence of this
Section 2.17, payment to such Bank of the purchase price in immediately
available funds by the Eligible Assignee replacing such Bank, execution of such
Assignment and Acceptance by such Bank (which Bank shall execute such Assignment
and Acceptance contemporaneously with or prior to the payment of all amounts
required to be paid to it pursuant to this sentence; provided that such Bank
shall be deemed to have executed such Assignment and Acceptance if it shall have
not executed such assignment within ten (10) Business Days after the request to
sign such assignment), such Eligible Assignee and the Agent, the payment by the
Borrower of all requested costs accruing to the date of purchase which the
Borrower is obligated to pay under Section 8.04 and all other amounts owed by
the Borrower to such Bank under this Agreement (other than Commitment Fees and
Letter of Credit fees accrued for the account of such Bank and the principal of
and interest on the Advances of such Bank purchased by such Eligible Assignee)
and notice by the Borrower to the Agent that such payment has been made, such
Eligible Assignee shall constitute a “Bank” hereunder with a Revolving Credit
Commitment as so specified and the Bank being so replaced shall no longer
constitute a “Bank” hereunder except that the rights under Sections 2.08, 2.12,
2.13 and 8.04 of the Bank being so replaced shall continue with respect to
events and occurrences occurring


43

--------------------------------------------------------------------------------

before or concurrently with its ceasing to be a “Bank” hereunder.  If, however,
such Eligible Assignee fails to purchase such rights and interest on such
specified date in accordance with the terms of such offer or such Eligible
Assignee or the Agent fails to execute the relevant Assignment and Acceptance,
the Borrower shall continue to be obligated to pay the increased costs to such
Bank pursuant to Section 2.12 or the Additional Amounts pursuant to
Section 2.13, as the case may be.  Upon satisfaction of the requirements for
removal set forth in the first sentence of this Section 2.17, the Bank being so
removed shall no longer constitute a “Bank” hereunder except that the rights
under Sections 2.08, 2.12, 2.13 and 8.04 of the Bank being so removed shall
continue with respect to events and occurrences occurring before or concurrently
with its ceasing to be a “Bank” hereunder.
Section 2.18          Evidence of Indebtedness.  Each Bank shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Bank resulting from each Advance owing to
such Bank from time to time, including the amounts of principal and interest
payable and paid to such Bank from time to time hereunder.  The Borrower agrees
that upon notice by any Bank to the Borrower (with a copy of such notice to the
Agent) to the effect that a promissory note or other evidence of indebtedness is
required or appropriate in order for such Bank to evidence (whether for purposes
of pledge, enforcement or otherwise) the Advances owing to, or to be made by,
such Bank, the Borrower shall promptly execute and deliver to such Bank, with a
copy to the Agent, a Revolving Note in substantially the form of Exhibit A-1
hereto, payable to the order of such Bank in a principal amount equal to the
Revolving Credit Commitment of such Bank.  The Borrower agrees that upon notice
by the Swingline Bank to the Borrower (with a copy of such notice to the Agent)
to the effect that a promissory note or other evidence of indebtedness is
required or appropriate in order for the Swingline Bank to evidence (whether for
purposes of pledge, enforcement or otherwise) the Swingline Advances owing to,
or to be made by, the Swingline Bank, the Borrower shall promptly execute and
deliver to the Swingline Bank, with a copy to the Agent, a Swingline Note in
substantially the form of Exhibit A-2 hereto, payable to the order of such Bank
in a principal amount equal to the Swingline Sublimit.  All references to Notes
in the Loan Documents shall mean Notes, if any, to the extent issued hereunder.
Section 2.19          [Reserved].
Section 2.20          Increase in the Aggregate Revolving Credit Commitments. 
(a) The Borrower may, from time to time at least 90 days prior to the latest
Stated Termination Date for any Bank, by notice to the Agent, request that the
aggregate amount of the Revolving Credit Commitments be increased by a minimum
amount of $25,000,000 or an integral multiple of $5,000,000 in excess thereof
(each a “Commitment Increase”) to be effective as of a date that is at least
90 days prior to the latest Stated Termination Date for any Bank (the “Increase
Date”) as specified in the related notice to the Agent; provided, however that
(i) in no event shall the aggregate amount of all increases effected pursuant to
this Section 2.20 exceed $500,000,000 and (ii) on the date of any request by the
Borrower for a Commitment Increase and on the related Increase Date, the
applicable conditions set forth in Article III shall be satisfied.
(b)          The Agent shall promptly notify the Banks of a request by the
Borrower for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Banks wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective


44

--------------------------------------------------------------------------------

Revolving Credit Commitments (the “Commitment Date”).  Each Bank that is willing
to participate in such requested Commitment Increase (each an “Increasing
Lender”) shall, in its sole discretion, give written notice to the Agent on or
prior to the Commitment Date of the amount by which it is willing to increase
its Revolving Credit Commitment.
(c)          Promptly following each Commitment Date, the Agent shall notify the
Borrower as to the amount, if any, by which Banks are willing to participate in
the requested Commitment Increase.  If the aggregate amount by which Banks are
willing to participate in any requested Commitment Increase on any such
Commitment Date is less than the requested Commitment Increase, then the
Borrower may extend offers to one or more Eligible Assignees to participate in
any portion of the requested Commitment Increase that has not been committed to
by Banks as of the applicable Commitment Date; provided, however, that the
Revolving Credit Commitment of each such Eligible Assignee shall be in an amount
of $10,000,000 or an integral multiple of $1,000,000 in excess thereof.  The
Borrower, at its discretion, may withdraw its request for a Commitment Increase
at any time prior to the Increase Date.
(d)          On each Increase Date, (i) each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.20(c) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Bank party to this Agreement as of such Increase Date and (ii) the Revolving
Credit Commitment of each Increasing Lender for such requested Commitment
Increase shall be so increased by the amount allocated to such Bank as agreed
between the Borrower and the Agent (not to exceed the amount by which such Bank
was willing to increase its Revolving Credit Commitment (as specified in such
Bank’s relevant notice pursuant to Section 2.20(b))); provided, however, that
the Agent shall have received on or before such Increase Date the following,
each dated such date:
(A)
an assumption agreement from each Assuming Lender, if any, in form and substance
satisfactory to the Borrower and the Agent (each an “Assumption Agreement”),
duly executed by such Assuming Lender, the Agent and the Borrower; and

(B)
confirmation from each Increasing Lender of the increase in the amount of its
Commitment in a writing satisfactory to the Borrower and the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.20(d), the Agent shall notify
the Banks (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by electronic
communication (e-mail), of the occurrence of the Commitment Increase to be
effected on such Increase Date and shall record in the Register the relevant
information with respect to each Increasing Lender and each Assuming Lender on
such date.  On the last day of each Interest Period in effect on any Increase
Date, the Borrower shall make such Borrowings and prepayments as shall be
necessary to cause the outstanding Eurodollar Rate Advances related to such
Interest Period and, in the case of the first such Interest Period, the Base
Rate Advances to be ratable with the revised Commitments resulting from any
non-ratable increase in the Commitments under this Section 2.20.


45

--------------------------------------------------------------------------------

(e)          Notwithstanding any other provision of this Section 2.20, no
increase of any Commitment shall be effected pursuant to this Section 2.20
without the consent of the Agent, the Issuing Banks and the Swingline Bank
(which consents shall not be unreasonably withheld, delayed or conditioned).
Section 2.21          New Issuing Banks.  From time to time, with the approval
of the Agent (which approval shall not be unreasonably withheld), the Borrower
may enter into an agreement with a Person that is not already an Issuing Bank
hereunder pursuant to which such Person shall become an Issuing Bank hereunder,
if (a) such agreement provides that such Person expressly agrees to perform in
accordance with their terms all the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank, (b) such
agreement sets forth such Person’s Applicable Lending Office and the amount of
its Letter of Credit Commitment (which information shall be recorded by the
Agent in the Register) and (c) a copy of such agreement is promptly delivered to
the Agent.
Section 2.22          Extension of Commitments.   (a) The Borrower may request
by notice (an “Extension Request Notice”) to the Agent (which shall promptly
notify the Banks), given during any period beginning on (and including) the day
that is 75 days prior to an anniversary of the Effective Date and ending on (and
including) the day that is 30 days prior to such anniversary, but in no event
later than 30 days prior to the latest Stated Termination Date for any Bank,
that the Banks extend their respective Revolving Credit Commitments for an
additional year; provided that the Borrower may effectuate an extension pursuant
to this Section 2.22 only two times; provided further that the Borrower agrees
that it shall not make such request unless on the date of such request it has
satisfied all conditions that would be required pursuant to Article III for a
Revolving Credit Advance on such date (other than the giving of a Notice of
Revolving Credit Borrowing).  If a Bank agrees, in its sole and absolute
discretion, to so extend its Revolving Credit Commitment, it will give notice to
the Agent of its decision to do so within the ten day period following the date
of such Extension Request Notice.  Promptly following expiration of such ten day
period, the Agent will notify the Borrower and the Banks of the Banks from which
it has received such a notice agreeing to so renew (“Extending Banks”).  Any
failure by a Bank to so notify the Agent shall be deemed to be a decision by
such Bank to not so extend its Revolving Credit Commitment (each a
“Non-Extending Bank”).
(b)          If all Banks elect to so extend their respective Revolving Credit
Commitments, the Stated Termination Date for each Bank shall automatically
become the date that is one year following the Stated Termination Date for such
Bank as in effect immediately prior to such extension.
(c)          The Borrower shall have the right, on or before the anniversary of
the Effective Date in respect of which an Extension Request Notice is given, to
replace each Non-Extending Bank with, and add as “Banks” under this Agreement in
place thereof, one or more Eligible Assignees (each, an “Additional Commitment
Bank”) as provided in Section 8.08, each of which Additional Commitment Banks
shall have entered into an Assignment and Acceptance pursuant to which such
Additional Commitment Bank shall, effective as of such anniversary, undertake a
Revolving Credit Commitment (and, if any such Additional Commitment Bank is
already a Bank, its Revolving Credit Commitment shall be in addition to any
other Revolving Credit Commitment of such Bank hereunder on such date).


46

--------------------------------------------------------------------------------

(d)          If the Revolving Credit Commitments of the Extending Banks and the
Additional Commitment Banks aggregate 50% or less of the aggregate Revolving
Credit Commitments of all Banks, none of the Revolving Credit Commitments
(including the Revolving Credit Commitment of any Extending Bank) will be
extended and the Stated Termination Date for each Bank shall remain unchanged.
(e)          If the Revolving Credit Commitments of the Extending Banks and the
Additional Commitment Banks aggregate greater than 50% and less than 100% of the
aggregate Revolving Credit Commitments of all Banks, (i) the Stated Termination
Date for each Bank that is an Extending Bank or an Additional Commitment Bank
shall automatically become the date that is one year following the Stated
Termination Date for such Bank (or in the case of an Additional Commitment Bank
that was not already a Bank with a Revolving Credit Commitment, one year
following the Stated Termination Date of the Bank it replaced) as in effect
immediately prior to such extension, (ii) the Stated Termination Date for each
Bank that is a Non-Extending Bank shall remain unchanged and (iii) each
Additional Commitment Bank shall thereupon become a “Bank” for all purposes of
this Agreement with a Revolving Credit Commitment as contemplated by
Section 2.22(c).
(f)          The election by any Bank to renew at any time shall not obligate
such Bank to renew at any other time, it being agreed that each election of any
Bank to renew or not renew shall be made by such Bank in its sole and absolute
discretion and that such discretion shall not be limited by any prior election
to renew.
(g)          The Borrower agrees to deliver to the Agent on each date that any
extension pursuant to this Section 2.22 becomes effective a certificate of a
Responsible Officer to the effect that on such date the Borrower has satisfied
all conditions that would be required pursuant to Article III for a Revolving
Credit Advance on such date (other than the giving of a Notice of Revolving
Credit Borrowing).
Section 2.23          Change in Control.  (a)  If a Change in Control occurs,
(i) the Borrower shall promptly notify the Agent (which shall promptly notify
the Banks) of such occurrence and specify in such notice a date (the “Early
Maturity Date”) on which the matters referred to in clauses (ii) and (iii) of
this Section 2.23(a) shall occur as to each Bank, at the option of such Bank,
which date shall be any Business Day not earlier than 60 days after, and not
later than 90 days after, the Borrower gives such notice, (ii) any Bank may, at
its sole option, elect to require the following to occur on the Early Maturity
Date: (A) termination of its Revolving Credit Commitment, if any, (B) payment in
full by the Borrower of all Obligations owed to such Bank and (C) grant by the
Borrower of a first priority perfected security interest in, and delivery by the
Borrower to each Issuing Bank, for such Issuing Bank’s sole benefit, of, an
amount in Dollars and in same day funds equal to such Bank’s Pro Rata Share of
all outstanding Letters of Credit issued by such Issuing Bank, to be held as
cash collateral by such Issuing Bank under the sole control and dominion of such
Issuing Bank and subject to the terms of


47

--------------------------------------------------------------------------------

this Agreement; provided that any such election shall elect all (and not less
than all) of the actions referred to in such clauses (A), (B) and (C), and
(iii) any Issuing Bank may, at its sole option, elect to require the following
to occur on the Early Maturity Date: (A) termination of its Letter of Credit
Commitment, if any, (B) payment in full by the Borrower of all Obligations owed
to such Issuing Bank and (C) grant by the Borrower of a first priority perfected
security interest in, and delivery by the Borrower to such Issuing Bank, for
such Issuing Bank’s sole benefit, of, an amount in Dollars and in same days
funds equal to the Available Amount of all outstanding Letters of Credit issued
by such Issuing Bank (but without duplication of amounts, if any, delivered in
respect of such Letters of Credit pursuant to Section 2.23(a)(ii)(C)), to be
held as cash collateral by such Issuing Bank under the sole control and dominion
of such Issuing Bank and subject to the terms of this Agreement; provided that
any such election shall elect all (and not less than all) of the actions
referred to in such clauses (A), (B) and (C).  Any Bank that is also an Issuing
Bank and elects to exercise its rights under clause (ii) or (iii) of this
Section 2.23(a) shall elect to exercise its rights under both such clauses.
(b)          Any Bank (an “Exercising Bank”) may exercise its rights pursuant to
Section 2.23(a) by giving the Agent and the Borrower a written notice of such
exercise not earlier than 20 days after, and not later than 40 days after, such
Bank’s receipt of a notice from the Agent under Section 2.23(a) (but the failure
to so exercise such rights in respect of any Change in Control shall not impair
the exercise of any such rights in respect of any other Change in Control).
(c)          On the relevant Early Maturity Date, each Exercising Bank’s
Revolving Credit Commitment shall terminate, and the Borrower shall (i) pay in
full all Obligations owed to such Bank hereunder, including all of such Bank’s
outstanding Advances together with interest thereon accrued to such Early
Maturity Date and any amounts payable pursuant to Section 8.04(b), all
Commitment Fees and Letter of Credit fees accrued to such Early Maturity Date
with respect to such Bank’s Revolving Credit Commitment and all amounts then
owing to such Bank pursuant to Sections 2.08, 2.12, 2.13 and 8.04, (ii) grant
the security interest and deliver to the relevant Issuing Banks the respective
amounts contemplated by clause (ii)(C) of Section 2.23(a) and (iii) if
immediately after giving effect to such termination and payment, the sum of the
aggregate Available Amount of all outstanding Letters of Credit plus the
aggregate principal amount of all outstanding Letter of Credit Advances would
exceed the Revolving Credit Facility, pay to the Agent in same day funds at the
Agent’s office, for deposit in the Cash Collateral Account, an amount equal to
such excess; provided that such termination of such Bank’s Revolving Credit
Commitment shall not occur until the requirements of clause (ii) of this
sentence and this clause (iii) are satisfied, but effective as of the Early
Maturity Date such Bank shall have no further obligation to make any Revolving
Credit Advance, no obligation to make Letter of Credit Advances in respect of
Letters of Credit issued after such Early Maturity Date and no obligation to
purchase any share or portion of any Letter of Credit Advance in respect of
Letters of Credit issued or Swingline Advances made after such Early Maturity
Date.  Upon termination of such Bank’s Revolving Credit Commitment in accordance
with this Section 2.23(c), such Bank shall cease to be a party hereto, except
that (A) rights of such Bank under Sections 2.08, 2.12, 2.13 and 8.04 shall
continue with respect to events and occurrences occurring before or on such
Early Maturity Date, (B) the obligations of such Bank under Section 7.07 shall
continue as to events,


48

--------------------------------------------------------------------------------

actions and circumstances arising on or prior to such Early Maturity Date and
(C) such Bank shall be liable to each Issuing Bank for such Bank’s Pro Rata
Share of any loss incurred by such Issuing Bank as a result of the collateral
provided pursuant to this Section 2.23 to such Issuing Bank being inadequate for
any reason, but no Issuing Bank, solely in its capacity as such, shall be liable
to another Issuing Bank under this clause (C).  Nothing contained in this
Section 2.23 shall impair the obligation of the Borrower to pay any amount owing
to the Banks hereunder when due prior to an Early Maturity Date.
(d)          On the relevant Early Maturity Date, such Exercising Bank’s Letter
of Credit Commitment shall terminate, and the Borrower shall (i) pay in full all
Obligations owed to such Issuing Bank, including all of such Issuing Bank’s
outstanding Advances together with interest thereon accrued to such Early
Maturity Date and any amounts payable pursuant to Section 8.04(b), all Letter of
Credit fees and all amounts then owing to such Issuing Bank pursuant to
Sections 2.12, 2.13 and 8.04 and (ii) grant the security interest and deliver to
such Issuing Bank the amount contemplated by Section 2.23(a)(iii)(C).  Nothing
contained in this Section 2.23 shall impair the obligation of the Borrower to
pay any amount owing to the Issuing Banks hereunder when due prior to an Early
Maturity Date.
(e)          The Borrower shall have the right, on or before the Early Maturity
Date, to replace each Exercising Bank with, and add as “Banks” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Change in Control Commitment Bank”) as provided in Section 8.08, each of which
Additional Change in Control Commitment Banks shall have entered into an
Assignment and Acceptance pursuant to which such Additional Change in Control
Commitment Bank shall, effective as of such Early Maturity Date, undertake a
Revolving Credit Commitment or Letter of Credit Commitment, as the case may be
(and, if any such Additional Change in Control Commitment Bank is already a
Bank, its Revolving Credit Commitment or Letter of Credit Commitment, as the
case may be, shall be in addition to any other Revolving Credit Commitment or
Letter of Credit Commitment, as the case may be, of such Bank hereunder on such
date).
Section 2.24          Defaulting Bank Provisions.  If a Bank becomes, and during
the period it remains, a Defaulting Bank, the following provisions shall apply:
(a)          the Defaulting Bank Exposure of such Defaulting Bank will, subject
to the limitation in the first proviso below, automatically be reallocated
(effective on the day such Bank becomes a Defaulting Bank) among the
Non-Defaulting Banks pro rata in accordance with their respective Revolving
Credit Commitments; provided that (i) the sum of all Non-Defaulting Banks’
Unused Revolving Credit Commitments may not in any event be less than zero as in
effect at the time of such reallocation and (ii) neither such reallocation nor
any payment by a Non-Defaulting Bank pursuant thereto will constitute a waiver
or release of any claim the Borrower, the Agent, an Issuing Bank, the Swingline
Bank or any other Bank may have against such Defaulting Bank or cause such
Defaulting Bank to be a Non-Defaulting Bank;
(b)          to the extent that any portion (the “unreallocated portion”) of the
Defaulting Bank Exposure cannot be so reallocated, whether by reason of the
first proviso in Section 2.24(a) or otherwise, the Borrower will, not later than
three (3) Business Days after demand by the Agent (at the direction of an
Issuing Bank and/or the Swingline Bank, as the case may be), (i) pay to the
Agent in same day funds at the Agent’s office, for deposit in the Cash
Collateral Account, an amount equal to the unreallocated portion of such
Defaulting Bank Exposure, (ii) prepay (subject to clause (c) below) the
Swingline Advances and/or (iii) make other arrangements satisfactory to the
Agent, the Issuing Banks and the Swingline Bank, as the case may be, in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Bank; and


49

--------------------------------------------------------------------------------

(c)          if the Borrower, the Agent, the Issuing Banks and the Swingline
Bank agree in writing in their discretion that a Bank is no longer a Defaulting
Bank or a Potential Defaulting Bank, as the case may be, the Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the Cash Collateral
Account), such Bank will, to the extent applicable, purchase at par such portion
of outstanding Advances of the other Banks and/or make such other adjustments as
the Agent may determine to be necessary to cause the Unused Revolving Credit
Commitments of the Banks to be on a pro rata basis in accordance with their
respective Revolving Credit Commitments, whereupon such Bank will cease to be a
Defaulting Bank or Potential Defaulting Bank and will be a Non-Defaulting Bank
(and the Defaulting Bank Exposure of each Bank will automatically be adjusted on
a prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Bank was a Defaulting Bank; and
provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Bank or Potential
Defaulting Bank to Non-Defaulting Bank will constitute a waiver or release of
any claim of any party hereunder arising from such Bank’s having been a
Defaulting Bank or Potential Defaulting Bank.
Section 2.25          Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:
(i)          a reduction in full or in part or cancellation of any such
liability;
(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


50

--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS OF LENDING
Section 3.01          Conditions Precedent to Effectiveness.  This Agreement
shall become effective on and as of the first date (the “Effective Date”) on
which the Agent shall have received a counterpart of this Agreement duly
executed by the Borrower and a counterpart of, or a copy of a signature page to,
this Agreement duly executed by all of the Banks and the following additional
conditions precedent shall have been satisfied, except that Section 2.04(a)
shall become effective as of the first date on which the Agent shall have
received counterparts of (or, in the case of any Bank, a copy of a signature
page to) this Agreement duly executed by the Borrower and all of the Banks:
(a)          The Borrower shall have notified the Agent in writing as to the
proposed Effective Date.
(b)          The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance reasonably satisfactory to
the Agent:
(i)
The Notes to the order of the Banks to the extent requested by any Bank pursuant
to Section 2.18.

(ii)
Certified copies of the resolutions of the Board of Directors of the Borrower
approving each Loan Document, and of all documents evidencing other necessary
corporate or organizational action and governmental approvals, if any, with
respect to each Loan Document.

(iii)
A certificate of the secretary or an assistant secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign each Loan Document and the other documents to be delivered by
the Borrower hereunder.

(iv)
A certificate of a Responsible Officer stating the respective ratings by each of
S&P and Moody’s of the senior unsecured long-term debt of the Borrower as in
effect on the Effective Date.

(v)
A certificate of a Responsible Officer stating that (A) all “Revolving Credit
Commitments” (as defined in the Existing Agreement) of the “Banks” (as defined
in the Existing Agreement) have been terminated, (B) either (1) no letter of
credit is outstanding thereunder or (2) any such letters of credit are deemed to
be Existing Letters of Credit under this Agreement, (C) no “Advances” (as
defined in the Existing Agreement) are outstanding under the Existing Agreement,
and (D) all fees and other amounts known by the Borrower to be payable under the
Existing Agreement have been paid in full.  Each Bank that is a party to the
Existing Agreement waives the requirement of Section 2.05 of the Existing
Agreement that notice of such termination be given at least three (3) Business
Days prior to such termination.

(vi)
A favorable opinion of Bruce A. Metzinger, Assistant Secretary and Senior
Director for the Borrower, in substantially the form of Exhibit C-1 hereto.

(vii)
A favorable opinion of Baker Botts L.L.P., counsel for the Borrower, in
substantially the form of Exhibit C-2 hereto.



51

--------------------------------------------------------------------------------

(c)          On the Effective Date, the following statements shall be true and
the Agent shall have received a certificate signed by a Responsible Officer,
dated the Effective Date, stating that:
(i)
The representations and warranties contained in Section 4.01 are true and
correct on and as of the Effective Date, and

(ii)
No event has occurred and is continuing that constitutes a Default or an Event
of Default.

(d)          All accrued fees and reasonable and documented out-of-pocket
expenses of the Joint Lead Arrangers shall have been paid (including the
reasonable and documented fees and expenses of counsel to the Joint Lead
Arrangers for which invoices have been submitted).
(e)          (i) The Borrower shall have delivered the documentation,
certifications and other information to the Joint Lead Arrangers and the Banks
that are required by regulatory authorities under applicable
“know-your-customer” rules and regulations, including the Patriot Act, at least
three (3) Business Days prior to the Effective Date, to the extent such
documentation or other information is requested at least ten (10) days prior to
the Effective Date and (ii) to the extent the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, the Borrower shall
have delivered a Beneficial Ownership Certification to the Joint Lead Arrangers
and the Banks at least three (3) Business Days prior to the Effective Date, to
the extent requested at least five (5) Business Days prior to the Effective
Date.
(f)          The Borrower shall have paid all accrued fees and reasonable and
documented out-of-pocket expenses of the Agent (including reasonable and
documented fees and expenses of counsel for which invoices have been submitted).
Section 3.02          Conditions Precedent to each Advance, each Commitment
Increase and each Issuance, Renewal and Increase of each Letter of Credit.  The
obligation of each Bank to make an Advance (other than a Letter of Credit
Advance made by an Issuing Bank or a Bank pursuant to Section 2.03(c))
(including, without limitation, the initial Revolving Credit Advance) and each
Issuing Bank to issue or renew Letters of Credit (including the initial Letter
of Credit), each Commitment Increase and each amendment of a Letter of Credit
that has the effect of increasing the Available Amount of such Letter of Credit
shall be subject to the conditions precedent that on the date of such Advance,
such Commitment Increase or such issuance, renewal or increase of a Letter of
Credit, the following statements shall be true (and each of the giving of the
applicable Notice of Revolving Credit Borrowing, Notice of Swingline Advance,
Notice of Issuance and Application for Letter of Credit, request for a
Commitment Increase or request for increase of a Letter of Credit and the
acceptance by the Borrower of the proceeds of such Advance, such Commitment
Increase, such Letter of Credit or of the renewal or increase of such Letter of
Credit shall constitute a representation and warranty by the Borrower that on
the date of such Advance, such Commitment Increase or such issuance, renewal or
increase of a Letter of Credit such statements are true):


52

--------------------------------------------------------------------------------

(a)          the representations and warranties contained in Section 4.01 are
true and correct in all material respects (or, with respect to any
representation or warranty qualified by materiality or a material adverse change
or material adverse effect standard, in all respects) on and as of the date of
such Revolving Credit Advance, such Swingline Advance, such Commitment Increase
or such issuance, renewal or increase of a Letter of Credit (other than those
representations and warranties contained in Section 4.01(e) and Section 4.01(f)
and those other representations and warranties that expressly relate solely to a
specific earlier date, which shall remain true and correct in all material
respects as of such earlier date) before and after giving effect to such
Advance, such Commitment Increase or such issuance, renewal or increase and to
the application of the proceeds therefrom, as though made on and as of such
date, and
(b)          no event has occurred and is continuing, or would result from such
Advance, such Commitment Increase or such issuance, renewal or increase or from
the application of the proceeds therefrom, which constitutes a Default or an
Event of Default.
Section 3.03          Determinations Under Section 3.01.  For purposes of
determining compliance with the conditions specified in Section 3.01, the Agent,
the Joint Lead Arrangers and each Bank shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to such Persons unless an officer of the Agent responsible for the
transactions contemplated by this Agreement shall have received notice from such
Person prior to the date that the Borrower, by notice to the Agent, designates
as the proposed Effective Date, specifying its objection thereto.  The Agent
shall promptly notify the Banks and the Borrower of the occurrence of the
Effective Date, which notice shall be conclusive and binding.
Section 3.04          Additional Defaulting Bank Requirements.  In addition to
the other conditions precedent herein set forth, if any Bank becomes, and during
the period it remains, a Defaulting Bank or a Potential Defaulting Bank, no
Issuing Bank will be required to issue any Letter of Credit or to amend any
outstanding Letter of Credit and the Swingline Bank will not be required to make
any Swingline Advances, unless such Issuing Bank or the Swingline Bank, as the
case may be, is satisfied that any exposure that would result therefrom is
eliminated or fully covered by the Revolving Credit Commitments of the
Non-Defaulting Banks or by deposits in the Cash Collateral Account or a
combination thereof satisfactory to the Issuing Banks or Swingline Bank.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES
Section 4.01          Representations and Warranties of the Borrower.  The
Borrower represents and warrants as follows:
(a)          Each of the Borrower and its Subsidiaries is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite organizational power and authority to own its
properties, to conduct its business as now being conducted and to execute,
deliver and perform each Loan Document to which it is or is to be a party,
except for any failures to be so organized, existing, qualified to do business
or in good standing or to have such power and authority as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


53

--------------------------------------------------------------------------------

(b)          The execution, delivery and performance by the Borrower of each
Loan Document and the consummation of the transactions contemplated hereby
(including, without limitation, each Revolving Credit Borrowing, Swingline
Advance and issuance or renewal of a Letter of Credit hereunder and the use of
the proceeds thereof) and the transactions contemplated thereby (i) are within
the Borrower’s corporate power, (ii) have been duly authorized by all necessary
corporate action, and (iii) do not contravene (A) the Borrower’s certificate of
incorporation or by-laws, (B) any law, rule, regulation, order, writ, injunction
or decree, or (C) any contractual restriction under any material agreements
binding on or affecting the Borrower or any Subsidiary or any other contractual
restriction the contravention of which would have a Material Adverse Effect.
(c)          No authorization, approval, consent, license or other action by,
and no notice to or filing with, any governmental authority, regulatory body or
other Person is required to be made or obtained by the Borrower or any
Subsidiary thereof for the due execution, delivery and performance by the
Borrower of each Loan Document to which it is or is to be a party, or for the
consummation of the transactions contemplated hereby (including, without
limitation, each Revolving Credit Borrowing, Swingline Advance and issuance or
renewal of a Letter of Credit hereunder and the use of the proceeds thereof) and
the transactions contemplated thereby, except (i) consents, authorizations,
filings and notices which have been obtained or made and are in full force and
effect, (ii) approvals that would be required under agreements that are not
material agreements and (iii) as otherwise permitted by the Loan Documents.
(d)          This Agreement has been, and each other Loan Document when
delivered hereunder will have been, duly executed and delivered by the Borrower
and constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their respective terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally.
(e)          The Financial Statements have been reported on by KPMG LLP and
fairly present in all material respects the consolidated financial position of
the Borrower and its consolidated subsidiaries as at December 31, 2018 and the
consolidated results of their operations and cash flows for the year then ended,
all in accordance with GAAP.  Since December 31, 2018 through the date hereof
there has been no material adverse change in the business, condition (financial
or otherwise), operations, performance or properties of the Borrower and its
Subsidiaries, taken as a whole, except as disclosed in any filing by the
Borrower with the SEC on Form 8-K not less than five days prior to the date
hereof.
(f)          As of the date hereof, except as disclosed in the Borrower’s Form
10-K for the fiscal year ended December 31, 2018 or any filing by the Borrower
with the SEC on Form 8-K not less than five (5) days prior to the date hereof,
there is no litigation, investigation or proceeding pending or, to the
Borrower’s knowledge, threatened against or affecting the Borrower, any of its
Subsidiaries or any of its or their respective rights or properties before any
court or by or before any arbitrator or governmental department, commission,
board, bureau, agency or instrumentality,


54

--------------------------------------------------------------------------------

domestic or foreign, (i) that could reasonably be expected to have a Material
Adverse Effect or (ii) that in any manner draws into question or purports to
affect any transaction contemplated hereby or the legality, validity, binding
effect or enforceability of the Borrower’s obligations or the rights and
remedies of the Banks relating to this Agreement and the other Loan Documents.
(g)          Neither the Borrower nor any Subsidiary is engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U).  Following the application of the proceeds
of each Advance and each Letter of Credit, (i) not more than 25% of the value of
the assets of the Borrower that are subject to any arrangement with the Agent or
any Bank (herein or otherwise) whereby the Borrower’s right or ability to sell,
pledge or otherwise dispose of assets is in any way restricted (or pursuant to
which the exercise of any such right is or may be cause for accelerating the
maturity of all or any portion of the Advances or any other amount payable
hereunder or under any such other arrangement), will be margin stock (within the
meaning of Regulation U); and (ii) not more than 25% of the value of the assets
of the Borrower and its Subsidiaries that are subject to any arrangement with
the Agent or any Bank (herein or otherwise) whereby the right or ability of the
Borrower or any of its Subsidiaries to sell, pledge or otherwise dispose of
assets is in any way restricted (or pursuant to which the exercise of any such
right is or may be cause for accelerating the maturity of all or any portion of
the Advances or any other amount payable hereunder or under any such other
arrangement), will be any such margin stock.  No proceeds of any Advance or any
Letter of Credit will be used in any manner that is not permitted by
Section 5.02.
(h)          The Borrower is not required to register as an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.
(i)          No statement or information contained in this Agreement or any
other document, certificate or written statement furnished to the Agent or the
Banks by or on behalf of the Borrower for use in connection with the
transactions contemplated by the Loan Documents (as modified or supplemented by
other information furnished) contains as of the date such statement,
information, document or certificate was so furnished any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made; provided, however, that, with respect
to any such information, exhibit or report consisting of statements, estimates,
pro forma financial information, forward-looking statements and projections
regarding the future performance of the Borrower or any of its Subsidiaries
(“Projections”), no representation or warranty is made other than that such
Projections have been prepared in good faith based upon assumptions believed by
the Borrower or such Subsidiary to be reasonable at the time.
(j)          Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower, any of their respective directors, officers,
employees or agents engaged by them and conducting activities on their behalf,
is (a) an individual or entity that is currently the subject of any Sanctions or
(b) included on OFAC’s List of Specially Designated Nationals and Blocked
Persons or HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List.  Neither the Borrower nor any of its Subsidiaries has
established and maintains a physical presence, or is otherwise organized or
resident, in a Designated Jurisdiction other than as disclosed to the Joint Lead
Arrangers prior to the date hereof.


55

--------------------------------------------------------------------------------

(k)          Other than as could not reasonably be expected to have a Material
Adverse Effect, the Borrower and its Subsidiaries are in compliance, with (i)
the Patriot Act, (ii) the Beneficial Ownership Regulation and (iii) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R. Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto.  The Borrower and its Subsidiaries and, to the knowledge of
the Borrower, any of their respective directors, officers, employees or agents
engaged by them and conducting activities on their behalf, are in compliance
with applicable Sanctions in all material respects.
(l)          Other than as could not reasonably be expected to have a Material
Adverse Effect, the Borrower and its Subsidiaries and, to the knowledge of the
Borrower, their respective directors, officers, employees and agents engaged by
them and conducting activities on their behalf, are in compliance with
applicable Anti-Corruption Laws.
(m)          As of the Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.
ARTICLE V

COVENANTS OF THE BORROWER
Section 5.01          Affirmative Covenants.  So long as any Advance or any
other amount payable by the Borrower hereunder or under any other Loan Document
shall remain unpaid, any Letter of Credit shall be outstanding or any Bank or
Issuing Bank shall have any Commitment hereunder, the Borrower will, unless the
Required Banks shall otherwise consent in writing:
(a)          Compliance with Laws, Etc.  Comply, and cause each of its
Subsidiaries to comply, with all applicable law, rules, regulations and orders
(including, without limitation, ERISA and environmental laws and permits) except
to the extent that failure to so comply (in the aggregate for all such failures)
could not reasonably be expected to have a Material Adverse Effect.
(b)          Preservation of Corporate or Organizational Existence, Etc. 
(i) Preserve and maintain and cause each of its Subsidiaries to preserve and
maintain (unless, in the case of any Subsidiary, the Borrower or such Subsidiary
determines that such preservation and maintenance is no longer necessary in the
conduct of the business of the Borrower and its Subsidiaries, taken as a whole),
its corporate or organizational existence, rights (charter and statutory),
franchises, permits, licenses, approvals and privileges in the jurisdiction of
its organization; provided, however, that the Borrower and its Subsidiaries may
consummate any merger, consolidation conveyance, transfer, lease or disposition
permitted under Section 5.02(b); and provided further that neither the Borrower
nor


56

--------------------------------------------------------------------------------

any of its Subsidiaries shall be required to preserve any right, permit,
license, approval, privilege, franchise or, solely in the case of Subsidiaries,
existence, if the failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (ii) qualify and
remain qualified, and cause each of its Subsidiaries to qualify and remain
qualified, as a foreign organization in each jurisdiction in which qualification
is necessary or desirable in view of its business and operations or the
ownership of its Properties, except where the failure to so qualify or remain
qualified could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
(c)          Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, within 90 days after becoming due or, in the
case of taxes, assessments, charges and like levies, if later, prior to the date
on which penalties are imposed for such unpaid taxes, assessments, charges and
like levies (i) all taxes, assessments, charges and like levies levied or
imposed upon it or upon its income, profits or Property and (ii) all lawful
claims that, if unpaid, might by law become a Lien upon its Property; provided
that neither the Borrower nor any Subsidiary shall be required to pay and
discharge any such tax, assessment, charge, levy or claim if (A) the failure to
do so (in the aggregate for all such failures) could not reasonably be expected
to have a Material Adverse Effect or (B) the same is being contested in good
faith and by appropriate proceedings and reserves, if required by GAAP, have
been established in conformity with GAAP.
(d)          Reporting Requirements.  Furnish to the Agent:
(i)
not later than 60 days after the end of each of the first three quarters of each
fiscal year of the Borrower, (A) the consolidated balance sheet of the Borrower
and its consolidated subsidiaries as at the end of such quarter and the
consolidated statements of income and cash flows of the Borrower and its
consolidated subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, all in reasonable detail,
(B) a copy of the Borrower’s Form 10-Q for such quarter as filed with the SEC
and (C) a certificate of a Responsible Officer as to compliance with the terms
of this Agreement;

(ii)
not later than 120 days after the end of each fiscal year of the Borrower,
(A) copies of the audited consolidated balance sheet of the Borrower and its
consolidated subsidiaries as at the end of such fiscal year and audited
consolidated statements of income, retained earnings and cash flows of the
Borrower and its consolidated subsidiaries for such fiscal year, (B) a copy of
the Borrower’s Form 10-K for such year as filed with the SEC and (C) a
certificate of a Responsible Officer as to compliance with the terms of this
Agreement;

(iii)
within five (5) Business Days after filing with the SEC, copies of all
registration statements (other than on Form S-8), proxy statements, Forms 8-K
(other than press releases) and Schedules 13-D filed by, or in respect of, the
Borrower or any of its Subsidiaries with the SEC;

(iv)
as soon as possible, and in any event within ten (10) days after any Responsible
Officer has obtained knowledge of the occurrence of any Default or Event of
Default, written notice thereof setting forth details of such Default or Event
of Default and the actions that the Borrower has taken and proposes to take with
respect thereto;

(v)
promptly (and in any event within five (5) Business Days) after any change in,
or withdrawal or termination of, the rating of any senior unsecured long-term
debt of the Borrower by S&P or Moody’s, notice thereof;

(vi)
promptly after the sending or filing thereof, copies of all reports that the
Borrower sends to any of its holders of common stock; and

(vii)
such other information as any Bank through the Agent may from time to time
reasonably request.



57

--------------------------------------------------------------------------------

Information required to be delivered pursuant to Sections 5.01(d)(i) or
5.01(d)(ii) shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Agent that such information has been posted on
the Borrower’s website on the Internet at www.halliburton.com, at
sec.gov/edaux/searches.htm or at another website identified in such notice and
accessible by the Banks without charge; provided that the Borrower shall deliver
paper copies of the information referred to in such Sections to the Agent for
distribution to (x) any Bank to which the above referenced websites are for any
reason not available if such Bank has so notified the Borrower and (y) any Bank
that has notified the Borrower that it desires paper copies of all such
information; provided further that the Agent shall notify the Banks as provided
in Section 8.02 of any materials delivered pursuant to this Section 5.01(d)
(other than Sections 5.01(d)(iii) and 5.01(d)(vi)).  Information required to be
delivered pursuant to Sections 5.01(d)(iii) or 5.01(d)(vi) shall be deemed to
have been delivered on the date when posted on a website as provided in the
preceding sentence.
(e)          Inspections.  At any reasonable time and from time to time, in each
case upon reasonable notice to the Borrower and subject to any applicable
restrictions or limitations on access to any facility or information that is
classified or restricted by contract or by law, regulation or governmental
guidelines, permit the Agent, and at any time that an Event of Default has
occurred and is continuing, each Bank, to visit and inspect the properties of
the Borrower or any material Subsidiary of the Borrower, and to examine and make
copies of and abstracts from the records and books of account of the Borrower
and its material Subsidiaries and discuss the affairs, finances and accounts of
the Borrower and its material Subsidiaries with its and their officers and
independent accountants; provided, however, that advance notice of any
discussion with such independent public accountants shall be given to the
Borrower and the Borrower shall have the opportunity to be present at any such
discussion.
(f)          Keeping of Books.  Keep proper books of record and account, in
which full and correct entries shall be made of all financial transactions and
the assets and business of the Borrower and each Subsidiary in accordance with
GAAP on a consolidated basis.
(g)          Maintenance of Properties, Etc.  Maintain and preserve, and cause
each of its material Subsidiaries to maintain and preserve, all of its material
properties that are used or useful in the conduct of the business of the
Borrower and its material Subsidiaries, taken as a whole, in good working order
and condition, ordinary wear and tear excepted.
58

--------------------------------------------------------------------------------

(h)          Transactions with Affiliates.  Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates on terms that are fair and reasonable to
the Borrower or such Subsidiary and, if a comparable arm’s-length transaction is
known by the Borrower, no less favorable to the Borrower or such Subsidiary than
it would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate; provided, however, that the foregoing restriction shall not apply to
(i)
transactions between or among the Borrower and its Subsidiaries;

(ii)
transactions or payments pursuant to any employment arrangements or employee,
officer or director benefit plans or arrangements entered into by the Borrower
or any of its Subsidiaries in the ordinary course of business;

(iii)
to the extent permitted by law, customary loans, advances, fees and compensation
paid to, and indemnity provided on behalf of, officers, directors, employees or
consultants of the Borrower or any of its Subsidiaries;

(iv)
transactions pursuant to any contract or agreement in effect on the date hereof,
as the same may be amended, modified or replaced from time to time, so long as
any such contract or agreement as so amended, modified or replaced is, taken as
a whole, no less favorable to the Borrower and its Subsidiaries in any material
respect than such contract or agreement as in effect on the date hereof;

(v)
any transaction or series of transactions between the Borrower or any Subsidiary
and any of their joint ventures, provided that such transaction or series of
transactions is in the ordinary course of business and consistent with past
practices of the Borrower, and/or its Subsidiaries and their joint ventures;

(vi)
the issuance of Equity Interests of the Borrower to any Person; or

(vii)
transactions entered into by a Person prior to the time such Person becomes a
Subsidiary or is merged or consolidated into the Borrower or a Subsidiary;
provided such transaction is not entered into in contemplation of such event.

(i)          Sanctions; Anti-Corruption Laws.  The Borrower will maintain in
effect and enforce policies and procedures designed and reasonably intended to
procure compliance, in all material respects, by the Borrower, its Subsidiaries
and their respective directors, officers, employees and agents engaged by them
and conducting activities on their behalf with applicable Anti-Corruption Laws
and Sanctions.
Section 5.02          Negative Covenants.  So long as any Advance or any other
amount payable by the Borrower hereunder or under any other Loan Document shall
remain unpaid, any Letter of Credit shall be outstanding or any Bank or Issuing
Bank shall have any Commitment hereunder, the Borrower will not, without the
written consent of the Required Banks:
(a)          Liens, Etc.  (x) Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its Properties whether now owned or
59

--------------------------------------------------------------------------------

hereafter acquired to secure Indebtedness or reimbursement obligations in
respect of letters of credit, or (y) except for collateral assignments, which
are governed by Section 5.02(a)(x), assign, or permit any of its Subsidiaries to
assign, any accounts or other right to receive income to secure Indebtedness or
reimbursement obligations in respect of Letters of Credit, except:
(i)
Liens incurred pursuant to, and assignments made in connection with,
Securitization Transactions;

(ii)
Liens on or with respect to any of the Properties of the Borrower and any of its
Subsidiaries existing on the date hereof;

(iii)
(A) Liens upon or in Property acquired from any Person other than the Borrower
or a Subsidiary (including acquisitions through merger or consolidation or the
acquisition of Equity Interests of any Person owning such Property), leased,
constructed, improved or repaired by the Borrower or any of its Subsidiaries
(including general intangibles, proceeds and improvements, accessories and
upgrades thereto) and created contemporaneously with, or within 12 months after,
such acquisition or lease or the commencement or completion of construction,
improvement or repair to secure or provide for the payment of all or a portion
of the purchase price of such Property or the cost of construction or
improvement or repair thereof (including any Indebtedness and other obligations
incurred to finance such acquisition, lease, construction, improvement or
repair), as the case may be and (B) Liens on Property (including any unimproved
portion of partially improved Property) of the Borrower or any of its
Subsidiaries created within 12 months of completion of construction of a new
plant or plants on such property to secure all or part of the cost of such
construction (including any Indebtedness incurred to finance such construction)
if, in the opinion of the Borrower, such property or such portion thereof was
prior to such construction substantially unimproved for the use intended by the
Borrower; provided, however, no such Lien shall extend to or cover any property
other than the property being acquired, constructed or improved (including any
unimproved portion of a partially improved property) including general
intangibles, proceeds and improvements, accessories and upgrades thereto;

(iv)
Liens arising in connection with capitalized leases, provided that no such Lien
shall extend to or cover any assets other than the assets subject to such
capitalized leases; and proceeds (including, without limitation, proceeds from
associated contracts and insurances) of, and improvements, accessories and
upgrades to, the property leased pursuant thereto;

(v)
Any Lien existing on any Property (including general intangibles, proceeds and
improvements, accessories and upgrades thereto) prior to the acquisition
(including acquisition through merger or consolidation or the acquisition of the
Equity Interests of any Person owning such Property) thereof by the Borrower or
any of its Subsidiaries or existing on any property of any Person that becomes a
Subsidiary after the date hereof (including Liens on the Equity Interests of
such Person) prior to the time such Person becomes a Subsidiary, provided that
such Lien is not created in contemplation or in connection with such acquisition
or such Person becoming a Subsidiary and no such Lien shall be extended to cover
Property other than the asset being acquired and other assets of such Person
(and any Subsidiary of that Person) that are required to be pledged pursuant to
agreements existing as of the date of such acquisition or such Person becoming a
Subsidiary (including general intangibles, proceeds and improvements,
accessories and upgrades thereto);

(vi)
Liens to secure any extension, renewal, refinancing, refunding or replacement
(or successive extensions, renewals, refinancings, refundings or replacements),
in whole or in part, of any Indebtedness or other obligation secured by any Lien
referred to in the foregoing clauses (ii), (iii), (iv) and (v), provided that
(A) the principal amount of the Indebtedness or other obligation secured thereby
is no greater than the outstanding principal amount of such Indebtedness, or, if
greater, the existing commitment amount of such Indebtedness (provided that such
commitment amount has not been increased in contemplation of such event), or
other obligation immediately before such extension, renewal, refinancing,
refunding or replacement plus any amount necessary to pay any accrued interest,
fees or expenses, premiums and original issue discount related thereto and
(B) such Lien shall only extend to the same type of assets as are already
permitted by this Agreement to be subject to a Lien in respect of such
Indebtedness or other obligation;

(vii)
Liens arising in connection with the pledge of any Equity Interests in any joint
venture (that is not a Subsidiary), and liens on the assets of a JV Subsidiary,
in each case to secure Joint Venture Debt of such joint venture and/or such JV
Subsidiary.  For purposes hereof, “Joint Venture Debt” shall mean Indebtedness
and other obligations as to which the lenders in respect thereof will not,
pursuant to the terms of the agreements governing such Indebtedness or other
obligations, have any recourse to the stock or assets of the Borrower or any
Subsidiary, other than such pledged assets of such JV Subsidiary and such
pledged Equity Interests;

(viii)
(A) Liens arising in connection with the pledge of any Equity Interests in, and
assets of, any Project Finance Subsidiary, including, without limitation, the
income, cash flow or other proceeds deriving from such Property, so long as such
Liens secure only a Project Financing incurred by such Project Finance
Subsidiary and (B) Liens securing only other Permitted Non-Recourse Indebtedness
incurred by the Borrower or any of its Subsidiaries so long as such Liens do not
extend to or cover any Property other than the Property being financed with the
proceeds of such Permitted Non-Recourse Indebtedness and the income, cash flow
or other proceeds deriving from such Property;

(ix)
Liens securing other Indebtedness and reimbursement obligations in respect of
letters of credit, provided that at the time of the creation, incurrence or
assumption of any Indebtedness or reimbursement obligations in respect of
letters of credit secured by such Liens and after giving effect thereto, the sum
of the principal amount of such Indebtedness and the maximum possible amount of
reimbursement obligations in respect of letters of credit (assuming compliance
at such time with all conditions to drawing) secured by Liens permitted by this
clause (ix) shall not exceed 15% of Consolidated Net Worth as reflected in the
most recent financial statements delivered pursuant to Section 5.01(d)(i) and
(ii);

(x)
Liens securing Indebtedness listed on Schedule 5.02(a) (or securing any
extension, renewal, refinancing, refunding or replacement (or successive
extensions, renewals, refinancings, refundings or replacements), in whole or in
part, of such Indebtedness, if the aggregate principal amount of such
Indebtedness (as so extended, renewed, refinanced, refunded or replaced) is no
greater than the outstanding principal amount of such Indebtedness immediately
before such extension, renewal, refinancing, refunding or replacement, plus any
amount necessary to pay any accrued interest, fees or expenses, premiums and
original issue discount related thereto), provided that the Obligations of the
Borrower hereunder and under the other Loan Documents are secured equally and
ratably with such Indebtedness and all extensions, renewals, refinancings,
refundings and replacements, whether or not initial or successive and whether in
or whole or in part, of such Indebtedness for so long as such Indebtedness or
such extension, renewal, refinancing, refunding or replacement of such
Indebtedness, as applicable, is secured;

(xi)
Liens in favor of one or more Banks pursuant to Section 2.01(b),
Section 2.03(e), Section 2.06(c)(i), Section 2.06(c)(ii), Section 2.23 or
Section 6.02;

(xii)
Liens arising from the deposit of funds or securities in trust for the purpose
of decreasing or defeasing Indebtedness; and

           (xiii)          Liens in respect of Indebtedness incurred by
Subsidiaries of the Borrower in an amount not to exceed $200,000,000 at any time
outstanding.


60

--------------------------------------------------------------------------------

(b)          Mergers, Etc.  Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of related transactions), all or substantially all of its assets (whether
now owned or hereafter acquired) to, any Person; provided, however, that this
Section 5.02(b) shall not prohibit any such merger, consolidation, conveyance,
transfer, lease or dispositions if (i) at the time of, and immediately after
giving effect to, such merger, consolidation, conveyance, transfer, lease or
disposition, no Default or Event of Default exists or would result therefrom,
and (ii) either (A) the Borrower is the surviving corporation in such merger or
consolidation or the transferee of such conveyance, transfer, lease or
disposition or (B) if the Borrower is not the surviving corporation or the
transferee, the survivor or the transferee shall be an entity organized and
existing under the laws of the United States or a state thereof and, as the
successor in such consolidation or merger or the transferee of such conveyance,
transfer, lease or disposition, shall have assumed all Obligations and other
liabilities of the Borrower under the Loan Documents; provided that the
foregoing shall not apply to mergers or consolidations among Subsidiaries or
conveyances, transfers, leases or other dispositions among the Borrower and/or
its Subsidiaries.


61

--------------------------------------------------------------------------------

(c)          Use of Proceeds.  Use the proceeds of any Advance or use any Letter
of Credit for any purpose other than for general corporate purposes of the
Borrower and its Subsidiaries or use any such proceeds (i) in a manner which
violates or results in a violation of any law or regulation, (ii) to purchase or
carry any margin stock (as defined in Regulation U), except that this
clause (ii) shall not prohibit the Borrower from using proceeds of the Advances
to purchase its own common stock, (iii) to extend credit to others for the
purpose of purchasing or carrying any margin stock (as defined in Regulation U),
or (iv) to acquire any equity security of a class which is registered pursuant
to Section 12 of the Securities Exchange Act of 1934, as amended, if such
acquisition would give the Borrower a controlling interest in the Person that
has issued such security, unless the board of directors or equivalent governing
body of such Person or of the parent of such Person shall have approved such
acquisition.
62

--------------------------------------------------------------------------------

(d)          Sanctions; Anti-Corruption Laws.  The Borrower will not, and will
not permit any Subsidiary to directly or, to the knowledge of Borrower or any
Subsidiary, indirectly, use the proceeds of any Advance, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or any other Person, (A) to fund, in a manner that would result in a violation
of applicable Sanctions, any activities of or business with any Person, or in
any Designated Jurisdiction, that, at the time of such funding, is the subject
of any Sanction, or in any other manner that will result in a violation by the
Borrower, any Subsidiary or any Bank of Sanctions or (B) for any purpose which
would violate any applicable Anti-Corruption Law.
ARTICLE VI

EVENTS OF DEFAULT
Section 6.01          Events of Default.  If any of the following events
(“Events of Default”) shall occur and be continuing:
(a)          (i) The Borrower shall fail to pay any principal of any Advance
when the same becomes due and payable, whether at the due date thereof or by
acceleration thereof or otherwise or (ii) the Borrower shall fail to pay any
interest on any Advance or any fees hereunder or other amount payable hereunder,
in each case under this clause (ii), within five (5) Business Days of when the
same becomes due and payable, whether at the due date thereof or by acceleration
thereof or otherwise; or
(b)          Any representation, warranty or certification made by the Borrower
(or any of its Responsible Officers) herein, pursuant to or in connection with
any Loan Document or in any certificate or document furnished to any Bank
pursuant to or in connection with any Loan Document, or any representation or
warranty deemed to have been made by the Borrower pursuant to Section 3.02,
shall prove to have been incorrect or misleading in any material respect when
made or so deemed to have been made or when delivered; or
(c)          (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Sections 5.01(b)(i) (solely with respect to
the legal existence of the Borrower) or 5.02; or (ii) the Borrower shall fail to
perform or observe any other term, covenant or agreement contained in this
Agreement on its part to be performed or observed (other than any term, covenant
or agreement covered by Section 6.01(a)) and, in each case under this
clause (ii), such failure shall remain unremedied for 30 days after notice
thereof shall have been given to the Borrower by the Agent or by any Bank; or
(d)          (i) The Borrower or any material Subsidiary of the Borrower shall
default in the payment when due (subject to any applicable grace period),
whether by acceleration or otherwise, of any Indebtedness (other than the
Advances (which are covered by Section 6.01(a)), Project Financing or Permitted
Non-Recourse Indebtedness) (whether principal, interest, premium or otherwise)
of, or directly or indirectly guaranteed by, the Borrower or any such material
Subsidiary, as the case may be, in excess of $200,000,000 or (ii) the Borrower
or any material Subsidiary of the Borrower shall default in the performance or
observance of any obligation or condition, or any other event or circumstance
shall occur, with respect to any such Indebtedness (other than the Advances
63

--------------------------------------------------------------------------------

(which are covered by Section 6.01(a)), Project Financing or Permitted
Non-Recourse Indebtedness) if the effect of such default, event or circumstance
is to accelerate the maturity of or require the posting of cash collateral in
excess of $200,000,000 with respect to any such Indebtedness or, in any case,
any such Indebtedness shall become due prior to its stated maturity (other than
by a regularly-scheduled required payment and mandatory prepayments from
proceeds of asset sales, debt incurrence, excess cash flow, equity issuances and
insurance proceeds); provided that for the avoidance of doubt the parties
acknowledge and agree (i) that any payment required to be made under an
assumption or other direct or contingent liability referred to in clause (c) of
the definition herein of Indebtedness shall be due and payable at the time such
payment is due and payable under the terms of such assumption or liability
(taking into account any applicable grace period) and such payment shall not be
deemed to have been accelerated or have become due as a result of the obligation
assumed or for which the Borrower or any material Subsidiary of the Borrower is
otherwise liable having become due and (ii) the conversion of any convertible
Indebtedness shall not be a Default or Event of Default; or
(e)          The Borrower or any material Subsidiary of the Borrower shall be
adjudicated a bankrupt or insolvent by a court of competent jurisdiction, or
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower or any such material Subsidiary seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its Property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 90 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its Property) shall occur, or
shall be consented to or acquiesced in by the Borrower or such material
Subsidiary; or the Borrower or any such material Subsidiary shall take any
corporate or organizational action to authorize any of the actions set forth
above in this Section 6.01(e); or
(f)          Any final, non-appealable judgment or order by a court of competent
jurisdiction for the payment of money in excess of $200,000,000 over and above
the amount of insurance coverage available from a financially sound insurer that
has not denied coverage shall be rendered against the Borrower or any material
Subsidiary of the Borrower and not discharged within 30 days after such order or
judgment becomes final (or 60 days in the case of any foreign order or
judgment); or any judgment, writ, warrant of attachment or execution or similar
process shall be issued or levied against a substantial part of the property of
the Borrower or any material Subsidiary of the Borrower and such judgment, writ,
warrant of attachment or execution or similar process shall not be released,
stayed, vacated or fully bonded within 30 days after its issue or levy (or 60
days in the case of any foreign judgment, writ, warrant or similar process); or


64

--------------------------------------------------------------------------------

(g)          The Borrower or any of its ERISA Affiliates shall both (i) incur
liability in excess of $250,000,000 in the aggregate as a result of one or more
of the following: (A) the occurrence of any ERISA Event; (B) the partial or
complete withdrawal of the Borrower or any of its ERISA Affiliates from a
Multiemployer Plan; or (C) the reorganization or termination of a Multiemployer
Plan and (ii) fail to pay such liability within fifteen days of such incurrence;
then, and in any such event, the Agent (y) shall at the request, or may with the
consent, of the Required Banks, by notice to the Borrower, declare the
obligation of each Bank to make Advances (other than Letter of Credit Advances
by an Issuing Bank or a Bank pursuant to Section 2.03(c)) and of each Issuing
Bank to issue Letters of Credit to be terminated, whereupon the same (and all of
the Commitments) shall forthwith terminate, and (z) shall at the request, or may
with the consent, of the Required Banks, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such other amounts shall become and be forthwith due and
payable, without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or any other notice of any kind, all of which are hereby
expressly waived by the Borrower; provided, however, that upon the occurrence of
any Event of Default described in Section 6.01(e) with respect to the Borrower,
(1) the Commitment of each Bank and the obligation of each Bank to make Advances
(other than Letter of Credit Advances by an Issuing Bank or a Bank pursuant to
Section 2.03(c)) and of each Issuing Bank to issue Letters of Credit shall
automatically be terminated, and (2) the Advances, all interest thereon and all
other amounts payable under this Agreement shall automatically and immediately
become and be due and payable, without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration, or any other notice of any kind,
all of which are hereby expressly waived by the Borrower.
Section 6.02          Actions in Respect of the Letters of Credit upon Default. 
If any Event of Default shall have occurred and be continuing, the Agent may, or
shall at the request of the Required Banks, irrespective of whether it is taking
any of the actions described in Section 6.01 or otherwise, make demand upon the
Borrower to, and forthwith upon such demand the Borrower will, pay to the Agent
on behalf of the Banks in same day funds at the Agent’s office designated in
such demand, for deposit in the Cash Collateral Account, an amount equal to the
aggregate Available Amount of all Letters of Credit then outstanding; provided,
however, that upon the occurrence of any Event of Default described in Section
6.01(e) with respect to the Borrower, the Borrower shall be obligated to pay to
the Agent on behalf of the Banks in same day funds at the Agent’s office, for
deposit in the Cash Collateral Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding. If at any time the
Agent determines that any funds held in the Cash Collateral Account are subject
to any right or claim of any Person other than the Agent and the Banks or that
the total amount of such funds is less than the aggregate Available Amount of
all Letters of Credit, the Borrower will, forthwith upon demand by the Agent,
pay to the Agent, as additional funds to be deposited and held in the Cash
Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
Cash Collateral Account that the Agent determines to be free and clear of all
such rights and claims.  Upon the drawing of any Letter of Credit for which
funds are on deposit in the Cash Collateral Account, such funds shall be applied
to reimburse the relevant Issuing Bank or the Banks, as applicable, to the
extent permitted by applicable law.
65

--------------------------------------------------------------------------------

ARTICLE VII

THE AGENT
Section 7.01          Authorization and Action.  Each Bank hereby appoints and
authorizes the Agent to take such action as Agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Agent by the terms
hereof or of any other Loan Document, together with such powers and discretion
as are reasonably incidental thereto.  As to any matters not expressly provided
for by this Agreement (including, without limitation, enforcement or collection
of the Notes), the Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Required Banks and such instructions shall be binding upon
all Banks and all holders of Notes; provided, however, that the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to any Loan Document or applicable law.  The Agent agrees to
give to each Bank prompt notice of each notice given to it by the Borrower, and,
promptly, copies of any document, instrument or agreement provided to it by the
Borrower, pursuant to the terms of this Agreement.  The provisions of this
Article are solely for the benefit of the Agent, the Banks, the Issuing Banks
and the Swingline Bank, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.
Section 7.02          Agent’s Reliance, Etc.  Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with any Loan Document,
except for their own gross negligence or willful misconduct.  Without limitation
of the generality of the foregoing, the Agent:  (i) may consult with legal
counsel (including, without limitation, counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (ii) makes no warranty or
representation to any Bank and shall not be responsible to any Bank for any
statements, warranties or representations (whether written or oral) made in or
in connection with any of the Loan Documents or any other instrument or
document; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of any of
the Loan Documents or any other instrument or document on the part of the
Borrower or any Subsidiary of the Borrower or to inspect the Property (including
the books and records) of the Borrower or any Subsidiary of the Borrower;
(iv) shall not be responsible to any Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of any of the Loan
Documents or any other instrument or document; (v) shall incur no liability
under or in respect of any of the Loan Documents or any other instrument or
document by acting upon any notice (including telephonic notice), consent,
certificate or other instrument or writing (which may be by facsimile or other
electronic communication) believed by it to be genuine and signed, given or sent
by the proper party or parties and (vi) shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate,
66

--------------------------------------------------------------------------------

consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Bank or an Issuing Bank, the Agent may presume that such
condition is satisfactory to such Bank or Issuing Bank unless the Agent shall
have received notice to the contrary from such Bank or Issuing Bank prior to the
making of such Advance or the issuance of such Letter of Credit.
Section 7.03          Exculpatory Provisions.  The Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the Agent:
(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or an Event of Default has occurred and is
continuing;
(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agent is
required to exercise as directed in writing by the Required Banks (or such other
number or percentage of the Banks as shall be expressly provided for herein or
in the other Loan Documents), provided that the Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Agent to liability or that is contrary to any Loan Document or applicable
law; and
(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Banks (or such other number or
percentage of the Banks as shall be necessary, or as the Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Article VI
or Section 8.01) or (ii) in the absence of its own gross negligence or willful
misconduct.  The Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Agent by the Borrower, a Bank, an Issuing Bank or the
Swingline Bank.
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (A) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (B) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (C) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (D) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (E) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.
67

--------------------------------------------------------------------------------

Section 7.04          Delegation of Duties.  The Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the Agent. 
The Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties. 
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
Section 7.05          The Agent and its Affiliates.  With respect to its
Commitment, the Advances owed to it and the Notes issued to it, each Bank which
is also the Agent shall have the same rights and powers under this Agreement as
any other Bank and may exercise the same as though it were not the Agent; and
the term “Bank” or “Banks” shall, unless otherwise expressly indicated, include
any Bank serving as the Agent in its individual capacity.  Any Bank serving as
the Agent and its affiliates may accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with, the Borrower, any Affiliate of
the Borrower and any Person who may do business with or own securities of the
Borrower or any Affiliate of the Borrower, all as if such Bank were not the
Agent and without any duty to account therefor to the Banks.  In the event that
Citi or any of its Affiliates shall be or become an indenture trustee under the
Trust Indenture Act of 1939 (as amended, the “Trust Indenture Act”) in respect
of any securities issued or guaranteed by the Borrower, the parties hereto
acknowledge and agree that any payment or property received in satisfaction of
or in respect of any Obligation of the Borrower hereunder or under any other
Loan Document by or on behalf of Citi in its capacity as the Agent for the
benefit of any Bank under any Loan Document (other than Citi or an Affiliate of
Citi) and which is applied in accordance with the Loan Documents shall be deemed
to be exempt from the requirements of Section 311 of the Trust Indenture Act
pursuant to Section 311(b)(3) of the Trust Indenture Act.
Section 7.06          Bank Credit Decision.  Each Bank acknowledges that it has,
independently and without reliance upon the Agent or any other Bank and based on
the Financial Statements and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Bank also acknowledges that it will, independently and without
reliance upon the Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents or any
other instrument or document.
Section 7.07          Indemnification.  The Banks (other than the Issuing Banks
and the Swingline Bank) agree to indemnify the Agent, each of its Affiliates and
each of their respective directors, officers, employees, agents, advisors and
representatives (to the extent not timely reimbursed by the Borrower), ratably
according to the respective principal amounts of the Advances then held by each
of such Banks (or if no Advances are at the time outstanding or if any Advances
(other than Letter of Credit Advances held by an Issuing Bank or Swingline
Advances held by the Swingline Bank) are held by Persons which are not such
Banks, ratably according to either (a) the respective amounts of the Banks’
Revolving Credit Commitments, or (b) if no Revolving Credit Commitments are at
the time outstanding, the respective amounts of the Revolving Credit Commitments
immediately prior to the time the Revolving Credit
68

--------------------------------------------------------------------------------

Commitments ceased to be outstanding), from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation, fees
and expenses of counsel) of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Agent in connection with such capacity
in any way relating to or arising out of any of the Loan Documents or any other
instrument or document furnished pursuant hereto or in connection herewith, or
any action taken or omitted by the Agent under any of the Loan Documents or any
other instrument or document furnished pursuant hereto or in connection herewith
(“Indemnified Costs”); provided that no Bank shall be liable for any portion of
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, fees and expenses of counsel) resulting from the Agent’s
gross negligence or willful misconduct as found in a final, non-appealable
judgment by a court of competent jurisdiction.  Without limitation of the
foregoing, each Bank (other than the Issuing Banks and the Swingline Bank)
agrees to reimburse the Agent promptly upon demand for such Bank’s Pro Rata
Share of any reasonable costs and expenses (including, without limitation,
reasonable counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, any of the Loan
Documents or any other instrument or document furnished pursuant hereto or in
connection herewith to the extent that the Agent is not reimbursed for such
expenses by the Borrower and to the extent the same does not result from the
Agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction.  In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Costs, this Section 7.07 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any other Agent, any Bank or a third party.
Section 7.08          Successor Agent.
(a)          The Agent may resign at any time by giving written notice thereof
to the Banks and the Borrower and may be removed at any time with or without
cause by the Required Banks.  Upon any such resignation or removal, the Required
Banks shall have the right to appoint a successor Agent which, if such successor
Agent is not a Bank and no Event of Default shall have occurred and is
continuing, is approved by the Borrower (which approval will not be unreasonably
withheld).  If no successor Agent shall have been so appointed by the Required
Banks (and, if not a Bank, approved by the Borrower), and shall have accepted
such appointment, within 30 days after the retiring Agent’s giving of notice of
resignation or the Required Banks’ removal of the retiring Agent, then the
retiring Agent may, on behalf of the Banks, appoint a successor Agent, which
shall be a commercial bank organized or licensed under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least $500,000,000.  Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under this Agreement and the other Loan Documents.  After
any retiring Agent’s resignation or removal hereunder as Agent, the provisions
of this Article VII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under this Agreement.
69

--------------------------------------------------------------------------------

(b)          Any resignation by Citi as Agent pursuant to this Section 7.08
shall also constitute its resignation as the Swingline Bank and as an Issuing
Bank.  Upon the acceptance of a successor’s appointment as Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline Bank, and (ii) the
retiring Swingline Bank shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.
Section 7.09          Joint Lead Arrangers, Co-Syndication Agents and
Co-Documentation Agents.  The Joint Lead Arrangers, Co-Syndication Agents and
Co-Documentation Agents shall have no duties, obligations or liabilities
hereunder or in connection herewith.
Section 7.10          Defaulting Bank Provisions.  Anything herein to the
contrary notwithstanding, if at any time the Required Banks determine that the
Person serving as Agent is (without taking into account any provision in the
definition of “Defaulting Bank” requiring notice from the Agent or any other
party) a Defaulting Bank pursuant to clause (iv) of the definition thereof, the
Required Banks (determined after giving effect to Section 8.01) may by notice to
the Borrower and such Person remove such Person as Agent and, in consultation
with the Borrower, appoint a replacement Agent hereunder.  Such removal will, to
the fullest extent permitted by applicable law, be effective on the earlier of
(a) the date a replacement Agent is appointed and (b) the date 30 days after the
giving of such notice by the Required Banks (regardless of whether a replacement
Agent has been appointed).
ARTICLE VIII

MISCELLANEOUS
Section 8.01          Amendments, Etc.
(a)          No amendment or waiver of any provision of this Agreement or any
Note, nor consent to any departure by the Borrower therefrom, shall in any event
be effective unless the same shall be in writing and signed by the Required
Banks, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:  (i) waive any of the conditions
specified in Section 3.01 without the written consent of each Bank,
(ii) increase or extend the term of the Commitment of any Bank without the
written consent of such Bank (it being understood that a waiver of any condition
precedent in Section 3.02 or the waiver of any Default shall not constitute an
increase or extension of any Commitment of any Bank), (iii) reduce the principal
of, or the stated rate of interest on, the Advances or any fees or other amounts
payable hereunder, without the written consent of each Bank affected thereby,
(iv) postpone any date fixed for any payment of principal of, or interest on,
the Advances or any fees or other amounts payable hereunder without the written
consent of each Bank affected thereby, (v) amend the definition of “Required
Banks”, or the percentage of the Advances or of the Revolving Credit
Commitments, or the number or percentage of Banks, that shall be required for
the Banks or any of them to take or approve, or direct the Agent to take, any
action hereunder or under any other Loan Document, without the written consent
of each Bank or (vi) amend the definition of “Pro Rata Share”, Section 2.14 or
this Section 8.01 without the written consent of each Bank; and provided further
that (w) no amendment, waiver or consent shall, unless in
70

--------------------------------------------------------------------------------

writing and signed by the Agent in addition to the Banks required above to take
such action, affect the rights or duties of the Agent under this Agreement or
any of the Notes, (x) no amendment, waiver or consent shall, unless in writing
and signed by each Issuing Bank in addition to the Banks required above to take
such action, affect the rights or obligations of any Issuing Bank under this
Agreement, (y) no amendment, waiver or consent shall, unless in writing and
signed by the Swingline Bank in addition to the Banks required above to take
such action, affect the rights or duties of the Swingline Bank under this
Agreement or any of the Notes and (z) the Borrower and the Agent may enter into
amendments implementing LIBOR Successor Rate Conforming Changes in accordance
with the terms of Section 2.09(g).
(b)          Anything herein to the contrary notwithstanding, during such period
as a Bank is a Defaulting Bank, to the fullest extent permitted by applicable
law, such Bank will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Advances or other extensions of
credit of such Bank hereunder will not be taken into account in determining
whether the Required Banks or all of the Banks, as required, have approved any
such amendment or waiver (and the definition of “Required Banks” will
automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Bank, extend the date fixed for the
payment of principal or interest owing to such Defaulting Bank hereunder, reduce
the principal amount of any obligation owing to such Defaulting Bank, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Bank or of any fee payable to such Defaulting Bank hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Bank.
(c)          Anything herein to the contrary notwithstanding, if the Agent and
the Borrower shall have jointly identified an obvious error or an error or
omission of a technical nature, in each case, in any provision of the Loan
Documents, then the Agent and the Borrower shall be permitted to amend such
provision, and, in each case, such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Banks to the Agent within five (5)
Business Days following receipt of notice thereof.
Section 8.02          Notices, Etc.  (a) Except as otherwise provided in
Section 8.02(b) or in the proviso to this Section 8.02(a), all notices and other
communications provided for hereunder shall be in writing (including facsimile
or other electronic communication) and mailed, telecopied, or delivered (i) if
to the Borrower, at its address at 3000 N. Sam Houston Pkwy E., Houston, Texas 
77032 Attention:  Treasurer, Facsimile:  (281) 575-3570; (ii) if to any Bank
listed on the signature pages hereof, at its Domestic Lending Office as on file
with the Agent; (iii) if to any other Banks, at its Domestic Lending Office
specified in the Assignment and Acceptance pursuant to which it becomes a Bank;
(iv) if to the Agent or the Swingline Bank, at the addresses set forth below:
Citibank Delaware
1615 Brett Road
OPS III
New Castle, Delaware  19720
Attn: Agency Operations
71

--------------------------------------------------------------------------------

Phone: (302) 894-6010
Fax: (646) 274-5080
Borrower inquiries only: AgencyABTFSupport@citi.com
Borrower notifications: GlAgentOfficeOps@Citi.com
Disclosure Team Mail (Financial Reporting): Oploanswebadmin@citi.com
Investor Relations Team (investor inquiries only): 
global.loans.support@citi.com


(but references herein to the address of the Agent for purposes of payments or
making available funds or for purposes of Section 8.08(c) shall not include the
address to which copies are to be sent); or, as to the Borrower, the Agent or
the Swingline Bank, at such other address as shall be designated by such party
in a written notice to the other parties and, as to each other party, at such
other address as shall be designated by such party in a written notice to the
Borrower and the Agent, provided that materials required to be delivered
pursuant to Section 5.01(d)(i), (ii), (iii) or (vi), unless delivered by posting
to a website as provided in Section 5.01(d), shall be delivered to the Agent as
specified in Section 8.02(b) or as otherwise specified to the Borrower by the
Agent.  Each such notice or communication shall be effective (A) if mailed, upon
receipt, (B) if delivered by hand, upon delivery with written receipt, and
(C) if telecopied, when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient), except that any notice or
communication to the Agent pursuant to this Agreement shall not be effective
until actually received by the Agent.  Notices delivered through electronic
communications to the extent provided in Section 8.02(b), shall be effective as
provided in Section 8.02(b).
(b)          Electronic Communications.  Notices and other communications to the
Agent, the Banks, the Issuing Banks and the Swingline Bank hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Agent,
provided that the foregoing shall not apply to notices to any Bank or Issuing
Bank pursuant to Article II if such Bank or Issuing Bank, as applicable, has
notified the Agent that it is incapable of receiving notices under such Article
by electronic communication.  The Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
72

--------------------------------------------------------------------------------

(c)          The Borrower hereby agrees that it will provide to the Agent all
information, documents and other materials that it is obligated to furnish to
the Agent pursuant to the Loan Documents, including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a Conversion of an
existing, Borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Default or Event of Default, (iv) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any Borrowing or other extension of credit hereunder or
(v) is delivered by posting to a website as provided in Section 5.01(d) (all
such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Agent to oploanswebadmin@citigroup.com.  In
addition, the Borrower agrees to continue to provide the Communications to the
Agent in the manner specified in the Loan Documents but only to the extent
requested by the Agent.  The Borrower further agrees that the Agent may make the
Communications available to the Banks by posting the Communications on
Debtdomain, Intralinks or a substantially similar electronic transmission system
(the “Platform”).  The Platform is provided “as is” and “as available”.  The
Agent Parties (as defined below) do not warrant the accuracy or completeness of
the Communications, or the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications.  No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
Parties in connection with the Communications or the Platform.  In no event
shall the Agent or any of its Affiliates or any of their respective officers,
directors, employees, agents, advisors or representatives (collectively, “Agent
Parties”) have any liability to the Borrower, any Bank or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Agent’s transmission of Communications through the internet, except to the
extent the liability of any Agent Party is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Agent Party’s gross negligence or willful misconduct.  The Agent agrees
that the receipt of the Communications by the Agent at its e-mail address set
forth above shall constitute effective delivery of the Communications to the
Agent for purposes of the Loan Documents.
The Borrower hereby acknowledges that certain of the Banks (each, a “Public
Bank”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities.  The
Borrower hereby agrees that (w) all materials that are to be made available to
Public Banks (excluding (i) information delivered pursuant to
Section 5.01(d)(i), (ii), (iii), (v) or (vi) and (ii) any information posted on
the Borrower’s website or the Internet at www.halliburton.com, at
sec.gov/edaux/searches.htm or at another website identified by the Borrower
pursuant to Section 5.01 (collectively, “Deemed Public Information”)) shall be
clearly and conspicuously marked
73

--------------------------------------------------------------------------------

“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking such materials “PUBLIC,”
the Borrower shall be deemed to have authorized the Agent, the Joint Lead
Arrangers, the Issuing Banks and the Banks to treat such materials (and any
Deemed Public Information) as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that such materials shall
be treated as set forth in Section 8.14); (y) all materials marked “PUBLIC”,
together with all Deemed Public Information, are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Agent and the Joint Lead Arrangers shall be entitled to treat any
materials that are not marked “PUBLIC” (other than Deemed Public Information) as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”
(d)          Each Bank agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such Communications to such
Bank for purposes of this Agreement; provided that if requested by any Bank the
Agent shall deliver a copy of the Communications to such Bank by email or
facsimile.  Each Bank agrees (i) to notify the Agent in writing of such Bank’s
e-mail address to which a Notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Bank becomes
a party to this Agreement (and from time to time thereafter to ensure that the
Agent has on record an effective e-mail address for such Bank) and (ii) that any
Notice may be sent to such e-mail address.
(e)          Nothing herein shall prejudice the right of the Agent or any Bank
to give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.
Section 8.03          No Waiver; Remedies.  No failure on the part of any Bank
or the Agent to exercise, and no delay in exercising, any right hereunder or
under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Agent in accordance with
Article VI for the benefit of all the Banks and the Issuing Banks; provided,
however, that the foregoing shall not prohibit (a) the Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Agent) hereunder and under the other Loan Documents, (b) any Issuing
Bank or the Swingline Bank from exercising the rights and remedies that inure to
its benefit (solely in its capacity as an Issuing Bank or Swingline Bank, as the
case may be) hereunder and under the other Loan Documents, (c) any Bank from
exercising setoff rights in accordance with Section 8.05 (subject to the terms
of Section 2.14), or (d) any Bank from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any bankruptcy or insolvency law; and provided further
that if at any time there is no Person acting as Agent hereunder and under the
other Loan Documents, then (i) the Required Banks shall have the rights
otherwise ascribed to the Agent pursuant to Article VI and (ii) in addition to
the matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.14, any Bank may, with the consent of the Required Banks,
enforce any rights and remedies available to it and as authorized by the
Required Banks.
74

--------------------------------------------------------------------------------

Section 8.04          Expenses; Compensation.   (a) The Borrower agrees to pay
on demand (i) all reasonable and documented out-of-pocket costs and expenses
(including, without limitation, reasonable and documented fees and expenses of
counsel) of the Joint Lead Arrangers and the Agent and each of their respective
Affiliates in connection with the preparation, execution, delivery and
administration of the Loan Documents and the other documents and instruments
delivered hereunder or in connection with any amendments, modifications,
consents or waivers in connection with the Loan Documents, (ii) all reasonable
and documented fees and expenses of counsel for the Joint Lead Arrangers and the
Agent and, during the existence of any Event of Default, any Bank with respect
to advising any Joint Lead Arranger or the Agent or, during the existence of any
Event of Default, any Bank as to its rights and responsibilities under the Loan
Documents and (iii) all reasonable and documented out-of-pocket costs and
expenses (including, without limitation, reasonable and documented fees and
expenses of counsel) of the Joint Lead Arrangers, the Agent and each Bank in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of the Loan Documents (including the enforcement of rights under
this Section 8.04(a)) and the other documents and instruments delivered
hereunder and rights and remedies hereunder and thereunder.
(b)          If any payment or purchase of principal of, or Conversion of, any
Eurodollar Rate Advance is made other than on the last day of the Interest
Period for such Advance, as a result of a payment, purchase or Conversion
pursuant to Section 2.09, Section 2.10, Section 2.15, Section 2.16, Section 2.17
or Section 2.23(c), acceleration of the maturity of the Advances pursuant to
Section 6.01 or for any other reason, or if the Borrower, for any reason other
than as provided in Section 2.02(c), fails to borrow or continue, or Convert any
Base Rate Advance into, a Eurodollar Rate Advance, the Borrower shall, within
15 days after demand by any Bank (with a copy of such demand to the Agent), pay
to the Agent for the account of such Bank any amounts required to compensate
such Bank for any additional losses, costs or expenses which it may reasonably
incur as a result of such payment, purchase or Conversion, or such failure to
borrow, continue or Convert, including, without limitation, any loss (excluding
loss of anticipated profits), cost or expense reasonably incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any Bank
to fund or maintain such Advance.  A certificate as to the amount of such
additional losses, costs or expenses, submitted to the Borrower and the Agent by
such Bank, shall be conclusive and binding for all purposes, absent manifest
error.
(c)          The Borrower agrees to indemnify and hold harmless the Agent, each
Joint Lead Arranger, each Bank, each Issuing Bank, each Co-Syndication Agent,
each Co-Documentation Agent and each of their respective Affiliates and each of
their respective officers, directors, employees, agents, advisors and
representatives (each, an “Indemnified Person”) from and against (and will
promptly reimburse each Indemnified Person as the same are incurred for) any and
all claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable and documented fees, disbursements and other charges
of one counsel for all Indemnified Persons selected by the Joint Lead Arrangers
and one local counsel in each relevant jurisdiction (and one additional counsel
to each group of affected Indemnified Persons that are similarly situated to the
extent such Indemnified Persons reasonably conclude that
75

--------------------------------------------------------------------------------

their interests conflict with those of any other Indemnified Person, and one
local counsel in each relevant jurisdiction)), joint or several, that may be
incurred by or asserted or awarded against any Indemnified Person (including,
without limitation, in connection with any investigation, litigation or
proceeding (a “Proceeding”) or the preparation of a defense in connection
therewith), in each case arising out of or in connection with (i) this Agreement
or any other Loan Document or the transactions contemplated hereby or thereby,
(ii) any use made or proposed to be made with the proceeds of any Advance or any
Letter of Credit or (iii) the existence of any condition on any property of the
Borrower or any of its Subsidiaries that constitutes a violation of any
environmental protection law or any other law, rule, regulation or order, except
to the extent such claim, damage, loss, liability or expense (i) is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnified Person, (ii) arises from a material breach of such Indemnified
Person’s obligations hereunder as determined in a final, non-appealable judgment
by a court of competent jurisdiction or (iii) arises from a Proceeding by an
Indemnified Person against another Indemnified Person (other than a Proceeding
involving (A) alleged conduct by the Borrower or any of its Affiliates or (B)
against an arranger, bookrunner or administrative agent in its capacity as
such).
In the case of a Proceeding to which the indemnity in this Section 8.04(c)
applies, such indemnity shall be effective, whether or not such Proceeding is
brought by the Borrower or any of its Affiliates, securityholders or creditors,
an Indemnified Person or any other person, or an Indemnified Person is otherwise
a party thereto and whether or not the transactions contemplated hereby are
consummated.
No Indemnified Person shall have any liability (whether direct or indirect, in
contract, tort or otherwise) to the Borrower or any of its Affiliates,
securityholders or creditors for or in connection with the transactions
contemplated hereby, except to the extent such liability is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Person’s (i) gross negligence, bad faith or willful
misconduct or (ii) a material breach of such Indemnified Person’s obligations
hereunder.  In no event, however, shall any Indemnified Person be liable for any
special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings).  No
Indemnified Person shall be liable for any damages arising from the use by
unintended recipients of any information transmission systems in connection with
this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby.
The Borrower shall not, without the prior written consent of an Indemnified
Person (which consent shall not be unreasonably withheld), effect any settlement
of any pending or threatened Proceeding against an Indemnified Person in respect
of which indemnity could have been sought hereunder by such Indemnified Person
unless such settlement (i) includes an unconditional release of such Indemnified
Person from all liability or claims that are the subject matter of such
Proceeding, (ii) does not include any statement as to any admission by or on
behalf of such Indemnified Person (it being understood that an Indemnified
Person may reasonably withhold its consent to any settlement that does not
comply with
76

--------------------------------------------------------------------------------

clauses (i) and (ii) of this sentence) and (iii) is in writing in form
reasonably acceptable to the applicable Indemnified Persons.  Each Indemnified
Person will promptly notify the Borrower upon receipt of written notice of any
claim or threat to institute a claim, provided that any failure by any
Indemnified Person to give such notice shall not relieve the Borrower from the
obligation to indemnify the Indemnified Persons to the extent that the Borrower
is not materially prejudiced as a result of such failure.
Payments under any indemnification provided for in this Section 8.04(c) shall be
made within 30 days from the date such Indemnified Person makes written demand
therefor.
(d)          Section 8.04(a)-(c) shall not apply to taxes which shall be
governed solely by Sections 2.12 and 2.13.
(e)          Without prejudice to the survival of any other agreement of the
Borrower hereunder, all obligations of the Borrower under Section 2.12,
Section 2.13 and this Section 8.04 shall survive the termination of the
Commitments and this Agreement and the payment in full of all amounts hereunder
and under the Notes.
Section 8.05          Right of Set-Off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making by the Required Banks of
the request or the granting by the Required Banks of the consent specified by
Section 6.01 to authorize the Agent to declare the Advances due and payable
pursuant to the provisions of Section 6.01, each Bank is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Bank (or by any branch, agency, subsidiary or other Affiliate of such
Bank, wherever located) to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any Note held by such Bank, whether or not such Bank
shall have made any demand under this Agreement or any such Note and although
such obligations may be unmatured.  Each Bank agrees promptly to notify the
Administrative Agent and the Borrower after any such set-off and application
made by such Bank, provided that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of each Bank
under this Section 8.05 are in addition to other rights and remedies (including,
without limitation, other rights of setoff) which such Bank may have.
Section 8.06          Limitation and Adjustment of Interest.   (a)
Notwithstanding anything to the contrary set forth herein, in any other Loan
Document or in any other document or instrument, no provision of any of the Loan
Documents or any other instrument or document furnished pursuant hereto or in
connection herewith is intended or shall be construed to require the payment or
permit the collection of interest in excess of the maximum non-usurious rate
permitted by applicable law.  Accordingly, if the transactions with any Bank
contemplated hereby would be usurious under applicable law, if any, then, in
that event, notwithstanding anything to the contrary in any Note payable to such
Bank, this Agreement or any other document or instrument, it is agreed as
follows:  (i) the aggregate of all consideration which constitutes interest
under applicable law that is contracted for, taken, reserved, charged or
received by such Bank under any Note payable to such Bank, this Agreement or any
other document or instrument shall under no circumstances exceed the maximum
amount allowed by such applicable law, and any excess shall be canceled
automatically and, if theretofore paid, shall, at the option of such Bank, be
credited by such Bank on the principal amount of the indebtedness owed to such
Bank by the Borrower or refunded by such Bank to the Borrower, and (ii) in the
event that the maturity of any Note payable to such Bank is accelerated or in
the event of any required or permitted prepayment, then such consideration that
constitutes interest under law applicable to such Bank may never include more
than the maximum amount allowed by such applicable law and excess interest, if
any, to such Bank provided for in this Agreement or otherwise shall be canceled
automatically as of
77

--------------------------------------------------------------------------------

the date of such acceleration or prepayment and, if theretofore paid, shall, at
the option of such Bank, be credited by such Bank on the principal amount of the
indebtedness owed to such Bank by the Borrower or refunded by such Bank to the
Borrower.  In determining whether or not the interest contracted for, taken,
reserved, charged or received by any Bank exceeds the maximum non-usurious rate
permitted by applicable law, such determination shall be made, to the extent
that doing so does not result in a violation of applicable law, by amortizing,
prorating, allocating and spreading, in equal parts during the period of the
full stated term of the loans hereunder, all interest at any time contracted
for, taken, charged, received or reserved by such Bank in connection with such
loans.
(b)          In the event that at any time the interest rate applicable to any
Advance made by any Bank would exceed the maximum non-usurious rate allowed by
applicable law, the rate of interest to accrue on the Advances by such Bank
shall be limited to the maximum non-usurious rate allowed by applicable law, but
shall accrue, to the extent permitted by law, on the principal amount of the
Advances made by such Bank from time to time outstanding, if any, at the maximum
non-usurious rate allowed by applicable law until the total amount of interest
accrued on the Advances made by such Bank equals the amount of interest which
would have accrued if the interest rates applicable to the Advances pursuant to
Article II had at all times been in effect.  In the event that upon the final
payment of the Advances made by any Bank and termination of the Revolving Credit
Commitment of such Bank, the total amount of interest paid to such Bank
hereunder and under the Notes is less than the total amount of interest which
would have accrued if the interest rates applicable to such Advances pursuant to
Article II had at all times been in effect, then the Borrower agrees to pay to
such Bank, to the extent permitted by law, an amount equal to the excess of
(i) the lesser of (A) the amount of interest which would have accrued on such
Advances if the maximum non-usurious rate allowed by applicable law had at all
times been in effect or (B) the amount of interest which would have accrued on
such Advances if the interest rates applicable to such Advances pursuant to
Article II had at all times been in effect over (ii) the amount of interest
otherwise accrued on such Advances in accordance with this Agreement.
Section 8.07          Binding Effect.  This Agreement shall become effective as
provided in Section 3.01 and thereafter shall be binding upon and inure to the
benefit of the Borrower and the Agent and each Bank and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights or obligations hereunder or under any other Loan Document or
any interest herein or therein without the prior written consent of all of the
Banks (and any attempted assignment without such consent shall be null and
void).
Section 8.08          Assignments and Participations.  (a) Each Bank may assign
to one or more banks or other entities all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Advances owing to it and the Notes held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying,
78

--------------------------------------------------------------------------------

percentage of all rights and obligations under this Agreement, (ii) except in
the case of an assignment of all of a Bank’s rights and obligations under this
Agreement, the amount of the Commitment of the assigning Bank being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event be less than
$5,000,000, (iii) each such assignment shall be to an Eligible Assignee, and
(iv) the parties to each such assignment shall execute and deliver to the Agent,
for its acceptance and recording in the Register, an Assignment and Acceptance,
together with the Notes subject to such assignment and a processing and
recordation fee of $3,500.  Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Bank
hereunder and (y) the Bank assignor thereunder shall, to the extent that rights
and obligations hereunder have been assigned by it pursuant to such Assignment
and Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all of
an assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party hereto) except that the rights of the assigning Bank under
Sections 2.08, 2.12, 2.13 and 8.04 shall continue with respect to events and
occurrences occurring before or concurrently with the effective date of such
Assignment and Acceptance.
(b)          By executing and delivering an Assignment and Acceptance, the Bank
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
any other instrument or document furnished pursuant hereto or in connection
herewith or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument or document
furnished pursuant hereto or in connection herewith; (ii) such assigning Bank
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of the Borrower or any other Person or the
performance or observance by the Borrower or any other Person of any of its
respective obligations under any Loan Document or any other instrument or
document furnished pursuant hereto or in connection herewith; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01(d)(i) and (ii) and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Agent, such assigning Bank or any other Bank and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, any of the other Loan Documents or any other instrument or
document; (v) such assignee confirms that it is an Eligible Assignee; (vi) such
assignee appoints and authorizes the Agent to take such action as Agent on its
behalf and to exercise such powers and discretion under the Loan Documents as
are delegated to the Agent by the terms hereof or thereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Bank.
79

--------------------------------------------------------------------------------

(c)          The Agent shall maintain at its address referred to in Section 8.02
a copy of each Assignment and Acceptance delivered to and accepted by it and a
register for the recordation of the names and addresses of the Banks and the
Commitment of, and the principal amount of the Revolving Credit Advances owing
to, each Bank from time to time (the “Register”).  The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Banks may treat each Person whose name is recorded
in the Register as a Bank hereunder for all purposes of this Agreement.  The
Register shall be available for inspection by the Borrower or any Bank at any
reasonable time and from time to time upon reasonable prior notice.
(d)          Upon its receipt of an Assignment and Acceptance executed by an
assigning Bank and an assignee representing that it is an Eligible Assignee,
together with the Notes, if any, subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit D, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.  Within five (5) Business Days after its receipt of
such notice, the Borrower shall execute and deliver to the Agent in exchange for
the surrendered Notes, if any, a new Note (if requested by the assignee) payable
to the order of such Eligible Assignee in an amount equal to the Revolving
Credit Commitment assumed by it pursuant to such Assignment and Acceptance (plus
any Revolving Credit Commitment already held by it) and, if the assigning Bank
has retained a Revolving Credit Commitment hereunder, a new Note payable to the
order of the assigning Bank in an amount equal to the Revolving Credit
Commitment retained by it hereunder (such new Notes shall be in an aggregate
principal amount equal to the aggregate principal amount of such surrendered
Notes, shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in substantially the form of Exhibit A-1).
(e)          Each Bank may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and the
Notes held by it) (each such recipient of a participation, a “Participant”);
provided, however, that (i) such Bank’s obligations under this Agreement
(including, without limitation, its Commitment to the Borrower hereunder) shall
remain unchanged, (ii) such Bank shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Bank shall
remain the holder of any such Notes for all purposes of this Agreement, (iv) the
Borrower, the Agent and the other Banks shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement, and (v) the terms of any such participation shall not
restrict such Bank’s ability to make any amendment or waiver of this Agreement
or any Note or such Bank’s ability to consent to any departure by the Borrower
therefrom without the approval of the Participant, except that the approval of
the Participant may be required to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation.  Each Bank that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in Advances or other Obligations under the
80

--------------------------------------------------------------------------------

Loan Documents (the “Participant Register”); provided that no Bank shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Advances, Letters of Credit or other
Obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Advance, Letter
of Credit or other Obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Bank shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(f)          Each Issuing Bank may assign to an Eligible Assignee all or a
portion of its rights and obligations under the undrawn portion of its Letter of
Credit Commitment at any time; provided, however, that (i) each such assignment
shall be to an Eligible Assignee and (ii) the parties to each such assignment
shall execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with a processing and
recordation fee of $3,500.
(g)          Any Bank may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.08, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower or any of its Subsidiaries furnished to such Bank by or
on behalf of the Borrower or any of its Subsidiaries; provided that, prior to
any such disclosure, the assignee or participant or proposed assignee or
participant shall agree to comply with Section 8.14.
(h)          Notwithstanding any other provision set forth in this Agreement,
any Bank may at any time create a pledge or security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Revolving Credit Advances owing to it and the Note or Notes held by it) to
secure obligations of such Bank, including any pledge in favor of any Federal
Reserve Bank in accordance with Regulation A of the Federal Reserve Board;
provided that no such pledge or security interest shall release such Bank from
any of its obligations hereunder or substitute any pledgee or secured party for
such Bank as a party hereto.
Section 8.09          No Liability of Issuing Banks.  The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  Neither any Issuing
Bank nor any other Bank nor any of its employees, Affiliates, advisors,
attorneys, agents, officers or directors shall be liable or responsible for: 
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to such
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
81

--------------------------------------------------------------------------------

judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of such Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit.  In
furtherance and not in limitation of the foregoing, an Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.
Section 8.10          Execution in Counterparts.  This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Delivery of a copy of a signature page to this Agreement by facsimile or other
electronic communication (e-mail) shall be as effective as delivery of a
manually executed counterpart of this Agreement.
Section 8.11          Judgment.  (a) If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citi’s principal office in London at 11:00 A.M. (London
time) on the Business Day preceding that on which final judgment is given.
(b)          If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in a Foreign Currency into Dollars, the
parties agree to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Foreign Currency with Dollars at Citi’s
principal office in London at 11:00 A.M. (London time) on the Business Day
preceding that on which final judgment is given.
(c)          The obligation of the Borrower in respect of any sum due from it in
any currency (the “Primary Currency”) to any Bank or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Bank or the Agent (as
the case may be), of any sum adjudged to be so due in such other currency, such
Bank or the Agent (as the case may be) may in accordance with normal banking
procedures purchase the applicable Primary Currency with such other currency; if
the amount of the applicable Primary Currency so purchased is less than such sum
due to such Bank or the Agent (as the case may be) in the applicable Primary
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify such Bank or the Agent (as the case may be) against
such loss, and if the amount of the applicable Primary Currency so purchased
exceeds such sum due to any Bank or the Agent (as the case may be) in the
applicable Primary Currency, such Bank or the Agent (as the case may be) agrees
to remit to the Borrower such excess.
82

--------------------------------------------------------------------------------

Section 8.12          Governing Law.  This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.
Section 8.13          Jurisdiction; Damages.  To the fullest extent it may
effectively do so under applicable law, (a) each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its Property, to the
exclusive jurisdiction of any New York state court or federal court sitting in
New York City, and any appellate court from any appeal thereof, in any action or
proceeding arising out of or relating to this Agreement, any of the Notes, or
any other instrument or document furnished pursuant hereto or in connection
herewith or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of such action or proceeding may be heard and determined in any such
court; (b) each of the parties hereto hereby irrevocably and unconditionally
waives the defense of an inconvenient forum to the maintenance of such action or
proceeding and any objection that it may now or hereafter have to the laying of
venue of any such action or proceeding in any such court; (c) the Borrower
hereby agrees that service of copies of the summons and complaint and any other
process which may be served in any such action or proceeding may be made by
mailing or delivering a copy of such process to the Borrower at its address
specified in Section 8.02; and (d) each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing herein shall affect the rights of any Bank or the
Agent to serve legal process in any other manner permitted by law.  Each of the
Borrower, the Agent and the Banks and each of their respective directors,
officers, employees, Affiliates, advisors and agents hereby irrevocably and
unconditionally waives, to the fullest extent it may effectively do so under
applicable law, any right it may have to claim or recover in any action or
proceeding referred to in this Section 8.13 any special, indirect,
consequential, punitive, treble or exemplary damages; provided that nothing in
this Section 8.13 shall limit the Borrower’s indemnification obligations to the
extent such special, indirect, consequential, punitive, treble or exemplary
damages are included in any third party claim in connection with which an
Indemnified Person is entitled to indemnification hereunder.
Section 8.14          Confidentiality.  Each Bank agrees that it will maintain
the confidentiality of, and will not to disclose without the prior consent of
the Borrower any information with respect to the Borrower or its Subsidiaries
which is furnished pursuant to this Agreement other than any such information
that is available to the Agent or any Bank on a non-confidential basis prior to
the disclosure by the Borrower; provided that any Bank may disclose any such
information (i) to the extent that such information becomes publicly available
other than by reason of disclosure in violation of this Agreement by the Banks,
(ii) as may be required or appropriate in any report, statement or testimony
submitted to or required by any municipal, state or Federal regulatory body
having or claiming to have jurisdiction over any Bank or its Affiliates or
submitted to or required by the Federal Reserve Board or the Federal Deposit
Insurance Corporation or similar organizations (whether in the United States or
elsewhere) or their successors, and including any self-regulatory body having or
claiming authority to regulate or oversee any aspect of any Bank’s or its
Affiliates’ businesses, (iii) as may be required or appropriate in response to
any summons or subpoena in connection with any litigation (in which case such
Bank agrees to inform the Borrower promptly thereof prior to such disclosure to
the extent not prohibited by law, rule or regulation), (iv) in order to comply
with any law, order, regulation or ruling applicable to any Bank (in which case
such Bank agrees to inform the Borrower promptly thereof prior to such
disclosure to the extent not prohibited by law, rule or regulation unless such
disclosure is made in reliance on clause (ii) above), (v) to any assignee,
participant, prospective assignee, or prospective participant or any actual or
prospective party (or its related parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its
83

--------------------------------------------------------------------------------

obligations, this Agreement or payments hereunder, in each case, that has agreed
to comply with confidentiality obligations at least as restrictive as those in
this Section 8.14, (vi) in connection with the exercise of any remedy by any
Bank pertaining to this Agreement, any of the Notes or any other document or
instrument delivered in connection herewith, (vii) in connection with any
litigation involving any Bank pertaining to any Loan Document or any other
document or instrument delivered in connection herewith, (viii) to any other
party hereto, (ix) to any Affiliate of such Bank or to such Bank’s employees,
legal counsel, independent auditors and other experts, agents or representatives
who need to know such information in connection with the facility evidenced by
this Agreement and are informed of the confidential nature of such information,
(x) to the extent that such information is received by such Bank from a third
party that is not to such Bank’s knowledge subject to confidentiality
obligations to the Borrower, (xi) to the extent that such information is
independently developed by the Banks and (xii) on a confidential basis to (A)
any rating agency in connection with rating the Borrower or its Subsidiaries or
the facility evidenced by this Agreement or (B) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the facility evidenced by this Agreement.
Section 8.15          Patriot Act Notice.  Each Bank and the Agent (for itself
and not on behalf of any Bank) hereby notifies the Borrower that, pursuant to
the requirements of the Patriot Act and/or the Beneficial Ownership Regulation,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Bank or the Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act and the Beneficial
Ownership Regulation.
Section 8.16          Waiver of Jury Trial.  Each of the Borrower, the Agent and
the Banks hereby irrevocably and unconditionally waives, to the fullest extent
it may effectively do so under applicable law, any and all right to trial by
jury in any action or proceeding arising out of or relating to this Agreement,
any of the Notes, any other Loan Document or any other instrument or document
furnished pursuant hereto or in connection herewith or the transactions
contemplated hereby.
Section 8.17          No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Joint Lead Arrangers, the Co-Documentation Agents, the
Co-Syndication Agents and the Banks are arm’s-length commercial transactions
between the Borrower, on the one hand, and the Administrative Agent, the Joint
Lead Arrangers, and the Banks, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Joint Lead Arranger, each Co-Documentation Agent, each
Co-Syndication Agent and each Bank is and has been acting solely as a principal
and, except as expressly
84

--------------------------------------------------------------------------------

agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) none of the Administrative Agent, the
Joint Lead Arrangers, the Co-Documentation Agents, the Co-Syndication Agents and
the Banks has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Joint Lead Arrangers, the Co-Documentation Agents, the
Co-Syndication Agents and the Banks and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and none of the Administrative Agent,
the Joint Lead Arrangers, the Co-Documentation Agents, the Co-Syndication Agents
and the Banks has any obligation to disclose any of such interests to the
Borrower or its Affiliates.  To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against any of
the Administrative Agent, the Joint Lead Arrangers, the Co-Documentation Agents,
the Co-Syndication Agents and the Banks with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
Remainder of Page Intentionally Blank.
Signature Pages to Follow.


85

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWER:
HALLIBURTON COMPANY
By:          
Name:        Timothy M. McKeon
Title:          Vice President and Treasurer
Taxpayer Identification of Borrower:  75-2677995
Address of Principal Place of Business of Borrower:
3000 North Sam Houston Parkway East,
Houston, Texas  77032






















Signature Page to Five Year Revolving Credit Agreement – Halliburton Company||



--------------------------------------------------------------------------------



CITIBANK, N.A., as Agent, as an Issuing Bank, as Swingline Bank and as a Bank
By:          
Name:
Title:
























Signature Page to Five Year Revolving Credit Agreement – Halliburton Company||





--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as an Issuing Bank and as a Bank
By:          
Name:
Title:
























Signature Page to Five Year Revolving Credit Agreement – Halliburton Company||





--------------------------------------------------------------------------------



DEUTSCHE BANK AG NEW YORK BRANCH, as an Issuing Bank and as a Bank
By:          
Name:
Title:


By:          
Name:
Title:




























Signature Page to Five Year Revolving Credit Agreement – Halliburton Company||

--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as an Issuing Bank and as a Bank
By:          
Name:
Title:
























Signature Page to Five Year Revolving Credit Agreement – Halliburton Company||





--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an Issuing Bank and as a Bank
By:          
Name:
Title:


























Signature Page to Five Year Revolving Credit Agreement – Halliburton Company||





--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Issuing Bank and as a Bank
By:          
Name:
Title:
























Signature Page to Five Year Revolving Credit Agreement – Halliburton Company||





--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as an Issuing Bank and as a Bank
By:          
Name:
Title:
























Signature Page to Five Year Revolving Credit Agreement – Halliburton Company||





--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as an Issuing Bank and as a Bank
By:          
Name:
Title:
























Signature Page to Five Year Revolving Credit Agreement – Halliburton Company||





--------------------------------------------------------------------------------

[          ], as a Bank
By:          
Name:
Title:


























Signature Page to Five Year Revolving Credit Agreement – Halliburton Company||





































--------------------------------------------------------------------------------

ANNEX A
“Applicable Commitment Fee Rate” means, for any date, the rate per annum set
forth in the table below under the heading “Applicable Commitment Fee Rate”
opposite the debt rating from S&P and Moody’s, respectively, in effect on such
date for the senior unsecured long-term debt of the Borrower, with the higher of
the two ratings to be determinative in the case where the ratings from S&P and
Moody’s would result in different Applicable Commitment Fee Rates; provided that
if the debt rating from one of the Rating Agencies is more than one level below
the debt rating from the other Rating Agency, then the debt rating one level
below the higher of the two shall be used in determining the Applicable
Commitment Fee Rate; provided further that (i) if only one Rating Agency has a
rating in effect on such date for the senior unsecured long-term debt of the
Borrower, then only such rating shall be used in determining the Applicable
Commitment Fee Rate, and (ii) if neither Rating Agency has a rating in effect on
such date for the senior unsecured long-term debt of the Borrower, then the
lowest level (i.e., highest Applicable Commitment Fee Rate) shall be used in
determining the Applicable Commitment Fee Rate:
 
S&P
 
Moody’s

Applicable Commitment Fee Rate
 
> AA-
> Aa3
5.0 bps
≥ A+
≥ A1
6.0 bps
≥ A
≥ A2
7.5 bps
≥ A-
≥ A3
9.5 bps
< A-
< A3
12.5 bps



          “Applicable Margin” means, for any date, (a) with respect to
Eurodollar Rate Advances, the rate per annum set forth in the table below under
the heading “Eurodollar Rate Advances” and (b) with respect to Base Rate
Advances, the rate per annum set forth in the table below under the heading
“Base Rate Advances”, in each case, opposite the debt rating from S&P and
Moody’s, respectively, in effect on such date for the senior unsecured long-term
debt of the Borrower, with the higher of the two ratings to be determinative in
the case where the ratings from S&P and Moody’s would result in different
Applicable Margins; provided that if the debt rating from one of the Rating
Agencies is more than one level below the debt rating from the other Rating
Agency, then the debt rating one level below the higher of the two shall be used
in determining the Applicable Margin; provided further that (i) if only one
Rating Agency has a rating in effect on such date for the senior unsecured
long-term debt of the Borrower, then only such rating shall be used in
determining the Applicable Margin, and (ii) if neither Rating Agency has a
rating in effect on such date for the senior unsecured long-term debt of the
Borrower, then the lowest level (i.e., highest Applicable Margin) shall be used
in determining the Applicable Margin:
 
S&P
 
Moody’s
 
Eurodollar Rate Advances

Base Rate Advances
> AA-
> Aa3
0.625%
0.000%
≥ A+
≥ A1
0.750%
0.000%
≥ A
≥ A2
0.875%
0.000%
≥ A-
≥ A3
1.000%
0.000%
< A-
< A3
1.125%
0.125%





           Annex A-1